Environmental and Social Impact Assessment of
Proposed 65 MW Minpur Solar Power Project in
Medak District, Telangana

Project Number: 50195-001
May 2018

IND: ReNew Clean Energy Projects

Prepared by ARCADIS India Pvt. Ltd. for Helios Infratech Pvt. Ltd.

The environmental and social impact assessment report is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “Terms of Use” section
of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
ARCADIS es
built assets

SEPTEMBER 2016

Inc. Langdon & Seah | Hyder Consulting | EC Harris | SENES
CONTACTS

SUMIT BARAT
Project Director

T 491 (120) 4368400 ARCADIS India Pvt. Ltd.
3° Floor, Tower B,
F +91 (120) 4368401 Logix Techno Park,
. . Sector — 127,
sumit.barat@arcadis.com Noida — 201301,

Uttar Pradesh, India

QUALITY ASSURANCE
Ss CS CO

Draft V.01/First Issue 16.09.2016 Sugandha Rastogi

. Sumit Barat
Jaydeep Banerjee tumit Baral

Sumit Barat
Final V.02 12.10.201 it Bi
inal V.0; 0.2016 Sugandha Rastogi Sumit Barat

Copyright © 2015 Arcadis. All rights reserved. arcadis.com
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

CONTENTS

1

IMtrOCUCTION ........cccesceseeeessesseesesesseceseusesseseusessuseusecsuseuseeseseeseesesaesersesaesersetaneene 15

1.1. Background...
1.2 Project Loc:
1.3 Project Phase and Status of Permits
1.4 Purpose of ESIA Study....
1.4.1. Approach and Methodology of the ESIA study
1.4.2 Limitations
14.3 ESIATeam
1.4.4 Structure of ESIA Report

Lad ce) (Xo BL --1o1 | 0) (0) | ees
2.1 Present Status of Project.
2.2 Site Suitability and Justification of Project
2.3 Project Settings
2.4 Project Design, Technology and Component
2.5 Climate Change Effect on Solar Power Plant
2.6 Resource Requirement...

2.6.1 Land Requirement

2.6.2 Water Requirement

2.6.3 Manpower Requirement
2.6.4 Waste Water Treatment and Disposal System

2.6.5 Logistic Arrangement.
2.6.6 Organizational Structure
2.6.7 Implementation Schedule for the Project
Applicable Regulations, Guidelines and Standards...........cccsseeeeeeeees 31
3.1 National Regulations
3.2 ADB safeguards and compl
3.3. ADB Prohibited Investment Activities List (PIAL)

3.4 Social and Environmental Performance Standards of the International Finance
Corporation

3.5 Categorization of Projects as per ADB Guidelines

3.5.1 Environment

3.5.2 Involuntary Resettlement
3.5.3 Indigenous Peoples .
3.6 EHS Guidelines of IFC..
3.7 Equator Principles....
Description of Environment .........::cccccececceeeseeeeeseeeeeeseeeeeeseeseeeseeseeeeeeseeeeneeeee 57
4.1 Study Area...
4.2 Baseline Conditions
4.2.1 Climate and Meteorological Conditions

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

5

4.2.2 Topography
4.2.3 Landuse Analysis
4.2.4 Drainage
4.2.5 Hydrogeology.
4.2.6 Ground Water Resources
4.2.7 Seismic Hazard.
4.3 Environmental Monitoring
4.3.1 Ambient Air Quality...
4.3.2 Ambient Noise Quality .
4.3.3 Surface Water Qualit
4.3.4 Groundwater Quality...
4.3.5 Soil Environment
4.4 Ecological Environment

4.4.1 Methodologies for Ecological Surveys.
4.4.2 Terrestrial Ecology.
4.4.3 Faunal Profile
4.4.4 Aquatic Environment...
4.5 Socio Economic Environment
4.5.1 Demographic Profile
4.5.2 Schedule Caste and Schedule Tribes (SC/ST)
4.5.3
4.5.4
4.5.5
4.5.6
4.5.7 Local Employment and Migration

4.5.8 Gender Empowerment Status
4.5.9 Self Help Groups (SHGs)

4.5.10 BPL Families & Vulnerabilities ....
4.5.11 Land holding pattern of the District and Mandal.
4.5.12. Irrigation
4.5.13 Amenities & Infrastructur

4.5.14 Government Schemes in District
4.5.15 Stakeholder Consultation
Analysis of Alternatives...
5.1 Current or No project scenario
5.1.1
5.2 Alternate Methods of Power Gener:
5.3 Alternate Location for the Project
5.3.1 Identification of sites for solar plant
5.3.2 Alternate routes for transmission lines

5.4 Conclusion

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

6 Environmental & Social Impact Assessmen 144
6.1. Approach & Methodology.
6.1.1 Significance Evaluation Matrix
6.2 Impacts on Physical Environment...
6.2.1 Air Quality.
6.2.2 Soil Quality.
6.2.3. Noise Quality
6.2.4 Alteration of Natural Drainage Pattern.
6.2.5 Water Resources
6.2.6 Solid/Hazardous Waste Disposal ....
6.2.7 Impact on Land and Landuse...
6.2.8 Impact on Biological Environment
6.2.9 Socioeconomic Impact.
6.2.10 Health and Safety Impact
6.2.11 Cumulative Impacts
7 Environmental & Social Management Plan..........c:cccccseeeeetseeeeeeteeeeeeeeeeee 161
7.1 Training of Personnel & Contractors
7.2 Monitoring.
7.3 Documentation & Record Keeping
7.4 Environmental Monitoring Plan
7.5 Environmental Management Plans...
7.5.1. Emergency Preparedness and Response Plan
7.5.2 Community Engagement Plan .
7.5.3 Waste Management Plan.
7.5.4 Storm Water Management Plan
7.5.5 Community Property Resource
7.5.6 Occupation Health and Safety Management Plan
7.5.7 Road Safety and Traffic Management Plan

B ——_ CONCIUSION. eee ecesceeceeeseeseeenseeseseuseneeseuseeeseusesseseuseeeeseceesesausereesseseneesaneene
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

LIST OF TABLES

Table 1-1: Salient Features of Project
Table 1-2: Required Permits & Approvals for the Project
Table 2-1: Technical Features of Project...
Table 2-2: Village Wise Land Distribution
Table 2-3: Project Component Wise Land Breakup
Table 2-4: Water Requirement during Construction and Operat
Table 3-1: Applicable Environmental, Health, Safety and Social Regulation ........... 32
Table 3-2: IFC’s Environmental and Social Performance Standards
Table 3-3: IFC’s EHS Guidelines...
Table 3-4: Compliance to Equator Principles.
Table 4-1: Five Year Rainfall Data - Medak District
Table 4-2: Groundwater availability and stage of development (31.03.2009) ........... 64
Table 4-3: Ambient Air Quality Monitoring Location Details
Table 4-4: Ambient Air Quality Monitoring Results
Table 4-5: Noise level monitoring results...
Table 4-6 Surface Water Monitoring Result:
Table 4-7: Groundwater monitoring location details
Table 4-8: Soil Monitoring Results .. wee
Interpretation of Primary Soil Monitoring Results

Table 4-9: Phytosociological Analysis of Herbaceous Species from the Primary Flora
Survey in Korampially ... seseseeeeeee 1D,

Table 4-10: Phytosociological Analysis of Herbaceous Species from the Primary
Flora Survey in Yelakurthy..... oe 7

Table 4-11: Phytosociological Analysis of Herbaceous Species From The Primary
Flora Survey in Salojipally. oe

Table 4-12: List of Avifauna Sighted During Visit...
Table 4-13: List of Villages for Socio-economic Profiling
Table 4-14: Cropping wise Cultivated and Irrigated Area, Telangana State
Table 4-15: Production & Productivity and Price of Major Crops
Table 4-16: Production & Productivity and Price of Major Crops
Table 4-17: Village wise DWCRA List
Table 4-18: Village Wise Vulnerable Group...
Table 4-19: Distribution of Average Size per Holding - All Social Groups.

Table 4-20: List of Land Owners, Land Size given to RSSPL and Remain in Their Hand

n Phase .

Table 4-21: Details of Irrigation in Telangana State
Table 4-22: Study Area Village Wise Medical Facility Resources
Table 4-23: Village Wise Common Property Resources
Table 4-24: List of Monuments in Medak.....
Table 4-25: Village Wise Cultural and Sacred Places

Table 4-26: Telangana State Irrigation Potential

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-27: Consultation with Different Stakeholders
Table 4-28: Govt. Circle Rates of land oe
Table 4-29: Study area Village wise No. of Anganwadi Centres
Table 4-30: Key Needs/Gaps Identified and Recommendation for CSR Acti
Table 5-1: Historical Power Supply Position in Telangana State ..

Table 5-2: Demand forecast for state of Telangana
Table 5-3: Installed and proposed power generation capacity of Telangana......... 138
Table 6-1: Screening Criteria for Environmental and Social Impact Assessment..144

Table 6-2: Impact Significance Matrix 144

Table 7-1: Environment Management Pan

Table 7-2: Environment Monitoring Program..

LIST OF FIGURES

Figure 1-1: Project Location Map ....
Figure 2-1: Satellite Imagery Showing the Proposed Project Site
Figure 2-2: Accessibility of the Project Site

Figure 2-3: Project Site and Surrounding.
Figure 4-1: Land Use Map...
Figure 4-2: Drainage Map....

Figure 4-3: Hydrogeology Map of Medak District

Figure 4-4: Pre- Monsoon Depth To Water Level Map For The Project Area........... 65
Figure 4-5: Post- Monsoon Depth to Water Level Map for the Project Area
Figure 4-6: Seismic Ma

Figure 4-7: Biogeographic Zones of Indi
Figure 4-8: Migratory Routes of Birds within India
Figure 4-9: Gender Ratio in Study Area .
Figure 4-10: Study Area Scheduled Caste Population.
Figure 4-11: Literacy Scenario in Study Area

Figure 4-12: Workforce Participation Rate in the Study Area villages
ation in Study Area Villages ...............+0 96
Figure 4-14: Cropping intensity in Telangana...

Figure 4-15: District wise details of Mission Kakatiya Programe...

Figure 4-13: Female Work Force parti

Figure 5-1: Historical Power Supply Position of Telangana State in MU
Figure 5-2: India’s Projected Power Requirement
Figure 5-3: Peak load demand 2016-17
Figure 5-4: Peak load demand 2018-19
Figure 5-5: Solar Resource Potential Map
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

LIST OF PHOTO

Photo 4-1: Topography of the Project Site
Photo 4-2: Flora of the Proposed Project Area
Photo 4-3: Sighted Avifaunal Species

Photo 4-4: Facilities provided in village schools
Photo 4-5: Documentation of Stakeholder’s Consultation ..

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDICES

Appendix A: MoEFCC Notification

Appendix B: Exemption of Consent to Establish and Consent to operate for
White category industry (sample pages)

Appendix C: ILO Guidelines

Appendix D: Framed Social Questionnaire

Appendix E: Protected Monuments in Medak District

Appendix F: Summary of Stakeholder’s Consultation

Appendix G: Checklist for Preliminary Climate Risk and Screening
Appendix H: Study Area Population Distribution And Gender Ratio
Appendix I: Study Area Villages Sscheduled Caste Population
Appendix J: Literacy Scenario of Study Area Villages

Appendix K: Workforce Practicipation Rate in Study Area Villages
Appendix L: Grievance Redressal Mechanism as per ReNew ESMS
Appendix M: Monitoring Locations
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

LIST OF ABBREVIATIONS

AC Alternating Current

ADB Asian Development Bank

CGWB Central Ground Water Board

CSR Corporate Social Responsibility

CTE Consent to Establish

CTO Consent to Operate

Dc Direct Current

E&S Environmental and Social Risk

EIA Environment Impact Assessment

EP Equator Principle

EPFI Equator Principles Financial Institutions
ESIA Environmental and Social Impact Assessment
ESMP. Environmental Social Management Plan
FI Financial Institutions

GAD Gender And Development

GIIP Good International Industry Practices
GRM Grievance Redressal mechanism

IFC International Finance Corporation

IFC PS International Finance Corporation Performance Standards
PAP Project Affected People

PCU Power Conditioning unit

Pv Photovoltaic

PWD Public Works Department

SMU String Monitoring Units

SSA STD Sarva Shiksha Abhiyan Standard

SHG Self Help Groups

PPA Power Purchase Agreement
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

EXECUTIVE SUMMARY

Background

Project Overview

Applicable
policy

Environmental
Safeguards

ADB

ReNew Solar Energy Pvt. Ltd. (A SPV of ReNew Power) is planning to develop a 65 MW (AC)
solar PV power plant at. The power purchase agreement has been signed with the DISCOM
which is Southern Power Distribution Company of Telangana Ltd. Though renewable energy
asset has limited environment impace pusruat to which they are exempted from seeking
environment clearance as per host country regulation, ReNew undertakes third party
Environment and Social impact assessment as per it's ESMS to identify the slightest
environment / social concern their project activit is expected to generat and propose mitigation
for the same.

ARCADIS India has been appointed by ReNew Power, as an independent environment
consultant to undertake the ESIA study. In past 5 years Arcadis has undertaken similar studies
to over 2000 MW solar power asset across India.

The ESIA was conducted to assess any potential impacts (both negative and positive) that may
arise from the construction, operation and decommissioning of the proposed solar plant. The
goal of the ESIA is to enhance sustainability of vital ecosystem, to improve or restore
ecosystem health and biodiversity. Environmental sustainability in relation to the proposed
solar power generation project will be enhanced by designing the solar power plant that gives
competitive advantage over existing energy sources. The overall benefits of the proposed solar
power system are expected to outweigh the potential negative impacts (if any). The
Environmental and Social Impact Assessment (ESIA) study for the project has been
undertaken in accordance with terms of reference approved by ADB for this project,
International Finance Corporation's (IFC) Performance Standards (PS) on Social and
Environmental Sustainability, 2012; Environment, Health and Safety Guidelines, Equator
Principles; Relevant ILO conventions covering labour standards. The study will also assess the
sustainability of the project w.r.t the local and national regulations relevant to the project.

The project is spread over three sites of 120, 200 and 125 acres (located in Yelakurthy,
Korampally and Salojipally respectively). The sites will be connected using a 33 KV overhead
line. The generated electricity will be evacuated to the 132 KV utility substation located at
Minpur Village. The length of transmission line between power plant and utility substation is
expected to be approximately 10-12 km. Village road is being used to access the project site.
All the three project sites are located close to the village road. Access road will be created
connecting the village road and the project site. This village road will be used by project
proponent for the mobilization of manpower and machinery during the construction. The sites
lie close to drainage channel and may impacte drainage pattern in the area if adequate
measures are not taken.

None of the project site is falls in the scheduled Areas as per Scheduled Areas in Andhra
Pradesh (Including Telgana), Ministry of Tribal Affairs.

ADB's safeguard policy framework consists of three Operational policies on the environment,
Indigenous Peoples and Involuntary Resettlement. Since land is purchased on willing seller
willing buyer basis IR is not applicable

Other policies viz ADB Policy on Gender and Development (GAD) , ADB's Social Protection
Strategy (2001), ADB policy on Public Communication policy , ADB policies on participation
guides are applicable to project activity

ADB policies on 2010 on Gender mainstreaming guidelines is not applicable since the project
would constitute of very short term construction period and limited manpower requirement
during operation. The project influence is limited within project boundary and there is limited or
no opportunity of gender mainstreaming by the project activity

The project will have environmental impacts due to generation of onsite noise, domestic wastes
from site office and rest rooms, and generation of hazardous wastes from the construction site.
The sites lie close to drainage channel and may impacte drainage pattern in the area if
adequate measures are not taken.

ReNew needs to follow its corporate level Environmental and Social Management System
(ESMS) to manage the risks associated with its operations. This ESIA report includes
evaluation of project specific environment and social risks arising from the project activities
along with recommended mitigation measures. ReNew should also appoint a qualified E&S
personnel with appropriate responsibility to inplement/ oversee/ monitor the following:
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

ADB Policy on

Gender and
Development
(GAD)

ADB's Social

Protection Strategy
(2001)

ADB policy on
Public
Communication

policy

ADB policies on
participation guides

During Construction

a) Performance of contractors on labour and health & safety aspects
During Operation

a) Periodic monitoring of environmental performance

b) Internal and third party audit

c) Management review

Both during Construction and Operation

a) The implementation of the ESMP-
b) Regular training of employees and contractors

c) Emergency preparedness and response
Periodic reporting of E&S performance to the management

Hence the policy is applicable

During Construction

The project involves worker during construction. Employment of women workforce should be
encouraged and equal employment opportunity should be provided. There should be no
distinction in salary and compensation level. Facilities like separate toilets and créche should
be provided.

Hence the policy is applicable

During construction

Local as well as migrant labours would be involved in civil construction and erection of solar
panels. Along with labours technical staff would be involved. Labour camps would be
constructed and accommodation both on site and off site would be provided. There would be
a mix of male and female workers at site. Families of workers may also be provided
accommodation

During operation
Labours and workers would be involved in O&M and security. Site office would be constructed.

Hence the policy is applicable

During construction

Land procurement needs to be clearly communicated. There may be grievance in land
procurement, vehicle movement and construction process. Such grievance needs to be
promptly addressed

During Operation

Grievance related to project functioning, staff behaviour, restriction of access needs to be noted
and acted upon. Proper escalation and communication channels needs to be established.

Hence the policy is applicable to the project activity

During construction

The project involves restricting access due to construction of boundary walls across large tract
of land, provision for designing and providing alternate access needs to be formulated based
on participatory approach

Drainage of the area would be affected in the event of alteration of topography, the impact and
mitigation measures needs to be formulated on participatory basis

Use of common property resources including but not limited to village roads, water , labour
needs to be ascertained through consultation with opinion leaders of project affected village.

During operation
Applicable IFC’s
Performance
Standards

PS1: Social and
Environmental
Assessment and
Management
Systems

PS2: Labour and
Working Conditions

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Any ongoing discomfort to local stakeholders due to access restriction and improper drainage
management needs to be resolved through consultation and formulation of mitigation action
by public consensus

Hence the policy is applicable to project activity.

The Environment and Social Management Plan (ESMP) for the project has been designed
considering the requirement and framework of Indian environmental legislation, IFC's
Performance Standards, Equator Principles and IFC’s Industry Specific EHS guidelines. The
following IFC's performance standards are applicable for this project:

PS1: Social and Environmental Assessment and Management Systems, PS2: Labour and
Working Conditions, PS3: Resource Efficiency & Pollution Prevention, PS 4: Community
Health, Safety and Security and PS 6: Biodiversity Conservation and Sustainable Management
of Living Natural Resources. Also, IFC’s core labour standards are applicable to the project.

The project purchases land from voluntary sellers hence PS5: Land Acquisition and Involuntary
Resettlement in not applicable and since the project does not fall in the Scheduled Area and
project affected villages does not have any scheduled tribe population and hence PS7:
Indigenous Peoples is not applicable.

The project site and the study area does not have any cultural resource of significance and the
possibility of chance find is negligible hence PS8: Cultural Heritage are not applicable for this
project.

The project will have environmental and social impacts due to generation of onsite noise,
domestic wastes from site office and rest rooms, and generation of hazardous wastes from the
construction site. ReNew needs to follow its corporate level Environmental and Social
Management System (ESMS) to manage the risks associated with its operations. This ESIA
report includes evaluation of project specific environment and social risks arising from the
project activities along with recommended mitigation measures. ReNew should also appoint a
qualified E&S personnel with appropriate responsibility to implement/ oversee/ monitor the
following:

Construction Phase

b) Performance of contractors on labour and health & safety aspects

Operation Phase

d) Periodic monitoring of social and environmental performance
e) Internal and third party audit

f) Management review

Both for Construction and Operation Phase

d) The implementation of the ESMP-

e) Community engagement and grievance redressal system/mechanism
f) Regular training of employees and contractors

g) Emergency preparedness and response

h) Periodic reporting of E&S performance to the management
Hence PS1 is applicable.

The project will involve labour for civil construction and erection

During construction phase

Local as well as migrant labours would be involved in civil construction and erection of solar
panels. Along with labours technical staff would be involved. Labour camps would be
constructed and accommodation both on site and off site would be provided. There would be
a mix of male and female workers at site. Families of workers may also be provided
accommodation

During operation phase
Labours and workers would be involved in O&M and security. Site office would be constructed.

an]
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

PS3: Resource
Efficiency &
Pollution Prevention

PS4: — Community
Health, Safety and
Security

PS 6: Biodiversity
Conservation and

Sustainable
Management of
Living Natural
Resources

Key Project
Impacts -

Hence the PS 2 is applicable.

The project involves use of resources like land and water. Improper handling of broken and
damage solar panel may result in soil contamination. Improper handling of spent oil may lead
to contamination of soil and ground water.

During construction

The sites lie close to drainage channel and may impacte drainage pattern in the area if
adequate measures are not taken.The project is constructed in agricultural land and hence
impact on resource ie land is envisaged. Top soil management is required. Construction
activities may lead to air and noise emission which needs to be managed. Broken / damaged
solar panels may result in contamination of soil and ground water. Change in drainage pattern
may impact ground water recharge / flooding. The project would involve clearing of vegetation
/ tree cutting. Construction and demolition waste along with waste water from labour camp and
solid waste needs to be managed properly. Water will be used in construction and at labour
camp

During operation

The project would use water for cleaning of module, none of the site is located in water scare
region. Improper handling of Broken / damaged solar panels may result in contamination of
soil and ground water. Diesel / transformer oil / spent oil may contaminate soil and water.

Hence PSS3 is applicable

Communities would be effected due to project activity

During construction

The project envisages influx of labours from nearby villages and migrant labours, who will be
accommodated in the labour camp. These labour is expected to interact with community.
Heavy vehicles carrying solar pannes! and equipment would use village roads to access site.
Health and safety concern of worker needs to be addressed. Proper barricading of safety
practices at construction site would impact exposure of community to site related risk. Common
property may be utilised during construction phase. Access may be restricted / rerouted.

During operation

The project will generate electrical energy and transmitting the same through High voltage
power line, thereby exposing the community to electrical injury. Construction of boundary wall
may result in restriction of access / increased distances from common property. Interaction of
community with project staff especially security staff would occur. Improper handling of
hazardous waste including but not limited to broken / damaged solar panel may contaminate
land and water with heavy metal ( including but not limited to cadmium) thus impacting the
community. Change in land use patter from agricultural to industrial will have impact on
community along with frequent visits of people from outside the community with different
cultural background.

Thus PS 4 is applicable,

The project uses large amount of land and associated natural capital is impacted.

During construction

Vegetation clearance is required for setting up solar panel. The removal of trees and vegetation
would impact nesting ground of birds and burrowing animals

During operation

Project site would be cordoned off using a boundary wall thus impacting animal corridor if
exists. Power would be transmitted using high voltage transmission line (10-12 km in length)
thus risk of electrocution to fauna.

Thus PS 6 is applicable to project activity

Impact on drainage: Manmade and natural reservoir is located very close to the project. Natural
drain is passing through the Salojipally site and manmade canal is being constructed adjacent
Construction
Phase

Key Project
Impacts -

Operation Phase

Key Mitigation
Measures

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

to the boundary of Yelakurthy site. Substantial alteration in topography would result is
impacting local water balance and flodding of the nearby areas.

Access restriction: Since project involves constructing boundary wall to large parcel of land the
community may face access restriction.

Impact on air quality: because of generation of fugitive dust due to movement of project
vehicles and emission from diesel generators. In impact will be limited to the construction phase
only.

Water resources: Water for construction phase will be sourced after getting required approval
from the concerned authority. As per CGWB categorization w.r.t to the groundwater
development, the project site falls under “Safe” category. Hence, impact on the ground water
is anticipated to be Low, based on the water requirement and duration of construction phase.

Conflict between migrant and local community: Due to the large number of workers involved in
the project activities. Social impact associated with migrant labourer and possible conflict with
local population is envisaged.

Traffic Load: At all project sites, the village road will be used for movement of trailer trucks
carrying solar plant parts and other heavy vehicles for the project activity along with the
movement of labours and other project materials. Hence, the impact w.r.t increase in traffic
load is envisaged.

Impact on land: Only private agricultural land has been procured, rain fed agriculture was being
practised on the private agricultural land parcels obtained. Besides, the escalating cost for
cultivation and rising labor cost, profit from agriculture has gradually declined. Hence, the
farmers of the region have opted for sale of land to ReNew for a more ensured profiting
supporting option. Hence, no physical or economical displacement is envisaged w.r.t the
proposed project.

Soil contamination: storage / improper disposal of broken / damaged solar panel may result in
soil / ground water contamination.

Impact on groundwater resources: Impact is envisaged during the operation phase on the
ground water resources as water will be required for washing of solar panels. Moreover, jet
water spray method/dry cloth wiping method would be further adopted for minimizing the
consumption of water. Hence, in case groundwater is abstracted for washing of solar modules,
the impact for the same can be envisaged as moderate for all three project sites.

Occupational health and safety of workers: Accidents like electrocution, short circuits may lead
to occupational health and safety issues, for which proper training to workers need to be given
to combat the same as well as it needs to be further ensured that the workers wear appropriate
PPE's according to their nature of work involved.

Social Welfare: To reduce the dissatisfaction among the locals regarding the project activity,
maximum job opportunity should be provided to the locals. Besides, a community development
plan along with a grievance redressal mechanism should be followed. Complaints received by
locals should be registered, investigated and timely resolved.

Appropriate mitigation measures has been planned and recommended in the ESIA report.
These measures will minimise the impacts on air, water, soil, noise quality, solid and liquid
effluent waste, ecology and socio-economic conditions. The activities of the project during both
construction and operation phase will help in improving the socioeconomic condition of the
surrounding area.

Construction Phase

e Drainage study and drainage management plan should be formulated
e Restoration of village road if damaged due to movement of heavy vehicles

13
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Conclusion

Water sprinkling of road should be undertaken to reduce the fugitive emissions during
transportation.

Proper PPE’s viz. gloves, glasses, helmet and shoes should be worn by workers while
handling solar panels as well as during other activity during construction phase.

The accessibility of the locals should not be impacted due to solar power plant, Alternative
access should be provided to compensate for access restriction if any.

It should be ensured that the accommodation provided to the migrant workers should have
basic amenities such as electricity, drinking water, health & sanitation facility and kitchen.

Integral noise shielding to be used where practicable and fixed noise sources to be
acoustically treated, for example with silencers, acoustic louvers and enclosures.

Hazardous materials such waste oil, used oil should be stored at designated locations in
enclosed structures over impermeable surface.

During procurement of private land, adequate compensation amount in terms of agreed price
can nullify the impact. Sale price should be mutually agreed through proper stakeholder
engagement. No land is to be purchased from tribal population.

Complaint register should be maintained onsite to receive complaints from locals and
workers.

Recovery of ground storey (mostly grasses and herbs) vegetation under the PV panels and
in other places that do not need to remain cleared shall be encouraged to grow.

Planting native, fast growing trees on access roads and/ or in nearby barren areas/ schools/
Panchayat office which may also give an alternate habitat to the faunal species especially
the bird species and maintain the ecological balance.

Operational Phase:

Appointment of authorized recycler for broken / damaged solar modules.

Implement the recommended complaint resolution procedure (Grievance Redress
Mechanism) to assure that any complaints regarding any issue related to project activity is
not left unnoticed. The complaints should be registered, investigated and timely resolved.

Continuous monitoring of drainage situation in the area due to possible obstruction to water
flow due to the project activity

High alert and preparedness for any flooding at site, availability of pumps at sites to pump
out excess water at short notice in the event of heavy rainfall

The proposed solar power project is not likely to have significant adverse environmental
impacts that are sensitive’, diverse or unprecedented. It is envisaged to have moderate impact
due to issues related to community safety during the construction period, insignificant impact
due to generation of dust and fugitive emissions during construction phase only (short duration)
and minor impact on resource utilization like land and socio economic conditions of project
area villages. There is no impact on cultural resources in the study area. The impacts
anticipated during the operation phase is fugitive emissions from movement of project vehicles
within the site (air environment), surface run off and onsite drainage of storm water (water
environment), impact on soil due to storage and spillage of hazardous wastes used oil and
transformer oil (land environment) as well as use of ground water resources during operation
phase, which can be mitigated by adopting suggested mitigation measures.

Based on the conclusion drawn from the ESIA study with respect to the kind of impacts of the
project on environment, resources, biodiversity, labours and community, the proposed project
is categorized as Category B from the perspective of environment safeguard. While
categorised as Category C for Involuntary Resettlement and Indigenous People.

This Executive Summary should be read in conjunction with the full report and reflects an
assessment of the Site based on information received by Arcadis at the time of reporting.

1 A potential impact is

considered “sensitive” if it may be irreversible (e.g., lead to loss of a major natural habitat),

affect vulnerable groups of ethnic minorities, involve involuntary displacement and resettlement, or affect significant

cultural heritage sites.

14
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

41 INTRODUCTION
1.1 Background

M/s ReNew Power Venture Pvt. Ltd. is an independent power producer company and first IPP in India
to cross an installed capacity of 1000 MW from clean energy projects. ReNew Solar Energy Pvt. Ltd.
(A SPV of ReNew Power) is planning to develop a 65 MW (AC) solar PV power plant near the Yelkurthi
village of Medak district in the Telangana state of India. The power purchase agreement has been
signed with the DISCOM which is Southern Power Distribution Company of Telangana Limited
(SPDCTL). The EPC contractor for developing the solar power plant will be Sterling and Wilson and is
rated as one of the prime Solar EPC solution providers in India with installed capacity of more than 300
MW.

The proposed project will be developed at Korampally, Yelkurthy and salojipally Villages of Medak
District, Telangana. The solar intensity at the site has been assessed and found as favourable to
develop solar power project. Telangana receives a global horizontal radiation (GHI) in the range of 5 to
5.5 kWhim?/day. The plant is expected to generate about 147,633.30 MWh annually.

A solar power plant is a superior and a clean option for power generation in comparison to non-
renewable fossil fuels. Ministry of Environment, Forest and Climate Change (MoEF&CC) in its Office
Memorandum No. J-11013/41/2006-1A.II (I) dated 13" May, 2011 (Appendix A) stated that the solar
photovoltaic power projects are not covered under the ambit of EIA Notification, 2006 and therefore
does not require prior environmental clearance. Moreover, solar power plant has been categorized
under white category and exempted to obtain consent to operate (CTO) from state pollution control
board. CPCB in its order published on 7'* March 2016 has directed to all the SPCB about the
categorization of industries. This categorization has been done on the basis of potential of industries to
cause pollution. All the non-polluting industries has been categorized under white category and does
not requires consent to operate (CTO). Only, intimation to SPCB while starting the industry will suffice.

ARCADIS India has been appointed by ReNew Power, as an independent environment consultant to
undertake the ESIA study. The ESIA was conducted to assess any potential impacts (both negative
and positive) that may arise from the construction, operation and decommissioning of the proposed
solar plant. The goal of the ESIA is to enhance sustainability of vital ecosystem, to improve or restore
ecosystem health and biodiversity. Environmental sustainability in relation to the proposed solar power
generation project will be enhanced by designing the solar power plant that gives competitive advantage
over existing energy sources. The overall benefits of the proposed solar power system are expected to
outweigh the potential negative impacts (if any). The Environmental and Social Impact Assessment
(ESIA) study for the project has been undertaken in accordance with terms of reference approved by
ADB for this project, International Finance Corporation’s (IFC) Performance Standards (PS) on Social
and Environmental Sustainability, 2012; Environment, Health and Safety Guidelines, Equator
Principles; Relevant ILO conventions covering labour standards. The study will also assess the
sustainability of the project w.r.t the local and national regulations relevant to the project.

1.2 Project Location

The project is spread over three sites of 120, 200 & 125 acres located in Yelakurthy, Korampally &
Salojipally villages. All the sites will be connected using a 33 KV overhead line. The generated electricity
will be evacuated to the 220 KV utility substation located at Minpur Village. The length of transmission
line between power plant and utility substation is expected to be approximately 13.4 km. The salient
features of the project are summaries in Table 1.1.

15
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 1-1: Salient Features of Project

1 Project Owner ReNew Solar Energy Pvt. Ltd.

2 Total Project Capacity 65 MW

3 Location of Site Yelakurthy, Korampally & Salojipally village
4 Tehsil/Mandal Tekmal

5 District Medak

6 State Telangana

7 Project Coordinates 17°57.951' N and 78°03.968' E

8 Nearest Town Jogipet

9 Nearest City Sangareddy

10 Total Land Area 445 acre

1 Type of Land use Agricultural land and fallow land

12 Proposed Technology Solar PV module based on C-Si technology
13 Project Life 25 years

1.3 Project Phase and Status of Permits

The 48 MW proposed solar power plant is in initial phase where the land procurement is nearly
completed and site boundary has been identified for Korampally and Yelakurthy site. Land identification
has been completed and procurement was under process for Salojipally site during the time of this ESIA
study. The required permits and approvals for the construction and operation of the project are
summarised below:

Table 1-2: Required Permits & Approvals for the Project

1 Consent to Establish from Not required. However, Telangana Pollution Control Board
* Telangana Pollution Control Board _ needs to be informed while starting the project.

2 Permission for laying power

* evacuation line As per PPA, same is not required

Signed with Southern Power Distribution Company of
3. Power Purchase Agreement Telangana Lid. Dated 26" February 2016

4 NOC from Village Panchayat for

land uptake Single window approval application is under process.

Single window approval application is under process for ground

5. Approval for use of Ground water water approval.

6 Private land uptake from land

: owners Sale deed completed for 372 acres

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 1-1: Project Location Map

375780 4, 1.500

IF eeu

|| MEDAK DISTRICT |

Nizamahad,
Karimnagat

Banswada Y*!

Hanmakond
Jangaon

Warangal

e;)
pwd
¢
Vikarabyd oad
pa Chevolla
“rendre? =._.Ra@tigareddi

Korangal

1.4 Purpose of ESIA Study

The main purpose of the ESIA study is to identify, evaluate and manage environmental and social
impacts that may arise due to implementation and operation of the proposed project. The document

17
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

has been made to comply with the requirements of ADB, IFC’s Performance Standards, IFC EHS
guidelines, 2007 as well as applicable local and national regulations. The objectives of ESIA study are:

e Toidentify and establish the baseline environmental and socioeconomic conditions, to analyse the
environmental and social risk and impacts of the project and its associated components (facilities
like transmission line, access road etc.)

e To prepare an inventory of biodiversity (flora and fauna) of project site prior to implementation of
the project to evaluate the possible impacts on avifauna, if any.

e Review of the land uptake process to assess any legacy or current/existing issues (like informal
settlers, livelihood dependence, other usage etc.) on the purchased/ leased land through suitable
survey using acceptable socioeconomic tools. This will help in assessing the impact of the project
on the community/ villagers.

e Socio-economic survey involving consultation with local community, stakeholders, household
surveys to identify the needs and problems of community with respect to the project activities.

e To suggest appropriate safeguards for the associated environmental and social risk, which may
not lead to project investment and activities at risk.

1.4.1 Approach and Methodology of the ESIA study

The approach and methodology applied for undertaking the environmental and social impact
assessment study is as provided.

e Desktop review of project related documents
e Reconnaissance survey to understand site specific issues.

e Discussion with the local community in the project influenced villages to understand their
perception of the project and identification of key issues.

e Baseline noise level, air, water, soil, ecology and biodiversity data collection of the site through
primary and secondary data source surveys.

e Identification of environmental and social risks associated with the project (including associated
facilities) during construction, operation and decommissioning stage.

e Preparation of an environmental and social management action plan (with timelines &
responsibilities) & Environmental monitoring plan to manage these risk and impact.

1.4.2 Limitations

The study is based on the project planning information and document provided by the project proponent,
community consultation and observation recorded during site survey. With the time constraints and
initiation of ESIA study in August month, environmental monitoring has been conducted in monsoon
season (September) therefore result may shows lower concentration. Any significant change in the
proposed activities may result in variation of outcomes. Presented information and fact has been
analysed and inferences has been drawn through the professional judgement.

1.4.3 ESIA Team

ARCADIS has mobilized a diverse team of multidisciplinary experts for conducting the ESIA study. A
number of these experts are accredited professionals by Quality Council of India to conduct regulatory
EIA. Combination of these experts have provided consultancy services to over 30 solar power projects
across India with over 1550 MW installed capacity. The experts have been continuously working with
funding agency and understand the modalities and procedures of evaluating and addressing
environment and social risk associated with large scale investment.
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

1.4.4 Structure of ESIA Report

Chapter 1: Introduction

Chapter 2: Project Description

Chapter 3: Applicable Policies, Legal and Administrative Framework
Chapter 4: Description of Environment

Chapter 5: Analysis of Alternatives

Chapter 6: Social and Environmental Impact Assessment

Chapter 7: Environmental and Social Management Plan

Chapter 8: Conclusions

19
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2 PROJECT DESCRIPTION

The proposed solar power plant is being developed under Telangana Solar Power Policy 2015. The
proposed plant is planned to be commissioned by June 2017. The technical features of project is
provided in Table 2.1 and satellite imagery of the project site is shown in Figure 2.1

Table 2-1: Technical Features of Project

Project Capacity 65 MW
Annual Global Horizontal Irradiation (kWh/m?) 1,965.0
Annual Global Irradiation Incident (kWh/m?) 2391.3
Module peak power (Wp) 315
Number of Modules per string 20

Per Module Area (m?) 1.938
Pitch (m) 5.0
Peak power of plant (MWp) 78

First Year Energy Yield (MWh/annum) 147,633.30
First Year Specific Yield (kWh/kWp) 1,892.73
Performance Ratio (PR) (%) 79.15%

2.1 Present Status of Project

The project site visit was conducted in August 2016 and found that project is in initial phase and land
procurement is under process. Project site boundary has been marked for Yelakurthy and Korampally
site. Also, land for access road has been identified and procurement is ongoing. To some extent village
road is also being used as access road. All the three project site and immediate vicinity are presented
in Figure 2.3.

20
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

as aed Tresor T800"E 7e6O"E Te100"E

i

Legend
BB Solar Power Plant

District Boundary

PREPARED FOR >

ReNew Solar Enes
Prt Limited

PROJECT:
ESIA study - Minpur (85 VA)

I [wartme: ‘|

Project Location &
Satellite Imagery

PREPARED BY:

PARCADIS S~

21
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 2-2: Accessibility of the Project Site

Tree Trawe rerqure 7820°0°C
= = 1 r Tsirkenas r
M WAHARASHTR : “oe
Se ber A Le
et _ \ bs ee ait Legend
~ . P| (BRamaredai
2 ‘ ALT +
& whee ; 2 EI Ratway Station
ew \ Settlements
TELANGANA =

Solar Power Piant
+++ Railway Track

Road Network

1°00"N

—— Major Road
> Wateroourses
(2) state Boundary

‘SCALE:

PREPARED FOR :

400°"

ReNew Solar Energy
Pvt Limited

PROJECT =
ESIA study - Minpur (65 MA)
MAP TITLE:
Accessibility Map

PREPARED BY;

A
5 ARCADIS S~

1200'N

22

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2.2 Site Suitability and Justification of Project

Following analysis describes the site suitability for a Solar PV power plant development, these analysis
include:

Solar radiation at the site: Solar radiation map of India indicates that Telangana receives a global
horizontal irradiation (GHI) in the range of 5 to 5.5 kWh/m%/day. The first year energy yield
prediction of the site data was estimated to be 147,633.30 MWh/annum.

Topography: The project site is spread across an open area with very mild slope in multiple
directions. Erection of solar panels is being undertaken through varying the height of the poles
required for mounting solar panels. Hence, the installation is easy and reduces the cost of technical
modifications required to adjust for undulations at the ground.

Substation proximity: The proposed solar power plant will be connected to 132KV substation,
located 10-12 km away from the project site.

Accessibility: All the three sites are located close to the village road and are easily accessible.
Approach roads from the village road to the site is to be built and strengthened to a metalled road
for movement of the heavy vehicle coming inside plant. Lingampally Railway Station is the nearest
railway station with a distance of 47 km. The nearest airport is Hyderabad airport at a distance of
about 75 km from projects site. Figure 2.2 shows the accessibility of the project site.

Geological and soil conditions: To ascertain soil parameters of the proposed site for
construction of foundations for module mounting structures, control room, HT lines & array yard,
drainage etc., the sub soil investigation through certified soil consultant has been carried out.
Geological and soil investigations report confirm soil strength to support structures.

Near and far shading effects due to objects like transmission lines, trees, hills, wind farms etc.
Small trees and shrubs are present in project site surrounding.

In light of above discussion, the site has been found to be technically feasible for a solar power
development as per all factors discussed above.

2.3 Project Settings

The key physical features of the project site have been described below:

The proposed site has mix terrain (flat land and slightly undulating land). The project site is
surrounded by agricultural fields. However, project site land is mostly non-agricultural fallow land.

There are no shading elements such as mountains or huge trees available on the site. Small and
medium sized trees like Azadirachta indica, Acacia spp. are present in or near the site.

The vicinity of project site has natural canal and ponds. River Manjira flows at a distance of 2.2 km
east of the project site. Manjira River is a tributary of River Godavari. A manmade reservoir is also
present near the boundary of the Korampally site. A canal is being built running parallel to the east
boundary of the Yelakurthy site. A natural perennial reservoir and a natural drain is located very
close to the salojipally site.

The nearest village settlement from Korampally site is Korampally village located south east at a
distance of 920 m; from Yelakurthy site is Yelakurthy village located north east at a distance of 900
m; and from Salojipally site is Salojipally village located south east at a distance of 920 m.

23
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2.4 Project Design, Technology and Component

The proposed 48 MW solar power plant will be based on C-Si technology. The system consists mainly
of the following components:

PV Modules: All solar module mandatorily have to adhere to IEC specification given in IEC 61215 for
crystalline silicon module. For optimum energy generation Crystalline Silicon 315Wp module of JA Solar
(Model: JAP6 72-315/3BB) has been chosen for this project.

Transformers: Step-up transformers of 0.380/0.380/0.380/33kV, 3MVA and 0.4-0.4/33kV 2MVA, 50Hz
ONAN/ONAF type suitable for continuous operation will be used. There will be two power transformer
for 65MW plant in the switchyard section having of 3-phase, 35/40MVA, 220/33kV, 50Hz ONAN/ONAF
type step up transformer. This 220KV voltage level of 65MW power plant is transmitted to Utility
substation through single circuit transmission Line.

Substation at Minpur Village-

Mounting Structure: PV modules are mounted on mounting structures to keep them oriented in right
direction with a tilt that is optimised to have maximum irradiation and to provide structural support to the
PV modules. Mounting systems may be either fixed or tracking type. Horizontal single axis tracker
(HSAT) system was selected for the proposed 65MW plant.

Horizontal single axis tracker: These are the most common single axis trackers. They rotate on an axis
parallel to the ground and are ideal when they track the sun in the east-west direction. Planarity ensures
that all modules point uniformly in a particular direction — maintaining a geometry that reduces rotor
maintenance over time. Horizontal single axis trackers can be packed closely, similar to fixed structures.
This results in them being capable of achieving a high power density per acre.

Power Evacuation: The 33kV output from inverter stations in the project site are combined together at
33kV switchboard and transmitted to 220kV substation. Power is further stepped up to 220kV through
two power transformers rated at 35/40MVA, 220/33kV, which is then evacuated at 220/132kV
substation located at 10-12 km from site through S/C transmission line.

Transmission Line: As per detailed project report (DPR), a transmission line of length 10kms and 33kV
capacity would be laid to the feeder bay in 220/132kV Minpur substation. Necessary metering and
protection will be provided to ensure acceptable billing and safety to equipment and work force. The
approach route identified for the transmission line will be based on a criterion to reduce the
environmental and socioeconomic footprint of the transmission line. The shortest feasible route after
considering these factors will be selected for the transmission lines:

e Transmission line route does not fall under any habitations and thick vegetation.
e No households or community structures are located in the route of the transmission line.

e All environmentally sensitive sites, archaeologically significant sites, areas of ecological and
cultural significance were avoided while selecting the route.

e Right of way/ access roads are shared with local residents of the area wherever possible.

2.5 Climate Change Effect on Solar Power Plant

Energy from solar power plant is directly related to fluctuating weather conditions. The vulnerability of
solar power components due to climate change has been studied in various researches and publication.
In Solar power plant, photovoltaic panels with an operating life time of 25 years are vulnerable to hail,
wind and extreme temperature (Patt et al. 2010). Solar cell output usually rated at 25°C and it decreases
for each temperature rise of 1°C after that hence increase in temperature will decrease the performance
of solar cell. As the solar radiation assessment has been conducted for the proposed project and

24
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

module has been designed in line with the assessment finding therefore solar power performance is
not anticipated to reduce unexpectedly over the period of 25 years (project life cycle).

Cloud cover is another factor which influence the performance of solar panel’s output and this
performance can decrease by 40%-80% within a few seconds. However, it increases dramatically as
the sky clear (Kleiss! 2010).

Higher wind speed can also increase dust particles deposit over the panels which decrease solar
photovoltaic cell output (Goosens and Van Kerschaever 1999), but higher wind can also cool the
modules, increasing efficiency and output.

Another component of solar power plant is inverter. Studies, consistently show that the inverter, which
Converts direct current power output into alternating current (DC to AC), is the most unreliable
component of a photovoltaic system, accounting for up to 69% of unscheduled maintenance costs (Patt
et al. 2010). However, they are not usually directly exposed to the weather and are not especially
vulnerable to climate change.

Following checklist of ADB has been referred for preliminary climate risk screening:

Location and

Is siting and/or routing of the project
(or its components) likely to be
affected by climate conditions
including extreme weather related
events such as floods, droughts,
storms, landslides?

Not likely

Solar modules have been selected
considering the temperature range in
the area (42- 45 °C in Medak district)

Design of F
Project Would the project design need to Likely
consider any hydro-meteorological Natural drains of seasonal nature exist
parameters (e.g., sea-level, peak river near the Project site which becomes
flow, reliable water level, peak wind active during the monsoon therefore
speed etc)? project component and site design
should consider the risk of local
flooding
Would weather, current and likely
future climate conditions (e.g.
prevailing humidity level, temperature Not likely
Materials contrast between hot summer days Project can be establish within a short
and and cold winter days, exposure to time period of 4-5 months (approx.)
Maintenance wind and humidity hydro- therefore impact of climate change on
meteorological parameters likely material and maintenance is not
affect the selection of project inputs expected
over the life of project outputs (e.g.
construction material)?
Would weather, current and likely
future climate conditions, and related
extreme events likely affect the Not likely
maintenance (scheduling and cost) of
project output(s)?
Would weather/climate conditions, Likely
Performance Nd related extreme events likely Although project has been designed
of project affect the performance (e.g. annual after consideration of temperature
outputs power production) of project output(s) variation (annually), significant

(e.g. hydro-power generation
facilities) throughout their design life
time?

variation in temperature over the
period of project life cycle may affect
its performance.

Total sum of scores

25
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Risk evaluation

Responses when added that provide a score of 0 will be considered low risk project. If adding all
responses will result to a score of 1-4 and that no score of 2 was given to any single response, the
project will be assigned a medium risk category. A total score of 5 or more (which include providing a
score of 1 in all responses) or a 2 in any single response, will be categorized as high risk project. In The
proposed project, total scores is 2 which means project is of medium risk due to climate change.

2.6 Resource Requirement

2.6.1 Land Requirement
Project Site

There are 3 sites in Korampally, Yelakurthy and Salojipally villages located within Tekmal Mandal of
Medak District of Telangana. The details of Land Distribution for the entire 65 MW is proposed on private
land parcels distributed in the mentioned three villages. The procurement of land is in way to completion.
Land taken on each villages are contiguous and the topography of the project site is largely plain. The
project site is an open vast area with mild undulations. Land in the project influenced area was
predominantly used for irrigated & rain-fed agriculture and grazing. Agriculture in the area is majorly
dependent on irrigation and large portion of the land remains dry most part of the year. Though irrigation
facility is not in the optimal state in the area. Advent of the new solar projects in the region will open
opportunities for utilization of land which is left unused otherwise. Site wise Power Generation capacity
is yet to be finalised.

Table 2-2: Village Wise Land Distribution

Korampally Private 200 Acres Procured
Medak, Telangana Yelakurthy Private 120 Acres Procured

Salojipally Private 125 Acres Procurement under progress
Total Land 445 Acres

A total of 445 acres of land is required for the entire 65 MW Solar Power Project distributed in three
mentioned villages. The procurement of land is on way to completion during the time of visit by the ESIA
Team. For JAP6 72-315/3BB module type used for the proposed site, there is approximately 5 acres/
MWp of land requirement. It was informed to the visiting ESIA Team by the representative of ReNew
Saur Shakti Private Limited only private lands, most of which are cultivation land will be procured for
the project. As per the information provided by the ReNew Saur Shakti Private Limited about 445 acre
of Private Lands will be procured in total to meet the project requirement. During Consultation the Land
aggregator and the representative of Project Proponent informed that all lands are being bought directly
from willing land owners on willing to sell willing to buy basis. It was testified by some of the Land owners
while interaction was made with them. As per ReNew no physical displacement happened due to the
project and private land has purchased through good faith negotiations based on willing sellers and
willing buyer basis, which was confirmed on the basis of following;

e Sample copy of sale deed
e Primary consultation with landowners

e Consultation with land aggregator

26
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Analysis of market value of land to verify compensation provided to landowners are higher than
the circle rate.

As reported till date, out of the 3 sites sale agreement has been nearly finalised at for villages i.e. at
Korampally and Yelakurthy village. However, procurement for land in Salojipally (supposed to be 125
Acres) is yet to be finalised.

Table 2-3: Project Component Wise Land Breakup

Solar site Including access road and sub station

Transmission line will be around 13.4 Km
length. Land requirement for one tower is
6m X6 m. No. of towers and land
required is not yet finalised.

2 Transmission Lines

Land for access road

An exclusive access to the construction site is usually required prior to mobilization of manpower and
machinery. As informed by the representatives of the Project Proponent till the time of site visit the
access route has been demarcated only at Korampally village and land for the same purpose were in
process of finalisation. It was informed by the RSSPL representative that at Korampally village the
tentative length of the approach road will be about 300x30 m. About 40 acres of land, within the total
200 acres that has been procured, would be utilised for the purpose. All the 3 site locations are either
on or very close to the main road crossing through the area namely Chinthakunta- Kottapally Road.
State Highway No. 16 (Medak- Bodmatpally Road) is also within 3.5 Km, 2.19 Km and 0.88 Km from
Korampally, Yelakurthy and Salojipally site locations respectively. At all the three sites land is required
exclusively for access routes/ approach roads, but till the time of visit final demarcation for the purpose
was done only at Korampally site and yet to done for Yelakurthy & Salojipally site.

As seen in Korampally and informed by the representative of RSSPL the access road might be restricted
to local people and will be utilised exclusively for the project. However, as seen during site visit, the
approach road will emerge from the main road i.e. Chinthakunta- Kottapally Road leading to the project
site.

Korampally is a small Village/hamlet in Tekmal Mandal in Medak District of Telangana State, India. It
comes under Korampally Panchayat. It is located about 37 Km towards North from District headquarters
Sangareddy. There is no railway station near to Korampally in less than 10 km. However, Secunderabad
Jn Rail Way Station is major railway station 89 KM near to Korampally. Road Transportation like Buses
are available on nearby SH 16 and local people use self-owned two wheelers or auto rickshaws for
transportation in the nearby places. Hence, it can be surmised that transportation facilities is not
satisfactory from the site areas. Issue regarding RoW can be addressed only after finalisation of land
demarcation in rest of the sites.

Land for transmission line & PSS

The land area required is small for transmission pole laying i.e. 6m X 6m. Land requirement for
transmission line will be limited to the area required for the foundation of pylons and a distance of 13.4
km will be traversed by the transmission lines. The land will be used by paying a one-time compensation
based on negotiation with land owners (which includes the compensation for crops in the Right of Way
of transmission towers & transmission line). The route for the transmission line has been selected based
on the following factors:

e Transmission line route planned to avoid major habitations along the route;

27
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e No house or community structures located under the transmission line;
e Areas requiring extensive clearing of vegetation should be avoided;
e There is no ecological sensitive area on the route of the transmission line.

e Area required is small 6mx 6m and is purchased by paying a onetime compensation (which
includes the compensation for crops in the Right of Way).

As informed by RSSPL representative Pooling Substation (PSS) will only be at Korampally site. As per
the Detailed Project Report (DPR) of the present 65 MW Plant to be built at the three said sites, provided
by RSSPL, the power generated in the plant at 220KV shall be fed to Minpur substation located
approximately 10kms from the Project site through a single circuit transmission line. The point of
interconnection will be at the Minpur substation.

Land Holding Pattern: During discussions with the local community, it was understood that the
average land holding size in the villages is 5-7 acre per household, most of which are agricultural.

Private land purchase process

As per discussions with the land aggregator, only private land has been purchased for the proposed
project. RSSPL has their own land procurement procedure. The procedure is flexible and allows for
modifications at the project level based on relevant laws and state level requirements. Also, RSSPL
has their own land Cell and directly involved in land procurement through appointed Land Aggregator.
The Land Cell is involved in identification, selection and procurement of land from willing land providers
on a negotiated settlement basis. This was confirmed on the basis of following evidences.

e Consultation with Representative of the Project Proponent, Land Owners and Land Aggregator.
e Sale Deeds information is provided by the Project Proponent.
As per the private land procurement procedure, the following steps are taken:

e Based upon the solar resource assessment, a first draft micro sitting layout is prepared from which
a set of locations that can be procured is available. Based upon further survey to establish
feasibility of locations, the first set of target lands is identified.

e Discussions / negotiation with land owners are held and purchase terms agreed upon. Land
documents are collected and title is vetted.

e Land aggregator to undertake community consultations and individual negotiations with the land
owners under the project.

e Anagreement to sale based on negotiations will be arrived at and all aspects for purchase will be
discussed with land owners.

e All the land acquired for the project if a private land, it is obtained at market price (3-4 lacs per
acre) or negotiation with farmers. Each farmer is offered the same price on a per acre basis for his
farm.

During Consultation with the Sub registrar, Land aggregators and the representatives of Project
Proponent informed that all lands are being procured are private land and are purchased through willing
to sale and willing to buy basis. It was testified by the Land owners while interaction was made with
them.

2.6.2 Water Requirement

During the project construction phase, water is required for preparing RCC foundations for module
mounting structures, building control room and security rooms, and domestic purposes such as drinking

28
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

and washing by the construction workers and staff. During operations, water will be required for cleaning
of solar panels and also for domestic purposes for the operations staff. The estimated quantities of
water required during the construction and operation phases are presented below in Table 2.4.

Table 2-4: Water Requirement during Construction and Operation Phase

Civil works water requirement 6-8 KLD
Construction

Domestic use — drinking (during peak construction phase). 13.5 KLD

Washing of solar panels (1.938 m? each panel) haat for each
Operation - -

Domestic use — drinking and washing by 10-12 site personals 0.5 KLD

and security guards

During construction and operation phase, ground water through already installed bore wells by
farmers/landowners will be used to meet the demand. Drinking water needs during the construction
phase will be met via local tankers. In operational phase, RO water will be made available for the
drinking purpose.

2.6.3. Manpower Requirement

About 300 labours is estimated to be employed in the peak phase which involves the foundation
structural work, fencing, cleaning and erection of mounting structure. Some female workers is also
expected to be engaged. The contractor workforce will be comprised of both skilled and unskilled
labours. Some workers may be sourced from the nearby villages depending on their skills and
capabilities. In the operational phase, a total of 10-12 personnel will be required onsite including security
guards, operation and maintenance officer and site engineers.

2.6.4 Waste Water Treatment and Disposal System

During the construction phase, the waste water or sewage from site office toilets will be disposed in a
septic tank. Waste water will be generated during the operation phase due to solar module washing on
a monthly basis. Proper storm water channels would be constructed along the periphery of the project
site for draining of site run off. The domestic waste water would be managed through septic tanks
already constructed.

2.6.5 Logistic Arrangement

Labour Camp: During the site visit, the project was in its initial phase and land procurement was under
process. Sterling and Wilson will be the EPC contractor. The plan is to hire unskilled labours locally
therefore reducing the requirement of labour camp. Onsite labour camp will be constructed to house
only the migrant labours once construction activities starts. As informed, all the basic facilities and
amenities such as drinking water, separate kitchen, créches for children, sufficient toilet and rest room
will be provided in the labour camp.

Project Vehicles: Project vehicles such as water tanker, tractors, JCB, and cars will be hired to support
various operations during construction phase and further efforts will be made to hire vehicles from local
community.

?https://www.ife.org/wps/wem/connect/f05d3e00498e084 1 bb6fbbe54d 14 1794/IFC+Solar+Report_Web+_08+05.pdf?7MOD=AJP
ERES,

Page 63

29
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2.6.6 Organizational Structure

To ensure smooth completion of various operations or activities of project during construction and
operational phase, ReNew Power has its own ESMS policy. During the project phase, project operations
will be managed by Project manager and environmental, health & safety issues will be monitored by
ReNew regional EHSS Officer. The organizational structure for 65MW solar poer project is given below.

Corporate QHSE

> a

ReNew Regional
EHSS officer

Manager
Transmission Line

l | [
| EPC Contractor . =

2.6.7 Implementation Schedule for the Project
As per the Detailed Project Report (DPR), project is scheduled to commence operations in June 2017

30
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

3 APPLICABLE REGULATIONS, GUIDELINES AND
STANDARDS

This section describes regulations, statutory guidelines and obligatory standards that are applicable to
the social and environmental performance of the proposed project.

3.1 National Regulations

Environmental Protection has been given the constitutional status. Directive Principles of State Policy
states that, it is the duty of the state to 'protect and improve the environment and to safeguard the
forests and wildlife of the country’. It imposes Fundamental duty on every citizen 'to protect and improve
the natural environment including forests, lakes, rivers and wildlife’.

In India the Ministry of Environment, Forests and Climate Change (MoEFCC) is the apex administrative
body for (i) regulating and ensuring environmental protection; (ii) formulating the environmental policy
framework in the country; (iii) undertaking conservation & survey of flora, fauna, forests and wildlife;
and (iv) planning, promotion, co-ordination and overseeing the implementation of environmental and
forestry programmes. Several laws have been framed for protection of environment and for
Occupational Health & Safety in India by the Central Government. The relevant regulation pertaining to
the project activity has been discussed as under. The compliance to all environmental, health, safety
and social regulation have been presented in Table 3.1

31
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Table 3-1: Applicable Environmental, Health, Safety and Social Regulation

National Environment, Agency Responsible | Requirement Applicability
Health & Safety Regulation

1 Telangana Solar Power
Policy 2015

Telangana New &
Renewable Energy
Development
Corporation Ltd,
Ministry of New and
Renewable Energy,
Govt. of Telangana
And

Ministry of Panchayat
Raj and Rural
Development, Govt. of
Telangana

As per the policy, it will be the responsibility of the project
developer to acquire land for the solar project. Even
agricultural land can be acquired for this purpose. Land
acquired for any solar project or for solar park will be deemed
to be converted to non-agricultural land status and no further
conversion procedures will need to be followed by the
developers regarding the acquired land. The conversion
charges would be as per the Agricultural Land (Conversion
for Non-agricultural Purposes) Act, 2006.

For land acquisition for solar projects and solar parks, the
ceiling limit under the Land Ceiling Act will not be applicable.
However, the land requirement will be decided at the rate of 2
hectares/MW or any lower limit based on the advancement of
technology.

It is referred there that Payment of Development Charges
and Layout fee and permission from Gram Panchayat
Development charges and layout fee of INR 25,000 per acre
basis shall be levied payable to the respective Panchayat. On
payment of such amount, the Gram Panchayat will accord
necessary approvals for setting up of the Solar power project/
Solar parks including permission for bore wells. No further
permission is required at the panchayat. For this purpose, a
separate category will be created under the Panchayat rules.
Gram Panchayat will give permission within 14 working days
from the date of making payment of development charges
failing which permission will be deemed to have been
accorded.

It is recommended that RSSPL has gone
through the right legal permissions and
procedures and complied with the
obligations mentioned therein for all the
Solar Project sites viz, at Korampally,
Yelakurthy and Salojipally for the
cumulative 65 MW Solar Power Plant.

2 The Air (Prevention &
Control of Pollution) Act
1981

State Pollution Control
Board (SPCB)

As per this rule, Consent To Establish and Consent to
Operate is required to be obtained. However, development of
solar power plant falls under white category and therefore it is
exempted to obtain CTE and CTO from state pollution control
board.

Reference: CPCB notification No. B-29012/ESS(CPA)/2015-
16; dated March 07, 2016

Solar power plant is exempted to obtain
CTO. However, SPCB needs to be
informed by the project proponent while
starting the project.

32
National Environme'
Health & Safety Regul:

=

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

_— ~~

3 The Water (Prevention & State Pollution Control As per this rule, Consent To Establish and Consent to Solar power plant is exempted to obtain
Control of Pollution) Act Board (SPCB) Operate is required to be obtained. However, development of | CTO. However, SPCB needs to be
1974 solar power plant falls under white category and therefore itis informed by the project proponent while

exempted to obtain CTE and CTO from state pollution control _ starting the project.
board.

Reference: CPCB notification No. B-29012/ESS(CPA)/2015-

16; dated March 07, 2016

4 Forests (Conservation) Act, | Forest Department The Forest Conservation Act and Rules mandate projects Not Applicable
1980 and Rules 1981 requiring diversion of forest land for non-forest purposes to No forest land is involved for the project.

seek Forest Clearance from the Ministry of Environment and
Forests.

5 Environmental Impact MoEFCC The EIA Notification 2006 and thereafter the MoEFCC Office Not Applicable. However, permission is
Assessment (EIA) Memorandum dated, 13th May 2011 exempts solar power required for usage of water. It is
Notification 2006 & MoEFCC project from obtaining prior Environmental Clearance from recommended that permission should be
Office Memorandum dated the regulatory authorities. But, under the provision of taken from the concerned village
30thJune’11. MoEFCC office memorandum dated 30th June 2011, Panchayat.

requisite permission is required to be obtained from
competent authority for water and land usage.

6 Environment (Protection) CPCB Ambient air quality monitoring has to be carried out and the Not applicable since no significant air
Seventh Amendment Rules concentration limits for the air quality parameters should bein emission is expected from the project
2009 compliance with NAAQS 2009. Activities in the project operation

especially during construction should not result in exceeding
National Ambient Air Quality Standards (NAAQS) for ambient
concentrations of air pollutants (such as particulate matter). If
violation of the Rules takes place then the penalty will be
decided on the basis of the parent Air Act 1981.
7 Noise (Regulation and TPCB The Rules stipulate ambient noise limits during day time and Not applicable since no significant noise

Control) Rules 2000
amended in 2010

night time for industrial, commercial, residential and
ecologically sensitive areas. The rules apply both during the
construction and operation of the project. Violation of the
standards for assessing the noise quality due to the project
will lead to penalty as under the EPA Act 1986.

emission is expected from project activity

33
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

National Environme: Agency Responsible | Requirement Applicability
Health & Safety Regulat

Hazardous Waste TPCB
(Management, Handling and
Trans-boundary Movement)

Rules 2008

These Rules outline the responsibilities of the generator,
transporter and recycler/re-processor of the hazardous
wastes for handling and management in a manner that is
safe and environmentally sound. Project proponent need to
obtain consent from State Pollution Control Board for
generation and storage of hazardous waste like transformer
oil, etc. irrespective of quantity of waste.

As per the law the occupier and the operator of the facility
should be liable to pay financial penalties as levied for any
violation of the provisions under these rules by the State
Pollution Control Board with the prior approval of the Central
Pollution Control Board.

Applicable during construction phase

During the construction DG sets will be used
for the civil work involved. As per the site
observations, oil for DG sets is stored in
enclosed containers. The operation phase of
the proposed project will result in generation
of some quantities of hazardous waste,
mostly in the form of waste/used oil as well
as broken solar panels. ReNew needs to
obtain consent from TSPCB for storage of
transformer oil. All the hazardous waste
generated due to the project should be
stored and disposed as per the requirements
of the Hazardous Waste (Management,
Handling and Trans-boundary Movement)
Rules, 2008 i.e., on a paved surface in a
designated area with adequate secondary
containment, with adequate labelling and
before it is disposed to an TSPCB approved
vendor.

Though not covered under the rule, the
broken solar panels is recommended to be
sent back to the manufacture or an
authorised recycler.

9 Environment (Protection) MoEFCC
Second Amendment Rules

2002

The DG sets installed during construction should comply with
maximum permissible noise levels and noise control
measures for diesel generators up to 1000 KVA capacity as
specified in the Act.

The power requirement during construction
phase is met through DG sets, which will
adhere to prescribed CPCB noise level
limits and noise control measures.

10 The Building and Other
Construction Workers’

(Regulation of Employment

Ministry of Labour and
Employment

This Act provides for safety, health and welfare measures of
buildings and construction workers in every establishment
which employs or employed during the preceding year ten or

Applicable during construction phase

Project proponent will ensure through its
contractors that basic amenities are

34
Health & Safety Regulat

and Conditions of Service)
Act 1996

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Requirement

more such workers. These measures include fixing hours for
normal working day, weekly paid rest day, wages for
overtime, provision of basic welfare amenities like drinking
water, latrines, urinals, créches, first aid, canteens and

temporary living quarters within or near the work site. This
Act also requires application of the following: Building or other
construction workers’ (regulation and Employment Conditions
of Service) Central Rules 1998 & Workman’s compensation
Act, 1923 to buildings and other construction workers. These
will be followed by contractor & developer during construction
and operation phase.

Draft V.01 / September 2016

Applicability

provided to the labours. Project proponent
through its contractors should also ensure
all vendors employed should have valid
labour license. Compensation to workers
(own and vendors) should not be below
daily wage rate as specified by
Government. Muster roll must be
maintained. Employee ID card must be
issued (own and vendors). Safety, health
and welfare measures of building and
construction workers as mentioned in the
act needs to be complied with.

Failure to comply results in financial
penalty /imprisonment of the principal
employer along with vendor and closure of
project

1 Central Electricity Authority Min. of Power , Central The Act is applicable for the solar power plant as the plantis | Applicable both during construction and
(Safety Requirements for Electricity Authority going to be having electrical appliances and facilities installed | operation phase
Operation, Construction and Telangana Power for grid connected power generation. As per the act, all Project proponent under provisions of the
Maintenance of Electric Transmission equipment's and system installed should comply with the CET regulations ensure that the health and
Plants and Electrical Lines) Company Ltd. provision of the statute, regulations and safety codes. safety requirements and provisions for
Regulations 2008, (CET) (TPTCL) transmission lines specified under the rules

are compiled.
12 Workmen's Compensation labour welfare board The Act requires if personal injury is caused to a workman by Applicable during construction phase

Act, 1923 & Rules 1924

accident arising out of and in the course of his employment,
his employer should be liable to pay compensation in
accordance with the provisions of this Act.

Project proponent should ensure through
its contractors in case of any accident/
injury/ loss of life the workmen should be
paid a minimum compensation as
calculated under this act both during
construction and operation phase of the
project. The reporting of accidents needs to
be done in prescribed forms as per the act
and the incident / accident register needs
to be maintained accordingly. The Act also
gives a framework for calculating amount of
compensation and wages.

35
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

National Environme: Agency Responsible | Requirement Applicability
Health & Safety Regulat

The Contract Labour
(Regulation and Abolition)
Rules, 1971

Contract Labour (Regulation
And Abolition), 1973

Labour Welfare Board

The Contract Labour (Regulations & Abolition) Act, 1970
requires every principal employer of an establishment to
make an application to the registering officer in the prescribed
manner for registering the establishment. The Act and its
Rules apply to every establishment in which 20 or more
workmen are employed on any day on the preceding 12
months as contract labour and to every contractor who
employs or who employed on any day preceding 12months,
20 or more workmen. It does not apply to establishments
where the work performed is of intermittent or seasonal
nature. An establishment wherein work is of intermittent
nature will be covered by the Act and Rules if the work
performed is more than 120 days in a year, and where work
is of a seasonal nature if work is performed more than 60
days ina year.

Applicable during construction phase

All vendors employed including contractors
should have valid labour license.
Compensation to contract workers (own
and vendors) should not be below daily
wage rate as specified by Government of
India. Muster roll must be maintained.
Employee ID card must be issued (own
and vendors). Safety, health and welfare
measures of building and construction
workers as mentioned in the act needs to
be complied with. Failure to comply results
in financial penalty. Failure to comply
results in financial penalty.

Renew through its contractors should also
ensure that conditions like hours of work,
fixation of wages and other essential
amenities in respect of contract labour are
provided and in compliance with the
standards.

14

Minimum Wages Act, 1948

Labour Welfare Board

This Act provide for fixing minimum rates of wages in certain
employments and requires the employer to provide to every
worker engaged in a scheduled employment to be paid
wages at a rate not less than the minimum rate of wages
fixed by such notification for that class of employees in that
employment without any deductions except as may be
authorized within such time and subject to such conditions as
may be prescribed.

Applicable during construction phase

15

The Child Labour
(Prohibition and Regulation)
Act, 1986

Labour Welfare Board

The Act prohibits employment of children in certain
occupation and processes. The Act also specifies conditions
of work for children, if permitted to work.

Renew Power should ensure that no child
labour is engaged at site for construction or
operation works either directly or by the
sub-contractors. Renew Power should
include a clause in the subcontractor
agreements prohibiting employment of
child labour.

Companies Act, 2013

Renew Power

According to Schedule 135 sub -section 1, the companies
meeting the threshold criteria (Minimum net worth of rupees

The project will need to comply with the
requirement as stated in the law.

36
National Environme'
Health & Safety Regul:

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Agency Responsible | Requirement

500 Crore, Turnover up to "1000 Crore" and having a net
profit of at least ‘5 crore’) specified should spend in every
financial year, at least 2% of the average net profits of the
Company made during the three immediately preceding
financial years in pursuance of CSR policy.

Draft V.01 / September 2016

Applicability

16 Panchayat (Extension to Renew Power

Scheduled Areas) Act 1996

Provisions of this rules are:

e  Astate legislation on panchayats in the scheduled area
should take care of the customs, religious practices and
traditional management practices of community
resources.

e — Every village shall contain a Gram Sabha whose
members are included in the electoral list for the
panchayats at village level.

e Planning and management of minor water bodies are
entrusted to the panchayats.

e The Gram Sabhas have roles and responsibilities in
approving all development works in the village, identify
beneficiaries, issue certificates of utilization of funds;
powers to control institutions and functionaries in all
social sectors and local plans.

e Every Gram Sabha to safeguard and preserve the
traditions and customs of people, their cultural identity,
community resources and the customary mode of
dispute resolution

3.2 ADB safeguards and compliance

The project has been planned and initiated in line with the requirement of ADB safeguards. A brief description of safeguard requirement and project details is

given in table below:

POriey OyATEMENT ADB's safeguard policy framework consists of three Operational policies on the
(2009) Environment, Indigenous Peoples and Involuntary Resettlement.

37
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Environmental Safeguards: To ensure the environmental soundness and sustainability of
projects and to support the integration of environmental considerations into the project
decision-making process.

Project Details

The present ESIA study encompasses identification
of environmental sensitivity and potential risks to
physical, biological, socioeconomic (including
impacts on livelihood through environmental media,
health and safety, vulnerable groups, and gender
issues), and physical cultural resources in the
context of the project's area of influence.
Recommendation of environment management plan
and mitigation measures.

Involuntary Resettlement Safeguards

To avoid involuntary resettlement wherever possible; to minimize involuntary resettlement
by exploring project and design alternatives; to enhance, or at least restore, the livelihoods
of all displaced persons in real terms relative to pre-project levels; and to improve the
standards of living of the displaced poor and other vulnerable groups.

Land purchase was devoid of structures or
habitation. The private land is being purchased
through negotiations on willing to sell and willing to
buy basis. The land rates paid are more than the
government rates.

Indigenous Peoples Safeguards

To design and implement projects in a way that fosters full respect for Indigenous Peoples’
identity, dignity, human rights, livelihood systems, and cultural uniqueness as defined by
the Indigenous Peoples themselves so that they (i) receive culturally appropriate social and
economic benefits, (ii) do not suffer adverse impacts as a result of projects, and (iii) can
participate actively in projects that affect them.

There is no adverse impact due to the project on
indigenous people. The villages from where land
were purchased does not have any scheduled tribe.
Only private land has been procured for this project.
All the land owners have been discussed and price
paid was mutually agreed.

ADB Policy on Gender
and Development
(GAD)

Requires Projects to consider gender issues in all aspects of ADB operations,
accompanied by efforts to encourage women’s participation in the decision-making
process in development activities.

The project will follow ADB Policy on Gender
Development. Participation of women workers will
also be ensured wherever possible in the project.
Additionally, women empowerment will also be a
part of CSR activities.

ADB's Social
Protection Strategy
(2001)

The Social Protection Strategy requires that Projects comply with applicable labour laws,
and take the following measures to comply with the core labour standards for the ADB
financed portion of the Project:

a) carry out its activities consistent with the intent of ensuring legally permissible equal
opportunity fair treatment and non-discrimination in relation to recruitment, compensation,
working conditions and terms of employment for its workers

b) not restrict its workers from developing a legally permissible means of expressing their
grievances and protecting their rights regarding working conditions and terms of
employment;

Renew Power has developed ESMS in line with the
requirement of ADB's Social Protection Strategy
(2001). This ESMS is applicable on all the projects
initiated by Renew Power

38
ESIA — 65 MW Solar Power Project in Medak District, Telangana

c) Engage contractors and other providers of goods and __ services: i. who do not employ
child labour or forced labour; ii. who have appropriate management systems that will allow
them to operate in a manner which is consistent with the intent of points (a) and (b).

Draft V.01 / September 2016

Project Details

ADB policy on Public
Communication policy

ADB shall ensure that the project or program design allows for stakeholder feedback
during implementation. ADB shall ensure that relevant information about major changes to
project scope and likely impacts is also shared with affected people and other interested
stakeholders. The borrower and/or client shall provide relevant environmental,
resettlement, and indigenous people's information, including information from the
documents referred such as EIA, IEE etc to affected people in a timely manner, in an
accessible place, and in a form and language(s) understandable to them.

It is recommended to hold a meeting with Village
Sarpanch and other people to disclose the project
and taking their view. To receive the comments of
villagers and other stakeholder, arrangement will be
made under grievance redressal mechanism. This
mechanism not only facilitate receiving of
stakeholder’s concern but also help to address the
comment in time bound manner.

Renew Saur Shakti Private Limited (RSSPL) believe
in clear and thorough communication with the
community during the project life cycle and the same
will be implemented. Public Disclosure will be made
in time after all the land procurement finalised at all
the villages.

ADB policies on 2010
on Gender
mainstreaming
guidelines

ADB's Policy on Gender and Development will adopt mainstreaming as a key strategy in
promoting gender equity. Gender considerations shall be mainstreamed into all ADB
activities, including macroeconomic and sec-tor work, and lending and technical assistance
(TA) operations. The key elements of ADB’s policy will include gender sensitivity, gender
analysis, gender planning, mainstreaming, and agenda setting. Focus on Developing
member countries

Not Applicable.

Renew Power through CSR interventions will work
with women/girl child on key thematic areas such as
Education, Health and Empowerment.

ADB policies on
participation guides

Participation in ADB-assisted operations refers to the processes through which
stakeholders influence or contribute to designing, implementing, and monitoring a
development activity. Participation, rather than merely a goal in itself, helps achieve
improved development results. By ensuring stakeholders understand and can participate in
the decisions, resource allocations, and activities that affect their lives, it ensures
attainment of the benefits from this engagement.

Stakeholder participation in this project has been
ensured through stakeholder discussion and project
disclosure. Further, CSR program will also be
prepared in line with the discussion held with
community.

39
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

3.3 ADB Prohibited Investment Activities List (PIAL)

The proposed project has been assessed with the ADB prohibited investment activities list and found
that it does not fall under this list.

List:
The following do not qualify for Asian Development Bank financing:

i. Production or activities involving harmful or exploitative forms of forced labor® or child
labor*;

ii. Production of or trade in any product or activity deemed illegal under host country laws or
regulations or international conventions and agreements or subject to international phaseouts
or bans, such as (a) pharmaceuticals®, pesticides, and herbicides®, (b) ozone-depleting
substances’, (c) polychlorinated biphenyls® and other hazardous chemicals®, (d) wildlife or
wildlife products regulated under the Convention on International Trade in Endangered
Species of Wild Fauna and Flora'®,and (e) transboundary trade in waste or waste products"!;

iii. Production of or trade in weapons and munitions, including paramilitary materials;
iv. Production of or trade in alcoholic beverages, excluding beer and wine";
v. production of or trade in tobacco;"°

vi. Gambling, casinos, and equivalent enterprises; '°

vii. production of or trade in radioactive materials'’, including nuclear reactors and components
thereof;
viii. production of, trade in, or use of unbonded asbestos fibres’;

® Forced labor means all work or services not voluntarily performed, that is, extracted from individuals under threat of force or
penalty.

‘ Child labor means the employment of children whose age is below the host country’s statutory minimum age of employment or
employment of children in contravention of International Labor Organization Convention No. 138 “Minimum Age Convention”
(www.ilo.org).

5 A list of pharmaceutical products subject to phaseouts or bans is available at http//www.who. int.
° A list of pesticides and herbicides subject to phaseouts or bans is available at http/www.pic.int.

” A list of the chemical compounds that react with and deplete stratospheric ozone resulting in the widely publicized ozone holes
is listed in the Montreal Protocol, together with target reduction and phaseout dates. Information is available at
http://www.unep.org/ozone/montreal.shtil.

8 A group of highly toxic chemicals, polychlorinated biphenyls are likely to be found in oil-filled electrical transformers,
capacitors, and switchgear dating from 1950 to 1985.
® A list of hazardous chemicals is available at http://www.pic. nt.
?° A list is available at http://www.cites.org.
"" As defined by the Basel Convention; see http:/www.basel. int.

'? This does not apply to project sponsors who are not substantially involved in these activities. Not substantially involved means
that the activity concerned is ancillary to a project sponsor's primary operations

18 This does not apply to the purchase of medical equipment, quality contro! (measurement) equipment, and any equipment
for which ADB considers the radioactive source to be trivial and adequately shielded.

‘4 This does not apply to the purchase and use of bonded asbestos cement sheeting where the asbestos content is less
than 20%.

40
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

ix. commercial logging operations or the purchase of logging equipment for use in primary
tropical moist forests or old-growth forests; and

x. marine and coastal fishing practices, such as large-scale pelagic drift net fishing and fine mesh
net fishing, harmful to vulnerable and protected species in large numbers and damaging to
marine biodiversity and habitats.

The project i.e. development of solar power asset does not fall into any of the PIAL as described above

41
ESIA - 65 MW Solar

Power Project in Medak District, Telangana

Draft V.01 / September 2016

3.4 Social and Environmental Performance Standards of the International Finance Corporation

The International Finance Corporation has laid down a set of eight Performance Standards that the project developers need to comply with while establishing
the project. The provisions of the Performance Standards relevant to the solar power projects are summarized below:

Title of Perfor
Standard

ic

PS 1: Social and
Environmental
Assessment and
Management
Systems

Table 3-2: IFC’s Environmental and Social Performance Standards

@ § Performance Standard (PS) Applicability to project (Compliance) Actions Taken/Requirements
requirements in brief

Renew Power has developed an Environmental and
Social Management System at the corporate level as well
as adhere to the environment and social management
plan recommended for its solar project at the ground level.
Renew Power is required to fulfil the following
requirements:

Conduct an Environmental and Social
Impact Assessment (ESIA) of the
project, appropriate to the nature of the
project’s environmental and social risks
and potential impacts.

Arcadis has been appointed by Renew
Power to undertake ESIA study to identify
the environment and social risks that may
arise due to the solar power project and
recommend mitigation measures for the
same as provided in Chapter 6

The PS 1 is applicable to projects with
environment and/or social risks and/or
impacts. The proposed project is a solar
power project and will have environmental
and social impacts resulting from loss of
agricultural/grazing land, generation of
noise, construction activities etc.

PS 1 is therefore applicable for the
proposed project.

Establish Environmental and Social
Management Plans commensurate with
the findings of the ESIA and
consultation with affected communities

An Environmental and Social Management
Plan has been prepared and incorporated
in Chapter 7 of the ESIA report taking into
consideration the potential social and
environmental impacts or risks already
identified & assessed in ESIA.

Establish Action Plans where specific
mitigation measures and actions are
required for the project to comply with
applicable laws, regulations and the
requirements of these Performance
Standards

An ESMP has been prepared and
incorporated in Chapter 7 of the ESIA
report for implementation of mitigation
measures in compliance with the statutory
requirements and Performance Standards

Environmental and social action plan;

Identification of risks and impacts;

Management program;

Organizational capacity and competency;

Training for security and safety workers;
Emergency preparedness and response;
Stakeholder engagement/ grievance redressal; and
Monitoring, reporting and review.

42
Title of Performance
Standard

Performance Standard (PS)

requirements in brief

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Applicability to project (Compliance)

Draft V.01 / September 2016

Actions Taken/Requirements

Provide organizational capacity and
contractor / employee training to enable
project to achieve continuous
environmental and social performance

Organizational structure with roles and
responsibilities of the team within the
organization is defined in Chapter 2.

Establish and maintain a timely process
of community engagement, including a
grievance mechanism, focusing on
disclosure of information and
consultation with local communities
affected by project risks or adverse
impacts that is free from external
manipulation, interference or coercion
to ensure relevant and understandable
access to project information.

A community engagement plan needs to be
developed and implemented as well as
adequate reporting needs to be done. This
should aim to inform the community project
related adverse impacts or risks. The
grievance redresses mechanism has been
developed in ESIA

Establish procedures to monitor and
measure the effectiveness of the
environmental and social management
program, including internal reporting of
the program's effectiveness to the
project's senior management,
disclosure of Action Plans (including
material changes to such Plans) to
affected communities, and external
reporting to affected communities on
the results of Action Plans,
commensurate with the concerns of the
affected communities

System of monitoring with periodic audits
will be established at all the sites of said
Project spread in three villages viz.
Korampally, Yelakurthy and Salojipally
villages in Tekmal Mandal of Medak
district.

PS 2: Labour and
Working Conditions

The PS 2 applies to workers directly
engaged by the client (direct workers),
workers engaged through third parties
(contracted workers), as well as workers
engaged by the client's primary suppliers
(supply chain workers).

The proposed project involves employment
of direct and contracted workers during
construction and operation phases. Locals
will be hired to carry out unskilled work.

RSSPL through its contractors (Sterling & Wilson as EPC
contractor for this project) should ensure that adequate
facilities and amenities are provided in the labour
accommodation for the migrant workers (20%) including:
adequate living/sleeping facilities and space per person;
potable water that meets national standards and
standards as laid down by ILO; toilets, washing and
cleaning facilities; canteen/mess or fuel for cooking;
locker/storage facilities; and facilities for management and
disposal of garbage, sewage and other waste. The

43
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Title of Performance
Standard

Performance Standard (PS)
requirements in brief

Applicability to project (Compliance)

Actions Taken/Requirements

PS 2 is therefore applicable for the
proposed project.

company will periodically review and monitor the condition
of the accommodation given to workers. The worker
accommodation standards as laid down by ILO is
presented in Appendix C of the document.

The company, as a part of the contractor should regularly
monitor compliance to the aforesaid
guidelines/requirements and ensure that these are met.
Internal audits and follow up on corrective actions will also
need to be undertaken to assess efficacy of the oversight
system.

No labour camps were established during site visit, as the
project was in its initial phase and construction work was
not initiated at any site.

Establishment of a Human Resources
Policy consistent with the requirements
of this Standard that informs employees
of their rights under national labour and
employment laws

The contractors should have well framed HR policies. The
workers/labours engaged by the contractors should be
informed about their rights under national labour and
employment laws.

Document and communicate to all
employees’ conditions and terms of
employment.

Applicable during construction and
operation phase

RSSPL will engage labours through contractors (Sterling
and Wilson as EPC contractor), however the same should
be supervised so that the engagement of workers is in
accordance to applicable rules and regulations.

RSSPL through contractor (Sterling and Wilson) will
ensure adequate provisions of facilities such as access to
clean water, sanitary facilities and other necessary
facilities at the labour camps and construction sites.

Practice non-discrimination and equal
opportunity in making employment
decisions

Applicable during construction phase

Need to be complied. Equal opportunity should be given
to both men and women depending on their skills and
capacity wages, work hours and other benefits should be
as per the national labour and employment Laws at all the
project sites viz. at Korampally, Yelakurthy and Salojipally
villages in Tekmal Mandal of Medak district.

Provide a mechanism for workers to
raise workplace concerns.

Applicable during construction and
operation phase

Grievance Redressal Mechanism (GRM) has been framed
under the ESMS and the same will be implemented at
project level.

44
Title of Performance
Standard

Performance Standard (PS)
requirements in brief

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Applicability to project (Compliance)

Draft V.01 / September 2016

Actions Taken/Requirements

This is applicable both during construction and operation
phase and should be supervised by RSSPL.

Provide workers with a safe and healthy
work environment, taking into account
risks inherent to the particular project
sector

Applicable during construction and
operation phase

RSSPL or their contractor should follow its EHS policy
while operating onsite. In absence of EHS policy of
contractor, EHS policies of ReNew Power will be
applicable.

RSSPL or their contractor should appoint an EHS
manager onsite, who has well defined roles and
responsibilities at all the solar power sites viz. at
Korampally, Yelakurthy and Salojipally villages in Tekmal
Mandal of Medak district.

PS 3: Resource
Efficiency & Pollution
Prevention

The PS-3 is applicable to projects resulting
in increased levels of pollution and requires
project to avoid, minimize, or reduce
adverse impacts on human health and
environment by adopting pollution
preventive and control technologies
throughout the Project life cycle. The
proposed project is a clean energy project
and will not have major pollution sources
associated with it. The construction works
for the development of project will result in
generation of wastes like wastewater,
waste oil and construction debris .The
operation phase will result in noise
emissions and generation of minor
quantities of waste such as transformer oil.

PS 3 is therefore applicable for the
proposed project.

Water for project construction phase will be sourced via
borewells (already dug by farmers/land owners).
Permission from the Village Panchayat shall be taken
prior to using the borewell. Drinking water supply will be
met by local tankers.

The project, is expected to contribute to significant GHG
avoidance beginning in FY2017-18. No material impact on
ambient air quality is expected on account of this project.
However, temporary impacts on ambient air quality and
noise levels may be expected during construction.

Renew Power should implement measures during
construction: for management of excavated earth and
construction rubble; and minimization of fugitive dust
emissions. Further, Renew Power should ensure through
its contractors that other wastes (packing material, metal,
debris, cement bags, drums/cardboards etc.) are
collected, stored and disposed to re-users or in
appropriate authorized debris disposal areas.

Limited concreting work is expected for structure
foundations, sub-station, and transmission towers.
Cement concrete mixers will be expected to be used at
site since significant concreting work is not expected.
Concreting and other construction activities including use
of earth moving equipment and increased traffic for
material movement is expected to result in increase in
ambient noise levels. However, this increase is short term

45
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Title of Performance
Standard

Performance Standard (PS)
requirements in brief

Applicability to project (Compliance)

Actions Taken/Requirements

during construction stage only. The construction work will
be carried out only during day time and no noise
generating equipment will be operated at night.

No material impact on surface or groundwater resources
is expected on account of the project, except that the
water sourcing requirement during the construction phase
will need to safeguard the immediate and medium term
needs of water by the local communities. The sub-
contractors should ensure that the water made available
to workers and employees’ meets national potable water
quality norms. The project site if equipped with
appropriate facilities for collection, treatment and disposal
of sewage (septic tank and soak pit) which is used both
during construction and operation phases should be
provided.

The project proponent should ensure
that adequate control techniques are
provided to minimize emissions or
achieve a pre-established performance
level and minimize pollution from
project activities. The client will avoid
the release of pollutants or, when
avoidance is not feasible, minimize
and/or control the intensity and mass
flow of their release.

During the construction phase, the vehicles
involved for hauling of equipment’s and
materials to the project site may increase
the pollution level and dust in the air.

Renew Power through its contractors will ensures
sprinkling of water to reduce dust in the air. Besides,
Renew Power should also ensure use of vehicles having
valid PUC certificates.

The client will implement technically
and financially feasible and cost
effective measures for improving
efficiency in its consumption of energy,
water, as well as other resources and
material inputs, with a focus on areas
that are considered core business
activities.

During construction and operation phase.

Renew Power should plan and implement pollution control
measures. Practices like minimal release of waste, safe
disposal of waste, wastewater management etc. should
be considered prior to each phase.

PS 4: Community
Health, Safety and
Security

This Performance Standard is applicable to
projects which entail potential risks and
impacts to the health and safety of affected
communities from project activities. The

The Applicability will be limited to construction period with
movement of heavy machinery / vehicles. Unskilled labour
and security staff should be engaged from local
community. Renew Power through its contractors will try

46
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Title of Perfort ice Performance Standard (PS) Applicability to project (Compliance)
Standard requirements in brief
proposed project will involve transportation to engage maximum workers from the neighbouring
of components such as mounting villages.
structures, electrical equipment's, solar It should be ensured by Renew Power that the
modules, which may pose safety risks to subcontractors use vehicles having valid PUC certificate.
the local communities. Proper signage’s should be provided along the access
The PS 4 is therefore applicable for the road and project site indicating Construction in process
proposed project. and other safety alarm signs.
Evaluation of risks and impacts of the During Construction Phase The potential occupational hazards arising from the
project on health & safety of the project activities and the impacts on health & safety of the
affected community during the project affected community have been identified and assessed in
lifecycle and establish Chapter 6 of ESIA.
preventive/mitigation measures to
reduce/ minimize the impacts.
Disclosure of action plans to affected
community and the government
agency.
Design, construct, operate and During Construction Phase An occupation health safety plan has been formulated
decommission of Structural elements or (Chapter 7) of this report. All steps to reduce the impact
components in accordance with good on the health and safety of the community to minimal will
industrial practice to reduce impact on be taken.
community health & safety.
Minimization of impacts on the health During Construction Phase and A management plan has been formulated as part of ESIA
and safety of the community caused by Operational phase process to address the issue.
natural hazards that could arise from
the land use changes due to project
activities.
Prevent or minimize the potentials for During Construction Phase CSR Plan and activities has been provided as a part of
community exposure to communicable ESIA.
diseases during project activities
PS 5: Land PS 5 is applicable when there is PSS is not applicable for this proposed _ Under the proposed project, locations fall on private land
Acquisition and physical and/or economic displacement _ project. and this has not resulted in any involuntary resettlement
Involuntary due to acquisition of land for the issue as the land taken on willing to sale willing to buy
Resettlement project. basis at all the Project sites viz. Korampally, Yelakurthy

This PS does not apply to resettlement
resulting from voluntary land
transactions (i.e. market transactions in

and Salojipally village in Tekmal Mandal of Medak District.
Lands taken are either Agricultural or Fallow Lands. The
cultivation in the agricultural lands depends on both rain-

47
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Title of Performance
Standard

Performance Standard (PS)
requirements in brief

which the seller is not obliged to sell
and the buyer cannot resort to
expropriation or other compulsory

procedures if negotiation fails). The
impacts arising from such transactions
should be dealt with as under PS1,
though sometimes, when risks are
identified, the project proponent may
decide to adhere to PS 5 requirement
even in willing-buyer-seller cases

Applicability to project (Compliance)

Actions Taken/Requirements

fall and irrigation and is without any habitation at any of
the sites. Tekmal Mandal falls in the safe zone as per the
CGWB report for Medak district, 2013.

Moreover it was said by the land owners in all the project
area villages during consultations, that due to the
escalating cost in cultivation and rising labour cost, profit
from Agriculture is gradually declining. More the need for
money is also increasing for children’s education purpose
or marriage etc. Hence, the farmers are looking for more
ensured profiting and supporting options. Land has been
procured on willing to sell and willing to buy basis. This
was confirmed on the basis of consultation with
representative of the Project Proponent, land owners,
consultation with land aggregator etc.

Avoidance or at least minimization of Not applicable No resettlement of people is required.

involuntary resettlement by exploring

alternative project designs balancing

environmental, social and economic

costs and benefits; and by acquiring

land through negotiated Settlements.

Compensation and benefits for Not applicable No locals has been displaced. Price given to the land

displaced person as per Performance owners were decided after mutual discussion and

Standard consent. The price paid to the land owners were above
than the Circle rate.

Disclosure of all relevant information Not applicable No resettlement has taken place due to the project

and consultation with affected persons
and communities in decision making
process related to resettlement.

activity.

Establish a grievance mechanism to
record and resolve communities’
concerns and grievances about the
relocation and compensation

During the construction and operation
phase

Grievance redressal mechanism is already in place with
ReNew Power and the same will be implemented at
project level.

PS 6: Biodiversity
Conservation and
Sustainable

As a matter of priority, the client should
seek to avoid impacts on biodiversity
and ecosystem services. When
avoidance of impacts is not possible,

The applicability of this PS should be
established in ecology and biodiversity
section of the ESIA. Implementation of the
actions necessary to meet the

Land taken for the project represent modified habitat.
Further, Protected Area (N.P; WLS, Biosphere Reserve
etc.) and Important Bird areas do not exist within 10km
study area.

48
Title of Performance

Standard

Management of Living
Natural Resources

Performance Standard (PS)
requirements in brief

measures to minimize impacts and
restore biodiversity and ecosystem
services should be implemented. Given
the complexity in predicting project
impacts on biodiversity and ecosystem
services over the long term, the client
should adopt a practice of adaptive
management in which the

implementation of mitigation and
management measures are responsive
to changing conditions and the results
of monitoring throughout the project's
lifecycle.

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Applicability to project (Compliance)

requirements of this PS should be
managed through the Management Plan.
The operation phase of the proposed
Project should ensure protection of local
flora and fauna of the site and its
surrounding.

PS6 is applicable to the project

Draft V.01 / September 2016

Actions Taken/Requirements

PS 7: Indigenous
Peoples

Performance Standard 7 recognizes
that Indigenous Peoples, as social
groups with identities that are distinct
from mainstream groups in national
societies, are often among the most
marginalized and vulnerable segments.
of the population. Indigenous Peoples
are particularly vulnerable if their lands
and resources are transformed,
encroached upon, or significantly
degraded. Their languages, cultures,
religions, spiritual beliefs, and
institutions may also come under threat.
As a consequence, Indigenous Peoples
may be more vulnerable to the adverse
impacts associated with project
development than non-indigenous.
communities

Not Applicable

There are no indigenous people present within the study
area.

PS 8: Cultural
Heritage —

Performance Standard 8 recognizes the
importance of cultural heritage for
current and future generations.
Consistent with the Convention
Concerning the Protection of the World
Cultural and Natural Heritage, this
Performance Standard aims to ensure

This PS is applicable when tangible forms
of cultural heritage, unique natural features
or tangible objects that embody cultural
values and certain instances of intangible
forms of culture are impacted or are
proposed to be used for commercial
purposes.

Chance find Procedure to be formulated in case of
discovery nearby project site of any artefacts and Cultural
heritage in the future.

As the said Fort goes back to Sultanate Period and as
same kind of such instances are evident in different areas
of the District, as per the Archaeological Survey of India
List as given Table 4.22, Chance Find Procedure could

49
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Title of Performance | Performance Standard (PS) Applicability to project (Compliance) Actions Taken/Requirements

Standard requirements in brief

that clients protect cultural heritage in No notified cultural Heritage is located near _ be formulated under PS 8 of IFC to ensure whether alike
the course of their project activities. In the project areas in any of the projects sites remnants of old civilization similar to the Fort are possible
addition, the requirements of this at Korampally, Yelakurthy and Salojipally to be unearthed within the close proximity of the Project
Performance Standard on a project's villages respectively located in Tekmal Area. Though, no such evidential proof was found in the
use of cultural heritage are based in Mandal of Medak district. site area villages, viz. Korampally, Yelakurthy and
part on standards set by the Hence, PS8 is not applicable. Salojipally.
Convention on Biological Diversity. However, one fort like Structure is found to

be located on Sangareddy- Medak Road at

Andole village under Andole Mandal of

Medak District about 16.23 Km. south from

the Project Area. It was reported by the

local people that same sort of two more

structures are located within the village.

There is one Watch Tower like structure is

also found adjacent to the fort like

structure. It was informed by the local

people that the structure was said to be

built by a local chieftain namely Queen

Shankaramma, approximately on 1712

AD.

50
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

3.5 Categorization of Projects as per ADB Guidelines

3.5.1 Environment

Proposed projects are screened according to type, location, scale, and sensitivity and the magnitude of
their potential environmental impacts, including direct, indirect, induced, and cumulative impacts.

Projects are classified into the following four categories:

Category A. A proposed project is likely to have significant adverse environmental impacts that are
irreversible, diverse, or unprecedented. These impacts may affect an area larger than the sites or
facilities subject to physical works. An environmental impact assessment (EIA), including an
environmental management plan (EMP), is required.

Category B. The proposed project's potential adverse environmental impacts are site-specific, few if
any of them are irreversible, and in most cases mitigation measures can be designed more readily than
for category A projects. An initial environmental examination (IEE), including an EMP, is required.

Category C. A proposed project is likely to have minimal or no adverse environmental impacts. An ElA
or IEE is not required, although environmental implications need to be reviewed.

Category FI. A proposed project involves the investment of ADB funds to or through a financial
intermediary. The financial intermediary must apply and maintain an environmental and social
management system, unless all of the financial intermediary's business activities have minimal or no
environmental impacts or risks.

Analysis of project indicates that proposed project has very limited environmental and social impacts.
The major environment impact is during short termed during construction. During operation the
project does not emit any significant air / water or noise emission. Hence the project is categorized as
category B

3.5.2 Involuntary Resettlement

The involuntary resettlement impacts of an ADB-supported project are considered significant if 200 or
more persons will be physically displaced from home or lose 10% or more of their productive or income-
generating assets.

For those involving involuntary resettlement, a resettlement plan is prepared that is commensurate with
the extent and degree of the impacts: the scope of physical and economic displacement and the
vulnerability of the affected persons.

Projects are classified into the following four categories:

Category A. A proposed project is likely to have significant involuntary resettlement impacts. A
resettlement plan, which includes assessment of social impacts, is required.

Category B. A proposed project includes involuntary resettlement impacts that are not deemed
significant. A resettlement plan, which includes assessment of social impacts, is required.

Category C. A proposed project has no involuntary resettlement impacts. No further action is required.

Category FI. A proposed project involves the investment of ADB funds to or through a financial
intermediary. The financial intermediary must apply and maintain an environmental and social
management system, unless all of the financial intermediary's business activities are unlikely to
generate involuntary impacts.

51
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Land is purchased based on willing seller willing buyer basis. Rain fed agricultural land devoid of any
habitation is purchased hence the project is categorised as category C

3.5.3 Indigenous Peoples

The impacts of an ADB-supported project on indigenous peoples is determined by assessing the
magnitude of impact in terms of

e customary rights of use and access to land and natural resources;

° socioeconomic status;

e cultural and communal integrity;

e health, education, livelihood, and social security status; and

e the recognition of indigenous knowledge; and

e The level of vulnerability of the affected Indigenous Peoples community.
Projects are classified into the following four categories:

Category A. A proposed project is likely to have significant impacts on indigenous peoples. An
indigenous peoples plan (IPP), including assessment of social impacts, is required.

Category B. A proposed project is likely to have limited impacts on indigenous peoples. An IPP,
including assessment of social impacts, is required.

Category C. A proposed project is not expected to have impacts on indigenous peoples. No further
action is required.

Category FI. A proposed project involves the investment of ADB funds to or through a financial
intermediary. The financial intermediary must apply and maintain an environmental and social
management system, unless all of the financial intermediary's business activities unlikely to have
impacts on indigenous peoples.

The project / project affected village does not have any indigeneous people hence it is categorised as
category C.

Analysis of project based on the facts given below indicates that proposed project has very limited
environmental and social impacts and can be categorised as “Category B” as per the ADB’s guidelines
on Environment,. There is no involuntary resettlement due to the project activity and no impact is
envisaged on indigenous people.

3.6 EHS Guidelines of IFC

IFC has issued Environmental, Health, and Safety Guidelines in 2007. The key requirements stated in
the EHS guidelines have been discussed in Table 3.3.

52
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 3-3: IFC’s EHS Guidelines

sa | Relevant Requirements as Stated in EHS Guidelines Secti ESIA Report where Addresse

ENVIRONMENTAL ATTRIBUTES

Air Emissions and Ambient Air Quality

Please refer the section on ambient air quality in Sec 4.3.1 and 6.2.1

Energy Conservation

Please refer the section on Resource Efficiency & Pollution Prevention in sec. 3.2

Wastewater and Ambient Water Quality

Segregating or diverting clean water runoff to prevent it mixing with water containing high solids
content, to minimize the volume of water to be treated prior to release. Refer mitigation measures for
water under Table 7.1 and under section 6.2.5

iv Water Conservation Refer mitigation measures in Section 6.2.5 and Table 7.1

Vv Hazardous Materials Management Refer mitigation measures in Section 6.2.7 and Table 7.1

vi Waste Management Refer mitigation measures in Section 6.2.7 and Table 7.1

vii Noise Refer mitigation measures in Section 6.2.3 and Table 7.1

viii Contaminated Land Refer mitigation measures in Section 6.2.2 and Table 7.1

Ll OCCUPATIONAL HEALTH AND SAFETY

i General Facility Design and Operation Please refer the section on Project Design and Technology in Sec.2.4

li Communication and Training This has been provided in Section 7.1.1 as well as in Section 7.5.2 and 7.5.3.

iii Physical/Chemical/Biological Hazards Discussed in Section 6.2.10

iv Personal Protective Equipment (PPE) The logistic arrangement for the workers wrt housing space, drinking water, food has been described in
Sec 2.5.5. The Occupational health and safety aspects has been mentioned in sec. 7.5.7 and Table 7.1

Vv Monitoring Please refer Section 7.2

Ml COMMUNITY HEALTH AND SAFETY

i Water Quality and Availability Please refer Section 4.2.5 and 4.2.6

li Structural Safety of Project Infrastructure Detailed in Section 2.4

iii Life and Fire Safety (L&FS) Discussed in Section 6.2.10 and section 7.5.1

iv Traffic Safety Provided in Table 7.1 as well as Sec. 7.5.8 Providing adequate road drainage based on road width,

surface material, compaction, and maintenance. Vehicles should have PUC certificate. Refer mitigation
measures for Transport and Traffic

53
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

sx | Relevant Requirements as Stated in EHS Guidelines Section in ESIA Report where Addressed

Vv Transport of Hazardous Materials Provided in Table 7.1

vi Disease Prevention Provided in Table 7.1

vii Emergency Preparedness and Response Detailed in Section 7.5.1

IV CONSTRUCTION AND DECOMMISSIONING

i Environment Baseline environmental conditions have been described in chapter 4.

ii Occupational Health and Safety The logistic arrangement for the workers w.r.t housing space, drinking water, food has been described

in Sec 2.5.5. The Occupational health and safety aspects has been mentioned in sec. 7.5.7. Proper
training should be given to workers working on site. Personal protective gears should also be provided
to the workers.

iii Community Health and Safety Measures to be taken to address the Community, Health and Safety issue has been addressed in
Table 7.1 and the impacts during construction phase is given in Sec. 6.2.10 and management plan
given in sec. 7.5.2, 7.5.3 and 7.5.6
Preliminary modelling should be carried out to determine whether more detailed investigation is
warranted. Keep stationary source of noise such as DG sets (currently used only for back up) at
farthest point from the settlements. During construction phase, safety flags on the roadsides should be
displayed during work in progress. The solar project site location should also be fenced/ to prohibit
public access to solar power. Follow periodic Grievance Redressal Mechanism framed for site and
timely register complaints if any received by locals, investigate and resolve in the best possible manner.

3.7 Equator Principles

The Equator Principles comprise of a group of ten principles adopted by the Equator Principle Financial Institutions (EPFls) in order to ensure that the projects
funded by them are developed in a manner that is socially responsible and reflect sound environmental management practices. The applicability of each of the
principles with respect to proposed project is discussed below:

54
Equator Principle

Principle 1: Review and
Categorisation

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 3-4: Compliance to Equator Principles

Applicability

As the project is seeking financing from EPFls, the project has to
be categorized based on the magnitude of its potential impacts
and risks in accordance with the environmental and social
screening criteria of IFC (Exhibit |)

Project Informati pplication

Based on the IFC environmental and social screening criteria the
proposed solar power project is identified as a “Category B” project
with potential limited adverse social or environmental impacts that are
few in number, generally site-specific, largely reversible and can be
readily addressed through mitigation measures

Principle 2: Social and
Environmental Assessment

An Environmental and Social Assessment has to be carried out
for the project that addresses relevant social and environmental
impacts and risks of the proposed project (illustrative list of
issues as found in Exhibit Il) and also propose mitigation and
management measures relevant and appropriate to the nature
and scale of the proposed project.

This report presents the Environmental and Social Impacts
Assessment carried out for the project. The project has not acquired
any settlement land and hence does not trigger the requirement of
Resettlement and Rehabilitation.

Principle 3: Applicable Social
and Environmental Standards

This Principle requires the Environment and Social Assessment
to refer to the applicable IFC Performance Standards and the
then applicable Industry Specific EHS Guidelines including the
project's overall compliance with, or justified deviation from, the
respective Performance Standards and EHS Guidelines.

The ESIA report has been prepared including the requirements of
IFC performance standards and EHS guidelines.

Principle 4: Action Plan and
Management System

The action plan will describe and prioritise the actions needed to
implement mitigation measures, corrective actions and
monitoring measures necessary to manage the impacts and risks
identified in the Assessment

The management plan is given in Chapters 7 of this ESIA report.

Principle 5: Consultation and
Disclosure

The project affected communities are required to be consulted in
a structured and culturally appropriate manner.

Undertaken during land identification and purchase directly and
indirectly through Land Aggregator. Documentation to be
strengthened.

Principle 6: Grievance
Mechanism

Proponent is required to establish a grievance mechanism as
part of the management system

Grievance redress procedure has been developed by Renew Power
and the same needs to be implemented at project level. Proper
complaints register should be maintained onsite. This is applicable
during both construction and operation phase.

Principle 7: Independent review

An independent social or environmental expert, not directly
associated with Renew Power is required to review the
Assessment, action plans and consultation process
documentation in order to assist EPFI's due diligence, and
assess Equator Principles compliance.

Arcadis has been appointed as third party expert to assess the
environment and social impact of the project as per IFC safeguards
through ESIA study.

55
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

ple Applicability Project Information/Application

E&S Covenants should be embedded within the contracts drawn
between Renew Power and the contractors hired for construction
activities and technology providers and waste handlers. Periodic
reporting to the project developers

Equator Pri

The covenants would be a part of the contract documents
between Renew Power and financing agency as well as
contractors and technology suppliers

EPFls will, for all Category A Projects, and as appropriate, for
Principle 8: Covenants Category B projects, require appointment of an independent
environmental and/or social expert, or require that the borrower
retain qualified and experienced external experts to verify its
monitoring information which would be shared with EPFls.

Arcadis has been appointed as third party expert to assess the
environment and social impact of the project as per IFC safeguards
as ESIA study. The requirements of the principle are also met by
adhering to requirements of PS 1

Based on the audit and monitoring reports submitted by independent

This should be prepared by the EPFI agencies the EPFI will report the findings publicly at least once a year

56
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4 DESCRIPTION OF ENVIRONMENT

This chapter describes the existing environmental settings of the project site and its immediate
surroundings. This includes physical environment comprising air, water and land components,
biological environment and socio-economic environment. Attributes of the physical environment like air,
water, soil and noise quality in the block and surrounding area were assessed primarily through
monitoring and analysis of samples collected from the area. Air, water, soil and noise primary monitoring
was conducted by “Good Earth Enviro Care”. Arcadis personnel were responsible for selecting the
monitoring stations and supervision of onsite monitoring. Primary monitoring was conducted in August,
2016.

Information on geology, hydrology, prevailing natural hazards like floods, earthquakes etc. have been
collected from literature reviews and authenticated information made available by Government
departments. Primary surveys were carried out to understand and record the biological environment
prevailing in the area and the same was verified by the forest officials and against published information
and literature. The socioeconomic environment has been studied through consultations with various
stakeholders within the site. Additionally, socioeconomic data have been obtained from the Census of
India, 2011 reports.

4.1 Study Area

The project site for the proposed solar power project is located in three villages namely Korampally,
Yelakurthy and Salojipally, Tekam! Mandal of Medak District in Telangana State. Based on the
secondary information of the region, the monitoring locations were identified to obtain the representative
baseline information. Monitoring stations for air and noise were selected in proximity to the project site,
vehicular traffic on main and access roads, settlements also taking consideration of the wind direction.
Monitoring locations for surface water quality was selected based on the drainage pattern of the area.
Soil sample locations were selected based on the land use and land cover of the study area. Locations
of ecological and social surveys were also selected based on site settings; in addition, special emphasis
is given to areas within 500m radius of the project site, transmission towers and access roads.

4.2 Baseline Conditions

4.2.1 Climate and Meteorological Conditions

The climate of the Medak district is characterized by hot summer and generally dry weather with some
pleasing showers, except during the south-west monsoon season. The year may be divided into three
seasons, viz, winter season (November to February), summer season (March to May), south-west
monsoon season (June-October).

Temperature: May is the hottest month with the mean daily maximum temperature of about 40°C and
the mean daily minimum temperature of 26 °C. With the onset of south-west monsoon in the mid of
June, the temperature decreases appreciably and the weather becomes more pleasant. December is
the coolest month with mean daily maximum temperature of about 29°C and mean daily minimum
temperature of about 14°C.

Rainfall: The rainfall during south-west monsoon months alone accounts for about 84% of total annual
rainfall. July is the rainiest month. Average annual rainfall in the district is about 896.7mm. The rainfall
in the district increases from South towards North. The five years rainfall data obtained for Medak district
is presented in Table 4.1.

57
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-1: Five Year Rainfall Data — Medak District

er ome Pree Ju Por Pury on Dor Pose Tor Pos er Pon

2004 2 43.2 146 49.5 301.7 101.4 80.5 51.7 0 0
2005 75 125 33.3 15 0 65.4 401.7. 110.5 303 168.3 0 4
2006 0 0 81.4 30.2 86.5 113.6 119.7 286.8 201.5 226 189 0
2007 0 0 0 6.6 19.1 165.2 124.4 1425 2604 14.1 13.5 0
2008 0 58.7 143.7 25.6 21 61.1 130.6 3566 146.7 19.1 4.2 2

Source: IMD'

Relative Humidity: The relative humidity is high generally during the south-west monsoon season. The
air is generally dry during the rest of the year.

Wind speed:

The annual wind rose prepared from daily surface wind data recorded for Hyderabad (nearest IMD
observatory). Data indicates that 37% of the years the winds are from the west (W). The wind also
blows from East (E), on 18% of the time. The wind rarely comes from the ENE and from SSW. The
annual wind rose indicate that highest wind speed greater than 11 miles/second come from the westerly
(W) direction.

Annual Wind Rose

Source: Indian Meteorological Department (IMD), Hyderabad

4.2.2 Topography

The topography of the project site for all the three locations is an open area with mild undulations. The
elevation difference of about 10-20m is observed within the project site. Agricultural land are immediate
surroundings of the project site at Korampally anf Yelakurthy site. At Salojipally site, a natural reservoir
is located in the immediate vicinity. Some of the site pictures are shown in Photo 4.1.

‘5 www.indiawaterportal.org/sites/...org/.../imd_district-wise_rainfalldata_2004-2010.xIs

58
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Photo 4-1: Topography of the Project Site

Korampally Site Yelakurthy Site

Salojipally Site Reservoir near Salojipally Site

4.2.3, Landuse Analysis

The land-use and land-cover of the study area (10 kms) has been interpreted from visual interpretation,
survey maps of the area, and subsequently by ground checking during field surveys. The land use
within 5 km radius of project site represent agricultural landuse (72.9%) followed by forest land (6.21
%) and water body (5.53%), open scrub (3.55%). Settlement occupies about 3.18% while small hillocks
occupies about 2.55%, dry river occupies 1.81%, stony waste land occupies 1.63%, fallow land
occupies 0.7% and industry occupies 0.05% of total landuse area. Land use map showing a radius of
5 km of the project site is provided in Figure 4.1.

59
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

TT°68°0°E

60

78°20°E

Figure 4-1: Land Use Map

18°70'N

18°00"

T"SB'O"N

17°360°N

Legend

‘Settlements

Solr Powar Plant

—— Road Network (1.22%)

» Drainage Channis (0 679%)
(C2) sa stucy area

Landuse Category

— Agneutture Land (72 9%)
DD Fatiow Lana (0.7%)
GBD Forest Lana 16.21%)

SES Open Scrun (3.55%)
(River (Ory) (1.81%)
‘Settlement (3.18%)
Stony Waste (1.63%)
1) Weatemody (5.52%),

PREPARED FOR ;

ReNew Solar Energy
Put Limited

PROJECT}

ESIA study - Minpur (65 Maw)
MAP TITLE:

Landuse & Landcover Map
PREPARED BY ;

PARCADIS Eee

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.2.4 Drainage

Major basin of Medak district is Godavari basin and minor basin is Manjira basin. Within 5 km radius of
the project site, several channels originated and ultimately connected with Manjira River. With respect
to our project site, natural drainages also exist which are dry and may become active in Monsoon. At
korampally site manmade water storage reservoir is built close to the site. At Yelakurthy site, a canal is
being constructed adjacent to the site boundary. At Salojipally site, it was observed that a natural
reservoir exist near the site and a natural drainage channel passes through the site. Godavari basin is
divided into 38 major watersheds. The district has one major irrigation projects namely Singur Project
(drinking water project) which is being constructed across River Manjira, near Singur village. The
drainage map of project site presented in Figure 4.2.

61
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 4-2: Drainage Map

‘&

Legend

IB Solar Power Plant
“~~ Drainage Channels
() 5k study Area
|) Manjira River

() Waterboy

SCALE:
o ors 15 3
——

PREPARED FOR :

ReNew Solar Eney
Put Limited

PROJECT =
ESIA study - Minpur (66 MW}
MAP TITLE :
Drainage Map
PREPARED BY =

@ARCADIS BF

62

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.2.5 Hydrogeology

The entire Medak district is covered by hard rock except for 0.2% of the alluvium area'®. Ground water
occurs under unconfined to confined conditions in hard rock (Archaean and Deccan traps ages) and
recent alluvial formations. The common ground water abstraction structures are dug wells, dug-cum-
bore wells and bore wells and their yields mainly depending on the recharge conditions in the area.
Yield potential of the aquifers in the consolidated rocks varies widely from 3 to 7 Ips. In the Archaeans,
ground water occurs under phreatic conditions, but it is desaturated and under semi- confined
conditions in the fractured zones. The depth of weathering varies between 5.5 and 15 m bgl.

The general hydrogeological conditions of the district are depicted in Figure 4.3.

Figure 4-3: Hydrogeology Map of Medak District

ojos
3 Pi
Pee -
‘ ™“ a)
4 103 ‘

ag

MIXED FOIEMITAL in tye EXPLORATORY DORE WELL
ian
ange FORMATION DEPTH TO WATER (EVE! | IBCHAROE MRE)
1-6
FER ZONES TAPPED
] DEPTH ORLLED
SS mi (00H) cman)

MABBIVE? COMPACT FORMATON ELECTRICAL CONDUCTMATY

a «1 ‘imiorn Blemen com. at26%>)

+ LINEANENT ns
am BABE DYKE

Source: Groundwater information booklet, Medak district, CGWB

4.2.6 Ground Water Resources

The net ground water availability of Medak district is 1,05,038 ha m and utilisation is 88,700 ha m. The
major water bearing formation of the district is occurs under unconfined to confined conditions in hard

"© Medak, CGWB (http/www.cgwb.gov.in/District_Profile/Telangana/Medak.pdf)

63
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

rock (Archaean and Deccan traps ages) and recent alluvial formations. Based on Stage of development
of ground water of the district, 23 mandals are classified as safe, 9 are semi critical and another 9
mandals are overexploited. Project site is located in Korampally, Yelakurthy and Salojipally villages in
Tekmal Mandal which is included in list of safe area by CGWB. The table below gives the groundwater
availability and stage of development for Tekmal mandal versus the district in total. As per CGWB, the
block/mandal has been categorised as “safe”.

Table 4-2: Groundwater availability and stage of development (31.03.2009)

A D 3 c
B Jos] &s]s-| oa] 2
7 $s = 2 =
3 $ ea) 3872s] ea] = g
2 ae ee i es ee ee
= 3 esl 2s] 22] 28] a8] 28
3 i] S060 scl =a of = 2
3S 2 oOo So £o og 5a os Category
6 za a i) S £ Sk
S G Fe lef] es} ef] ss] es
6 s & 2 ges a i So 22
a 3 PET eSepPes, se] 22] as
3 es|2ea|se] st] se|é | 3
= Ee 52] 22] Sel DB s 3
(3) = 2 st Sof sig Pd
o a 5 £5 sey ce &
2 3s] ee] se) 3s] e
c c co
Command 0
Non-Command 4279 2796 542 537 799 4674 395 Safe
BlockMandel 4279-2796. «542« 7799 BTA «395. Safe

District Total 105038 67576 13329 16248 19095 116248 11210 -

Depth to Water Level: As per CGWB, the depth to water level varies from a minimum of 3.85 m.bgl
(Medikonda) to a maximum of 21.00m.bgl (Kohir) in the area during the pre-monsoon period. Most of
the area is having water levels below 5 mbgl. During post monsoon period, the depth to water level
ranges from a minimum of 0.98 m.bgl (Peroor) to maximum of 22.65 m bgl (Melchelma). Maps showing
the ground water levels pre and post monsoon is provided below.

64
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 4-4: Pre- Monsoon Depth To Water Level Map For The Project Area.

DEPTH TO WATER LEVEL
MAY 2012
MEDAK DISTRICT
ANDHRA PRADESH

oo

i

Tarometers

LEGEND
Depth to Water Levol (m.bal)

Figure 4-5: Post- Monsoon Depth to Water Level Map for the Project Area

DEPTH TO WATER LEVEL
NOVEMBER 2012 A
MEDAK DISTRICT é

LEGEND
Deepen to Water Lowel fen bu)
mm

Source: District Groundwater information booklet, Medak district, C@WB, 2013

65
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.2.7 Seismic Hazard

The proposed project is situated in Zone Il Low damage risk zone (MSK VI or less) of getting affected
due to earth quakes. As such the materials used for construction of mounting structures for solar panels
should have earthquake resistant properties to withstand and resist damage due to earthquakes which
may lead to financial losses due to damage to the plant.

Figure 4-6: Seismic Map

me = ra o

LEGEND
Drone

ZONE
ZONE Ne
ms tomy

4.3 Environmental Monitoring

The existing baseline conditions serves as an index for assessing the pollution load and the assimilative
capacity of any region and forms an important tool for planning project activities in the area. A detailed
assessment of the existing environment was undertaken for the purpose mentioned above. The
monitoring locations and photographs are attached as Appendix M.

4.3.1 Ambient Air Quality

Ambient air monitoring was carried out at three locations for 24 hours (4-hourly sampling for gaseous
pollutants (CO) and 8-hourly sampling for particulate matter). The monitoring was conducted for one
week during the period of mid-September 2016. Monitoring stations were chosen on the basis of their
proximity to settlements, topography and predominant wind direction. The details of the monitoring
locations is given below in Table 4.3. Monitoring result of ambient air quality indicates that ambient air
quality in the study area is good. Concentration of all the parameters monitored is found within the limits
prescribed by CPCB.

66
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-3: Ambient Air Quality Monitoring Location Details

Salojipally East to West
AQ2 Korampally East to West
AQ3 Yelakurthy East to West

Table 4-4: Ambient Air Quality Monitoring Results

PM10 ug/m3 73.7 69.1 56.9 100
2 PM2.5 ug/m3 27.4 18.7 22.4 60
3 so2 ug/m3 BDL 9.4 BDL 80
4 No2 ug/m3 24.8 26.6 20.7 80
5 co ug/m3 <2 <2 <2 02

4.3.2 Ambient Noise Quality

The ambient noise monitoring was conducted at three locations near each project site. The noise
monitoring network was established based on the understanding of the proposed project activities and
professional judgment. Sound pressure level (SPL) measurements in dB (A) were recorded for every
hour continuously for 24 hours for the aforesaid monitoring station and equivalent noise levels in the
form of Leg day and Leq night were computed.

Inference:
The average day time noise level ranges from 51.06- 51.66 dB (A) and average night time noise level
ranges between 39.45-40.59 dB (A). It is found that day time and night time noise levels are well within

the CPCB limits specified for Residential area as per Noise Pollution (Regulation and Control) Rules,
2000.

Table 4-5: Noise level monitoring results

Location : Area Daytime (Ldn) Night times (Ln)
Location
Code Category dB (A) dB (A)
Results Limits Results Limits
N1 Yelakurthy Residential 51.06 55 39.45 45
N2 Korampally Residential 53.20 55 40.3 45
N3 Salojipally Residential 51.66 55 40.59 45

4.3.3. Surface Water Quality

Results of physical & chemical analysis of surface water samples from three locations near the project
site was studied to have an idea of the quality of surface water in the study area. Monitoring results are
presented in the Table 4.6.

67
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-6 Surface Water Monitoring Results

Concentration

Parameter

1 | pH

2 Electrical Conductivity (at 25°C) yuS/cm 620 677 713
3 Dissolved Oxygen (D.O) mg/L 6.0 5.7 5.8
4 BOD (3 days at 27°C) mg/L. 2.9 2.4 2.6
5 _| Total Dissolved Solids mg/L. 400 430 440
6 Oil & Grease mg/L <5 <5 <5
7 Total Hardness (as CaCOs) mg/L 284 302 266
8 | Sulphate ( as SO4-2) mg/L 40.2 32.4 411
9 Nitrate (as NO3-N) mg/L. 0.35 0.26 0.21
10 | Fluoride(as F-) mg/L 0.14 0.18 0.24
11 | Iron (as Fe) mg/L 0.09 0.13 0.17
42 | Mercury (as Hg) hig/L BDL BDL BDL
13 Zinc (as Zn) mg/L BDL 0.05 0.16
14 | Total Coliform MPN/100mI 7.8 13 <1.8
15 | Fecal Coliform MPN/100mI <1.8 <1.8 <1.8

MPN = Most Probable Number (<1.8 Means no detectable tube in the 100 ml MPN Test); BDL= Below Detection Limit (Detection
Limit for Zn = 0.02mgJ/L, for Hg = 0.4 g/L)

As per the CPCB classification the surface water quality falls in Class B (Outdoor bathing) as per
classified use of water depending on various uses of water. The following classifications have been
adopted in India.

Class Of Water

Classification Type of Use

Class A Drinking water source without conventional treatment but after disinfection
Class B Outdoor bathing

Class C Drinking water source with conventional treatment followed by disinfection
Class D Fish culture and wildlife propagation

Class E Irrigation, industrial cooling or controlled waste disposal

4.3.4 Groundwater Quality

Results of physical & chemical analysis of ground water samples from three project locations namely
Korampally, Yelakurthy and Salojipally was studied to have an idea of the quality of ground water in the
study area. Monitoring results are presented in the Table 4.7. Results indicates that ground water has

68
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

higher concentration of Total hardness, chlorides, TDS, Calcium, Magnesium, Alkalinity, Faecal
Coliform and Total Coliform. Concentration of these parameters are more than the prescribed limit
under acceptable limit and indicates that ground water required treatment prior to the drinking.

Table 4-7: Groundwater monitoring location details

1S:10500
Parameters Yelakurthy | Korampally | Salojipally | Acceptable
limits
- 7.4 7.6

7.1 6.5-8.5

1. pH Value
2. Temp. fre 30 29 28.5 Agreeable
3. Turbidity NTU 0.8 1.3 0.6 1
4, Total Hardness(as | ™8/L 422 367 388 200 max.
CaCOs)
5. Iron (as Fe) mg/L 0.12 0.09 0.16 0.3 max
6. Chlorides (as Cl) mg/L 326 296 280 250 max
7. Fluorides (F) mg/L 0.21 0.23 0.17 1 max
8. Total Dissolved mg/L 910 880 860 500 max
solids
9. Calcium (Ca) mg/L 101 95 99 75 max
10. | Magnesium (asMg) | mg/L 40.5 31 33.2 30 max
11. Nitrate (as NOs) mg/L 14 0.78 1.7 45 max
12. Copper (as Cu) mg/L BDL BDL BDL 0.05 max
13. Mercury (as Hg) mg/L BDL BDL BDL 0.001 max
14. Arsenic (as As) mg/L BDL BDL BDL 0.01 max
15. Zine (as Zn) mg/L 0.06 0.11 0.16 5 max
16. Alkalinity mg/L 263 213 230 200 max
17. Total coliform vee 00 <i <i <i Spall not be
18. Feacal coliform MPN/100 <1 <4 <4 Shall not be
ML detectable

MPN = Most Probable Number (<1.1 Means no detectable tube in the 100 ml MPN Test)
BDL= Below Detection Limit (Detection Limit for Hg = 0.4 pg/L, As = 2 pg/L, for Cu = 0.1mg/L )

4.3.5 Soil Environment

The major soil types in the Medak District areRed loamy, sandy and black cotton soil. Red loamy soil
are derived from the country rocks while black cotton soil mainly derived from basalt rock. In
sedimentary formation the soils are deep upto 5 m. The major soil type in project area is black cotton
soil. The soil quality support production of paddy, cotton, etc. The monitoring results presented below
reflects the texture quality and type of soil present within the project site.

Table 4-8: Soil Monitoring Results

Concentration
Parameter
1 ) - 7.5 7.8 7.6

pH (1:2.5)

69
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

C (1:2.5) (at 25°C)

2 ys/em 132 56 76
Col

3 orour - Gray Gray Gray
Sand

4 % 56.82 83.18 72.66
Silt

5 % 31.26 11.96 21.42
Clay

6 % 11.92 4.86 5.92
Available Nitrogen (as N)

7 mg/g 1.10 0.85 0.78
Available Phosphorous (as P)

8 mg/g 0.65 0.24 0.46
Available Potassium (as K)

9 mg/g 2.63 0.64 1.36
Ex. Calcium (as Ca)

10 mg/g 9.4 8.86 7.62
Ex. Magnesium (as Mg)

1 mg/g 2.94 2.65 2.33
Sodium Absorption Ratio (SAR)

12 - 0.05 0.04 0.04

Interpretation of Primary Soil Monitoring Results

Based on the particle size distribution obtained from the soil analysis, the texture of soil of the study
area is sandy loam and loamy sand type of soil. Soil sample also contain high concentration of other
minerals like calcium, magnesium and nitrogen. As per the Soil Textural Triangle (USDA), a sandy loam
has on an average about 60% sand, 10% clay and 30% silt; loamy sand has about 80 % sand, 10% silt
and 10% clay. Water holding capacity and nutrient holding capacity are higher for clayey textured soil
than sandy textured soil while drainage is better in case of sandy soil. As the sand content in the soil is
high at both the locations hence the drainage capacity of the soil is good and the soil is loose and dry.

70
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

PERCENT.SAND
‘Yelakurthy

Satojipatty

4.4 Ecological Environment

Reconnaissance survey was conducted during mid-week of August 2016 with the aim to assess the
existing ecological resources on or near the project site. The main objective of the survey was to collect
ground data on flora and fauna of the area. The site surroundings were assessed to understand the
biological diversity of the area. Published / unpublished secondary information was also collected on
the same from government officials, journals and local residents of the area.

These information will further enable to gauge potential ecological impacts that can be generated from
the project activities at the site which is located in Tekmal mandal, Medak district, Telangana.
Understanding the significant risks and impacts is important to undertake mitigation measures &
suggest changes, if the associated risks are huge. Such mitigation measures will help to reduce the
impacts and also develop ecological monitoring parameters.

The proposed project site divided in three parcels and is located in three villages namely Korampalli,
Yelakurthy and Salojipally in Tekmal mandal, district which comprises of private land mostly used for
agriculture. The vegetation of the region mostly comprises of scrub lands predominated by Azadirachta
indica (Neem), Prosopis juliflora (Jand) etc. According to Champion and Seth (1968) classification the
Forests of Medak Division fall under Tropical Dry Deciduous & Tropical Thorn Forest types. The project
site is climatologically located in dry region. The area is drained mainly by Manjeera River, a tributary
of Godavari River System. Various small reservoir is located near the project site.

Pocharam Wildlife Sanctuary which is also an Important Bird Area is located is at a distance of
approximately 22.08 Km North-east of the solar project site. Manjira Wildlife Sanctuary (also and
Important Bird Area) is located near Sangareddy town of Medak district at a distance of approximately
33.75 km South from the project site. No identified bird area (IBA), National Parks, Wildlife Sanctuaries
or established migratory path are located within 10 km from the project site.

Study Area:

The project development area and 500m around the project site was considered as the “high risk zone”
or “core study area”, so it was considered as the core of the study area. For access tracks and grid
connections, the survey area was considered 500m either side of the proposed limits of variation of the

71
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

route. Area within 5 km-10 km of the project site considered to be the “zone of influence” or the “buffer
study area” of the project.

Main objectives for Ecological surveys:

Flora:

e Identification of floral species, endangered as well as endemic species (if any), important habitats,
forests area within the study area;

e Surveys to identify local, widespread floral species, any endangered or endemic species and
protected species in the study area;

e Identification of aquatic flora near the water bodies found in the study area;

e Identification of any notified area under international conventions, national or local legislation for
their ecological, landscape, cultural or other related values within the study site.

Fauna:

e Identification of fauna (terrestrial, aerial and aquatic) by direct sighting and through secondary
means like, nests, roosts, pug marks, droppings, etc.

e Identification and classification of species recognized as critically endangered, endangered,
threatened etc. as per IUCN Red list and scheduled species as per WPA (1972).

e Identification of areas important for breeding, foraging, resting or over wintering areas include
migratory corridors/ avian migratory routes.

e Identification and assessment of aquatic fauna near the study area.
Avifauna:
The avifauna study in the project area (both core and buffer zone) was done to achieve the following

objectives:

e Identification of different bird and bat habitats in the study area, estimation of bird and bat species
diversity and species distribution pattern.

e To draw their IUCN status & schedule status according to Indian Wildlife Protection Act (IWPA)
1972.

e Identification of important locations such as roosting, nesting sites, migratory routes, breeding and
feeding areas of species or birds that congregate in large numbers (eg. migratory birds) in the
study area.

e Identification of feeding areas, water bodies and favourable areas for avian fauna.
e Impact assessment due to solar power project on avifauna.

e Formulation of mitigation measure and management plan to reduce the impact.

4.4.1 Methodologies for Ecological Surveys

Flora Survey

The primary floral survey was conducted to record site specific floral species and its diversity. A walk
through of the project area was carried out covering the project site and transmission route connecting
the project site to GSS. Nearby area around the solar power plant site, proposed access roads and
surrounding area was also covered to understand the floral diversity.

The Phytosociological analysis of the local vegetation (mainly grasses, herbs & shrubs) was conducted
in or near the project site (at three locations) during the primary survey. The plots in these locations
were selected randomly on the basis of similarity in vegetation component. As mentioned above, the

72
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

ground cover was predominantly covered by grass/sedges and annual herbaceous species. Tree
species were sparsely distributed in the area. At each site 5 quadrats were laid (each of 5 m X 5 m)
and the species were listed & recorded from each plot/quadrat. The Relative frequency, relative density,
relative abundance and Important Value Index (IVI) were computed from the primary survey.

Importance Value is a measure of how dominant a species is in a given area. It is a standard tool used
by biologists to inventory a forest/or any vegetation. Species diversity was also estimated as Shannon-
Wiener Index following Shannon and Weaver (1963).

H =- SUM [(pi) x In (pi)]

Where, “H” is the species diversity index; “S” the total number of species; “Pi” the proportion of total
sample belonging to “i"th species (i.e ni/N, n is the number of individuals of each species and N is the
number of individuals of all species).

At the time of the survey, shrubs and ephemeral layer of ground flora consisting of seasonal and
perennial were recorded. Woody tree species were not included in the phytosociological analysis as
they were sparsely located in the area. None of the floral species recorded at site falls in the IUCN red
list category.

Faunal Survey

To assess the presence of fauna in the project site, a walk through the survey area was carried out.
Each project site were visited to find out the presence of faunal species in the area. The faunal survey
focused mainly on three groups viz. mammals, avifauna and herpeto-fauna of the study area. The faunal
survey was conducted in different parts of the study area using the existing road, paths and trails. Data
related to the other faunal species were noted based on the direct sightings and from authentic
secondary sources. Standard field guides was used for identification of fauna during the survey.
Secondary sources like published books and reports, government departmental records, interviews with
forest department and local residents were further used to gather information and support primary
observations.

Habitat Survey

According to the Biogeographic provinces of India published by Wildlife Institute of India (Rodgers,
Panwar and Mathur, 2002), the project site falls under the Biogeographic Province — 6D-Deccan
peninsula-Central Plateau. The Biogeographic zones of India is shown in Figure 4.7.

The site survey also included understanding of important habitats in the area. A “Habitat” according to
IFC is defined as a terrestrial, freshwater or marine geographical unit or airway that supports
assemblage of living organisms and their interactions with the non-living environment. As per ADB and
IFC, habitats are divided into - Natural, Modified or Critical'’ for the purpose of implementation of

17 Natural Habitats- These are the areas composed of viable assemblages of plant and/or animal species of largely native origin,
and/or where human activity has not essentially modified an area's primary ecological functions and species composition.

Modified Habitats- These are the areas that may contain large proportion of plant and/or animal species of non-native origin
and/or where human activity has substantially modified an area’s primary ecological functions and species composition. It may
include areas managed for agriculture, forest plantations, reclaimed coastal zones and reclaimed wetlands.

Critical Habitats- These are the areas with high biodiversity value, including (i) habitat of significant importance to critically
endangered and/or endangered species; (ii) habitat of significant importance to endemic and/or restricted range species; (iil)
habitat supporting globally significant concentrations of migratory species and/or congregatory species; (iv) highly threatened
and/or unique ecosystems; and/or (v) areas associated with key evolutionary processes.

73
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

ADB's Environmental Safeguards18 and IFC Performance Standard-6 (Biodiversity Conservation and
Sustainable Management of Living Natural Resources). Critical habitats are subsets of Natural habitats.

Based on the risks and impacts identification process, the requirements of the ADB’s Environmental
Safeguards are applied to projects (i) located in modified, natural, and critical habitats; (ii) that potentially
impact on or are dependent on ecosystem services over which the client has direct management control
or significant influence; or (iii) that include the production of living natural resources (e.g., agriculture,
animal husbandry, fisheries, forestry).

During the primary survey, it was found that the habitat was primarily “Modified”. The project site and
nearby land was mostly agricultural land or barren agricultural land. On agricultural land paddy was
being cultivated in large quantities along with other crops like toor dal, moong dal, etc. The land was
also invaded by weeds or shrubs/herbs. Commonly trees like Acacia nilotica, Azadirachta indica and
Prosopis juliflora were observed on project site. Common grasses like Parthenium hysterophorus,
Cynodon dactylon, Eleusine aegyptiaca, Digitaria ciliaris, etc. were also found. It was observed that
grazing was common in the area. Small parts of the agricultural land is used for grazing purposes as
reported by the local people. No Reserved Forest or Protected Area is located near the project site.

Figure 4-7: Biogeographic Zones of India

Biogeographic Classification
of India : Provinces

Cita Traps Himalays Lateran
10: Frare-Mimasaya: Tibetan Paneas

(2k tenet west Kimatgea

BS: Hereina-WertHimaaya

x Herwig Contra Hinata

Eee Hiratnya~ East Hiab

(ax desert trar

1 Deve Kanetenn

[24k Semi-sei-Punab ans

(2) Sem: srid-Goparat Rajoatana

GB 6x werern Ghate--Haatar Pine

Be: wenern Srats-westem Greene. 20°
TIER Decees Petinecta-Cemtra! Highiands 73
[Ve Orcas Penis Choma agp $4
(Jee: deccar Perinsuio-tasem Wigblands 62
(lew: deccanPennsuiz-Cermei Pures 125
Vee Decces Penicsa-Deccan Sour 104
(17x Gangetic Pain-Upper Gangetic Pian 82
BLP daenso punto unt Pah 48

GN 6: Nerth-Eat—-North-Eaes Mile

FE ta tatants -arsarmare

ree tatands-tendore

Di Mavinw Influence Area: 10840 04h

+ Reseaoenie parcennge of the 1019)
ware

nsivconngieises —— Thatestmat mar aa
en etiatisconnaierson That

4.4.2 Terrestrial Ecology

Project Site located in Tekmal mandal, Medak district is situated in the central India. The project site is
located in the central Deccan peninsular region and Manjeera River, a tributary of Godavari River flows

'Shtip/www.adb.org/sites/default/files/institutional-document/33739/tiles/environment-safeguards-good-practices-sourcebook-
draft.paf

74
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

east of the project site approximately 2.5 kms away. Vegetation of the project site is mainly of dry
deciduous type.

Floral Profile

Flora of the proposed project site comprises of dry deciduous type vegetation. The primary floral survey
was limited to record site specific floral species (mainly ephemeral layer of ground flora) and quantifying
the tree species. All the three project sites were visited and site surroundings were also assessed to
understand the floral diversity of the area. Trees species like Azardirachta indica, Acacia nilotica, Acacia
catechu, etc. dominated the project area. In the villages, agricultural fields and roadside plantations
species like Azadirachta indica, Prosopis juliflora, Ficus religiosa, Prosopis cineraria, Ficus
benghalensis etc. were commonly observed.

Quantification of trees was also done for all the three site locations. At Korampally, Yelkurthy and
Salojipally site, around 98, 126 & 143 trees were counted respectively. Since during the site visit, the
exact boundary of the site was not available as the land purchase was under process thus there may
be variations in the exact number of trees. At all the three sites, trees were sparsely distributed and
mostly Azadirachta indica and Acacia spp. were found.

Such floral profile is necessary for understanding the baseline conditions of the area as the project
activities might lead to loss of significant ecological resources, if present. The information will add on to
the knowledge of ecological resources and help in further evaluating the possible risks due to project
activities and feasibility of the proposed mitigation measures.

Floral Survey

Floral survey was conducted at three locations in namely Korampally village, Yelkurthy village and
Salojipally village near the project area. Five transects were laid down at each survey locations and the
ground cover was recorded. The phytosociological analysis is carried out and the results are explained
below:

Korampally:

A total of 38 species of shrubs/herbs/grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-9. The IVI of /pomoea alba was found to be highest with 17.4
followed by Digitaria ciliaris (14.4), Cyperus triceps (13.8), Martynia annua (13.4) and Eleucine indica
(13.1). Other species such as Parthenium hysterophorus, Bidens alba, Cenchrus setigerus, Cynodon
dactylon, etc. were also found to be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 3.39. Typically, the Shannon index in
real ecosystems ranges between 1.5 and 3.5 (MacDonald, 2003, p. 409). The index implies that as the
number of species increases, or as the distribution of species becomes more even, the better the
biological diversity (indicated by a larger number). Thus, the ground cover can be considered to be well
diversified.

Table 4-9: Phytosociological Analysis of Herbaceous Species from the Primary Flora Survey in

Korampally
Ce CC
Achyranthus aspera 3.52
Abutilon indicum 2.82 1.6 1.8 6.2
Annona squamosa 2.82 1.0 14 4.9
Ageratum conyzoides 3.52 1.8 25 7.8
Apluda mutica 3.52 2.4 3.4 9.3

75
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

LS CCC CO

Amaranthus viridis 3.52
Bidens alba 2.11 4.7 5.3 12.2
Sonchus asper 2.11 1.2 1.0 44
Aristida setacea 3.52 2.9 41 10.6
Ludwigia octovalvis 0.70 2.7 0.8 4.2
Borreria articularis 3.52 2.9 41 10.6
Calotropis procera 2.11 0.9 0.8 3.8
Cassia auriculata 2.11 1.3 1.5 4.9
Cenchrus ciliaris 3.52 25 3.6 9.7
Cenchrus setigerus 2.82 3.4 48 11.0
Saururus cernuus 2.82 5.6 47 13.1
Cymbopogon martini 2.11 1.0 0.9 4.0
Cynodon dactylon 3.52 3.0 43 10.9
Cyperus triceps 3.52 4.2 6.0 13.8
Cascabela thevetia 2.82 0.6 0.7 41
Digitaria ciliaris 3.52 5.9 5.0 14.4
Digitaria saunginalis 2.82 0.9 1.0 48
Eclipta alba 1.41 17 0.9 4.0
Eleucine indica 3.52 3.9 5.6 13.1
Alternanthera paronychioides 2.11 3.9 2.2 8.3
Ipomoea alba 1.41 12.4 3.5 17.4
Lantana camara 2.11 4.9 1.4 8.3
Malvastrum coromandelianum 0.70 0.3 0.3 1.3
Martynia annua 3.52 44 5.8 13.4
Oldenlandia spp 0.70 0.3 0.3 1.4
Parthenium hysterophorus 3.52 3.8 5.3 12.6
Prosopis juliflora 0.70 0.3 0.3 1.4
Setaria verticillata 2.82 0.8 0.9 4.4
Sida acuta 2.82 14 1.2 5.1
Solanum nigrum 2.11 1.9 1.6 5.7
Themeda quadrivalvis 2.82 1.7 1.9 6.4
Tridax procumbens 3.52 1 1.6 6.2
Zizyphus nummularia 2.82 3.2 3.6 9.6
H= 3.39
Yelakurthy:

A total of 36 species of shrubs/herbs/grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-10. The IVI of Ludwigia octovalvis was found to be highest with
17.9 followed by Bidens alba (17.7), Borreria articularis (17.6), Cenchrus cilliaris (16.8), Boerhaavia
diffusa (16.2), Lantana camara (15.9), Cenchrus setigerus (14.6) and Cascabela thevetia (14.2).
Although species such as Apluda mutica and Calotropis procera were found to be important species in

76
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

this area but the other annuals/ephemerals such as Parthenium hysterophorus, Digitaria saunginalis,
Zizyphus nummularia etc. were also found to be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 3.29. Typically, the Shannon index in
real ecosystems ranges between 1.5 and 3.5 (MacDonald, 2003, p. 409). The index implies that as the
number of species increases, or as the distribution of species becomes more even, the better the
biological diversity (indicated by a larger number). Thus, the ground cover can be considered to be well
diversified.

Table 4-10: Phytosociological Analysis of Herbaceous Species from the Primary Flora Survey
in Yelakurthy

a A CO CC

Achyranthus aspera 2.90

Ageratum conyzoides 2.90 1.5 1.4 5.8
Apluda mutica 2.90 5.5 5.3 13.7
Amaranthus viridis 217 2.6 1.9 6.7
Bidens alba 3.62 6.4 7.7 17.7
Sonchus asper 1.45 2.2 11 4.0
Aristida setacea 2.90 2.6 25 8.0
Ludwigia octovalvis 3.62 6.5 78 17.9
Boerhaavia diffusa 3.62 5.7 6.8 16.2
Borreria articularis 2.90 1.8 1.8 6.5
Bothriochloa pertusa 217 2.0 1.4 5.6
Calotropis procera 3.62 3.6 44 11.6
Cenchrus biflorous 2.90 0.7 0.7 43
Cenchrus ciliaris 3.62 6.0 7.2 16.8
Cenchrus setigerus 3.62 5.0 6.0 14.6
Cynodon dactylon 2.90 2.5 2.4 77
Cyperus triceps 2.90 1.3 1.3 5.5
Cascabela thevetia 3.62 4.8 5.8 14.2
Datura metel 217 1.8 1.3 5.3
Digitaria ciliaris 217 2.8 2.0 7.0
Digitaria saunginalis 217 44 3.0 9.2
Eragrostis tennela 217 1.0 0.7 3.9
Euphorbia hirta 217 1 0.8 44
Alternanthera paronychioides 3.62 1.4 1.7 6.6
Ipomoea alba 217 0.7 0.5 3.3
Gloriosa superba 217 1.8 1.3 5.3
Lantana camara 3.62 5.6 6.7 15.9
Malvastrum coromandelianum 217 3.4 25 8.1
Martynia annua 2.90 1.8 1.8 6.5
Parthenium hysterophorus 2.90 3.7 3.5 10.1
Prosopis juliflora 217 1.5 11 47

77
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

LC CO CC CO

Setaria verticillata 2.17
Saururus cernuus 2.90 1.3 1.3 5.5
Themeda quadrivalvis 217 1 0.8 44
Tridax procumbens 2.90 1.0 0.9 48
Zizyphus nummularia 2.90 2.7 2.6 8.2
H=3.29

Salojipally:

A total of 38 species of shrubs/herbs/grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-11. The IVI of Cymbopogon martini was found to be highest with
20.4 followed by Boerhaavia diffusa (17.2), Cenchrus cilliaris (16.6), Euphorbia hirta (16.2) and Aristida
setacea (15.3). Other species such as Cynodon dactylon, Apluda mutica, Cenchrus biflorous, Sida
acuta etc. were also found to be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 3.34. Typically, the Shannon index in
real ecosystems ranges between 1.5 and 3.5 (MacDonald, 2003, p. 409). The index implies that as the
number of species increases, or as the distribution of species becomes more even, the better the
biological diversity (indicated by a larger number). Thus, the ground cover can be considered to be well
diversified.

Table 4-11: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey

in Salojipally
a A

Abutilon indicum 3.68

Ageratum conyzoides 2.21 1.8 1.3 5.2
Alternanthera paronychioides 2.21 2.5 1.9 6.6
Amaranthus viridis 3.68 21 25 8.3
Apluda mutica 2.94 44 43 11.7
Aristida setacea 3.68 5.3 6.4 15.3
Bidens alba 2.94 2.0 2.0 6.9
Boerhaavia diffusa 3.68 6.1 7.4 17.2
Borreria articularis 3.68 5.8 7A 16.6
Bothriochloa pertusa 2.94 1.2 1.2 5.3
Cascabela thevetia 3.68 28 3.4 9.8
Cassia auriculata 1.47 1.0 0.5 29
Cenchrus biflorous 2.94 3.7 3.6 10.2
Cenchrus ciliaris 3.68 5.8 7A 16.6
Cenchrus setigerus 0.74 1.0 0.2 1.9
Cymbopogon martini 3.68 76 9.2 20.4
Cynodon dactylon 3.68 48 5.8 14.3
Cyperus triceps 1.47 2.2 1.0 47
Datura metel 1.47 24 1.2 5.0

78
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

SC CC

Digitaria ciliaris 2.94

Digitaria saunginalis 3.68 1.5 1.9 7A
Eclipta alba 2.21 25 1.9 6.6
Eleucine indica 0.74 1.0 0.2 1.9
Eragrostis tennela 3.68 1.0 1.2 5.8
Euphorbia hirta 3.68 5.6 6.8 16.2
Ipomoea alba 1.47 34 1.5 6.1
Lantana camara 2.21 11 0.8 41
Malvastrum coromandelianum 2.94 2.3 2.2 7.4
Martynia annua 1.47 3.6 1.7 6.8
Parthenium hysterophorus 2.94 11 1.0 5A
Saururus cernuus 2.21 1.3 0.9 44
Setaria verticillata 2.21 2.2 1.6 6.1
Sida acuta 3.68 3.0 3.6 10.2
Sida rhombifolia 2.94 1.2 0.6 47
Solanum indicum 1.47 0.0 1.5 3.0
Sonchus asper 2.94 2.3 2.2 74
Tridax procumbens 2.21 2.4 1.7 6.3
Zizyphus nummularia 2.94 1.4 1.4 5.8
H= 3.34

Since all the three sites are modified habitat (disturbed habitat) not much variation in the Shannon-
Wiener index is observed. All of these species recorded during the site visit were common and none of
the plant species recorded from the primary survey and or reported to occur in this region is listed in
IUCN red data category.

Photo 4-2: Flora of the Proposed Project Area

Cassia auriculata Sonchus asper

79
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Kigelia spp.

Ziziphus nummularia Azadirachta indica

Prosopis juliflora Ficus benghalensis

80
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Parthenium hysterophorus Lantana camara
=f ae ~

Saururus cernuus Cascabela thevetia

81
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Peltophorum pterocarpum
sere 3

Sida rhombifolia Datura metel

82
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.4.3 Faunal Profile

During the walk through survey around the proposed project area, wild boar was sighted at Salojipally
site. Dialogue with the locals also confirmed that wildlife species (small mammalian species) such as
wild boar, deers, etc. do exist in that area. At some vegetated area, squirrel and mongoose were also
sighted during the primary survey which are very common in that type of habitat. A burrow habitat have
been observed in the site area which could be possibly of porcupine (Hystrix indica). They are the
species seeking shelter in caves, between rocks, or in its burrow during the day. The burrow is usually
self-constructed, with a long entrance tunnel, multiple exits and a large inner chamber.

83
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

For information, it is necessary to mention that, Pocharam Wildlife Sanctuary is located is at a distance
of approximately 22.08 Km North-east of the solar project site. Common mammals found in the
sanctuary are Wild Dog, Wolf, Jackal, Forest Cat, Sloth Bear, Sambar, Nilgai, Chinkara, and four horned
Antelope, etc. Another Protected Area named Manjira Wildlife Sanctuary is also located near
Sangareddy town of Medak district at a distance of approximately 33.75 km south from the project site.
Commonly reported mammals in the sanctuary are Indian hare, wild boar, mongoose and jackal etc.

Avifauna

From the primary walkthrough survey around the proposed project site, a total of 27 species of birds
were sighted and recorded. Amongst them, Egrets, black drongo, Eurasian collared and Laughing dove,
red wattled laowings were abundantly sighted near the project site. Painted Stork & Black Winged Kite,
sighted during the survey fall under ‘Near Threatened’ category as per IUCN’s Red List and in Schedule-
| species category as per Wildlife (Protection) Act, 1972 respectively. Peafowls were also spotted near
the project site and are reported to be commonly present in the area. Peafowls fall under Schedule-!
species category as per Wildlife (Protection) Act, 1972. The species of birds recorded from the project
study area during site visit is listed in the Table 4.12 below and photo documentation of the same is
shown in Photo 4.3 of this report.

No Important Bird Area (IBA) is located within 10 km radius of the project site. The nearest IBA is
Pocharam Wildlife sanctuary which is located around 22.08 Km North-east of the solar project site.
According to a study conducted by Bopinwar S. et al , 2012'° , the seasonal movements or migratory
routes of birds like blue headed yellow wagtail and Indian booted tree warbler are located towards the
north-eastern boundary of the Telangana state. The map showing the pathway is attached as Figure
48.

"° Bopinwar S., Zade S. B. & Gosh T.K. (2012). Seasonal Movements and Migration of Birds: Indian Scenario, Journal of Today's
Biological Sciences : Research & Review (JTBSRR), Vol.1 103-121

84
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 4-8: Migratory Routes of Birds within India

Source: Bopinwar et al. 2012

32

18 Indian booted tree warbler

Blue headed yellow wagtail

Although no migratory bird species was recorded from the project site or nearby area, it cannot be ruled
out that no migratory bird visits this area.

85
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-12: List of Avifauna Sighted During Visit

IUCN WPA ratory
Ea schedule

Black Drongo Dicrurus macrocercus Schedule IV Resident
2 Black Shouldered Kite Elanus axillaris Lo Schedule | Resident
Resident/
3 Black Winged Stilt Himantopus himantopus LC Schedule IV Local
migratory
4 Cattle Egret Bubulcus ibis Lc Schedule IV Resident
Common Coot Fulica atra Lo Schedule IV Resident
6 Common Myna Acridotheres tristis Lo Schedule IV waratory
7 Eurasian Collared Dove — Streptopelia decaocto Lo Schedule IV Resident
8 Greater Coucal Centropus sinensis Lo Schedule IV Resident
9 Great Egret Ardea alba Lo Schedule IV Resident
10 Grey heron Ardea cinerea Lo Schedule IV {WResiden
1 House Crow Corvus splendens Lc Schedule IV Resident
12 House sparrow Passer domesticus Lo Schedule IV Resident
13 Indian Bushlark Mirafra erythroptera Lo Schedule IV Resident
14 Indian Robin Copsychus fulicatus Lo Schedule IV Resident
15 Indian Roller Coracias benghalensis Lo Schedule IV Resident
16 Indian Silverbill Lonchura malabarica Lo Schedule IV Resident
17 Intermediate Egret Ardea intermedia Lo Schedule IV Resident
18 Large Grey babbler Turdoides malcolmi Lc Schedule IV Resident
19 Laughing Dove haan Lc Schedule IV Resident
20 Little Egret Egretta garzetta Lo Schedule IV Resident
Pal Painted Stork Mycteria leucocephala NT Schedule IV Resident
22 Indian Peafowl Pavo cristatus Lo Schedule | Resident
23 Pond heron Ardeola grayii Lo Schedule IV Resident
24 Red vented Bulbul Pycnonotus cafer Lo Schedule IV Resident
25 Red wattled Lapwing Vanellus indicus Lc Schedule IV Resident
26 Rock Pigeon Columba livia Ke} - migratory
27 Kingnsher Halcyon smyrnensis Lo Schedule IV Resident

LC: Least Concerned; NT: Near Threatened

86
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

87
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Painted Stork Indian Roller

Cattle Egret Great Egret

Intermediate Egret Little Egret

88
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

89
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

House Crow Laughing Dove

Back Drongo House Sparrow

Red Vented Bulbul Grey Heron

90
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Indian Bushlark Peafowl

Herpetofauna

No reptile or amphibian species was directly sighted during the study period. Although agricultural fields
and bushy areas are known to be the habitat of common reptiles like garden lizard (Calotes versicolor),
snake species like Rat snake (Ptyas mucosus), Common cobra (Naja naja) etc. Dialogue with the local
people confirmed the presence of these species in and around the study area.

4.4.4 Aquatic Environment

There are small seasonal water bodies used to be filled up with storm water during monsoon are located
near the project area. Manmade reservoir is present near Korampally site which is used for bathing
domesticated animals or for agricultural purposes. A perennial reservoir is present very close to the
boundary of Salojipally site. The water is also used for agricultural purposes.

4.5 Socio Economic Environment

This section describes the socioeconomic condition in the study area and relates the village level
socioeconomic conditions with tehsil and district level. The objective of analysis of information at village,
tehsil and district level is to identify the existing facilities and gaps at village level which can be
considered as need of the study area.

Site visit was undertaken along with primary and secondary data collection from various sources.
Primary data includes consultation with land aggregator and some land sellers who have sold land or
have sale agreement. Interviews were also undertaken with Project Proponent - ReNew Saur Shakti
Private Limited, local villagers and government officials. Information and Documents were collected
from ReNew Saur Shakti Private Limited, project site and land details as per requirements. The
assessment of socio-economic environment was carried out based on the primary survey with the help
of framed questionnaire to conduct community consultation (as presented in Appendix D) Secondary
data includes Census 2011, information available on the official website of the district of Medak, i.e.
http://www.medak.telangana.gov.in/medak/, Statistical Year Book, 2015 of Telangana Govt., District
Census Handbook, and other available data on official Government websites. It was designed to
capture occupational patterns, societal set up, access to basic amenities and socio-economic profiling
of villages and communities considering the nature of the project operations and understanding of the
demographic characteristics of the area from the secondary data.

The socio economic assessment has been done based on the informations provided by ReNew Saur
Shakti Private Limited like land details etc. and the outcomes of the consultation with the land sellers
and other community members conducted onsite.

91
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Telangana came to be existed as the 29th State of India after being parted from Andhra Pradesh on
the 2nd of June 2014 through ‘Andhra Pradesh Reorganisation Act, 2014 passed by the Parliament of
India for the formation of Telangana state comprising ten districts from north-western Andhra Pradesh.?°
The actual data regarding the population is thus cannot be produced and entire basis of Census related
information will be from Census, 2011. Though the village specific data will be both from Census, 2011
and Primary Consultation.

Project Impacted / Study Area Villages

As informed by ReNew Saur Shakti Private Limited (RSSPL), the proposed 65MW Solar Power Project
is spread over in three villages namely Korampally, Yelakurthy and Salojipally under Korampally,
Yelakurthy and Tekmal Panchayats respectively under Tekmal Mandal in Medak district as presented
in Table 4.13. As given in the DPR of the mentioned Solar Power Project the power generated by the
RSSPL 65MW PV plant at 220kV shall be fed to Minpur grid substation located approximately 10-12kms
from the Project site through a single circuit transmission line. The point of interconnection will be at the
Minpur substation, which may be utilised for power evacuation after the Solar Power sites at
Korampally, Yelakurthy and Salojipally villages become operative.

Table 4-13: List of Villages for Socio-economic Profiling

Gram
District [EGIGEN Village
Tehsil Panchayat

Korampally Korampally
2 Telangana Medak Tekmal Yelakurthy Yelakurthy
3 Tekmal Salojipally

Source: ReNew Saur Shakti Private Limited (RSSPL), Primary Consultation and Census 2011

4.5.1 Demographic Profile

The demographic profile in terms of total population, number of households, household size and sex-
ratio of the selected villages surveyed in study area are discussed in the section below.

Population and sex ratio

State: As per details from Census 2011 and also given in Statistical Year Book, 2015 of Directorate of
Economics and Statistics, Government of Telangana, the total population of Telangana is 35,193,978
which includes 1,77,04078 male and 1,74,89900 female. Sex Ratio in Telangana is 988*' female per
1000 male, which is above the national average of 940 as per census 2011. As enumerated in Census,
2011 Literacy rate in Telangana is 66.54% of that, Male literacy and female literacy are 75.04% and
57.99%, respectively. The overall growth of total population during the decade 2001 to 2011 is 13.58%,
whereas it was 18.77% in the preceding decade.”

Medak District: Medak was formerly popular as Siddapur Medak, the prefix however, lost its
importance in the popular usage. It is located in Telangana State. Sangareddy is the district
headquarters of Medak. The district was situated between 77° 28' and 79° 10'E, of the eastern
longitudes and 17° 23' and 18° 19'N, of northern latitudes with a total area of 9,699 Sq. Km. The district
is bounded by Nizamabad District to the north, Hyderabad District to the east and south, Warangal and
Nalgonda Districts to the east, and Karnataka state to the west. As per the district website portal of

0 Statistical Year Book, 2015 of Directorate of Economics and Statistics, Government of Telangana
1 http://www.telangana.gov.in/About/State-Profile and Census, 2011

2 Statistical Year Book, 2015 of Directorate of Economics and Statistics, Government of Telangana

92
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Medak district?® and also Census, 2011 the district has population of 30,33,288 which accounts for
8.62% of the total population of the State. Among the total population of the District 15, 23,030 are male
and 15, 10,258 female. The sex ratio of Medak district is 992.

Tekmal Mandal: The 3 study area villages of the present 65 MW Solar Power Plant, namely
Korampally, Yelakurthy and Salojipally are located in Tekmal Mandal. As per census 2011, the total
population of Tekmal Mandal is 37,8794 of which male and female are 18, 639 and 19, 240 respectively.
The sex ratio of Tekmal Mandal is 1032, much higher than state (988) as well as the national (940)
ratio.

Study area villages (Yelakurthy, Korampally and Salojipally): There is no information available for
Salojipally village is available in Census 2011 or district portal website or even in Statistical Year Book,
2015. But data for Korampally and Yelakurthy is available. Hence, referring Census 2011 and data
gathered from Primary Consultation the cumulative total population of the mentioned study area villages
(Yelakurthy, Korampally and Salojipally) is 3,803 out of which 1,824 are male and 1,979 are female.
The average sex ratio in these 3 study area villages is 1085. The details are presented in Appendix H
and shown in Figure 4.9.

Household Size: Considering the Census 2011 data of the villages, field visit observations and
consultations with the community reveals that average HH size of the 3 study area villages is around 5-
7.

Figure 4-9: Gender Ratio in Study Area

1400

1200

1000
800
600
400
200

0

District- Medak Mandal-Tekmal _Yelkurthi Korampalle Salojipally
Source: Census 2011
4.5.2 Schedule Caste and Schedule Tribes (SC/ST)

Medak District and Tekmal Mandal:

As given in Census, 2011 the Schedule Caste (SC) population of Medak District and Tekmal Mandal
are 5, 37,947 and 7,532 respectively, i.e. 17.73% and 19.88% of the total population. And the Scheduled

22 http://www. medak. telangana. gov.in/medak/login.apo
Census 2011

93
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Tribe (ST) population is 16, 8985 and 5,939 of Medak District and Tekmal Mandal respectively. The
STs, thus, form 5.57% and 15.68% of the total population of Medak District and Tekmal Mandal
respectively.

Study area villages (Korampally, Yelakurthy and Salojipally):

As surmised from Primary Consultation as well as census 2011, the SCs of constitute 28.91%, 16.15%
and 30% of the total population of Yelakurthy, Korampally and Salojipally villages respectively. The
percentage is either close to or higher than average of both the Mandal and District. But worthy to note
there is no ST population in the study area villages. This also testified during the consultation with the
villagers. Details of SC population in the study area is given in Appendix | and shown in Figure 4.10.

Figure 4-10: Study Area Scheduled Caste Population

Scheduled Caste Percentage

35.00

30.00

25.00
20.00
15.00
10.00
5.00
0.00

District- Medak Mandal- Tekmal Yelkurthi Korampalle Salojipally

Source: Census, 2011

4.5.3 Literacy in the study area
Medak District and Tekmal Mandal:

As given in Census, 2011 the Literate Population of Medak District and Tekmal Mandal are 16, 37,137
and 15,931respectively. As per Census, 2011 around 61.42% of the total population above the age of
6 years in Medak District and 48.51% of the same in Tekmal Mandal are literate.

Study area villages (Yelakurthy, Korampally and Salojipally):

As information retrieved during primary consultation at all the three villages & referring to Census 2011,
52.50% of the total population are above the age of 6 years are literate ate Yelakurthy village out of
which 65.10% of male and 40.54% of Female of the same are literate; 51.54% of the total population
who are above 6 years age are literate at Korampally village of which 62.31% of male and 43.42% of
Female are literate and 52.80% of the total population at Salojipally are literate of which 52.45% of male
and 40.85% of Female are literate.

94
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 4-11: Literacy Scenario in Study Area

80

70

Tih

District- Medak — Mandal- Tekmal Yelkurthi Korampalle Salojipally

Literate Population m™Male Literate m Female Literate
(%) (%) (%)

Source: Census, 2011
In average all the 3 study area villages have more than 52% literate population. The male literacy rate
stands around 64% and female around 42%, much lower than the Telangana State average, which is
74.95% and 57.92% for male and female respectively. The village wise literacy rate provided in
Appendix J and shown in Figure 4.11.

4.5.4 Workforce Participation and Occupation

As published in the ‘Report on District Level Estimates for the State of Telangana (2013-14)
Government of India’ by Ministry of Labour & Employment Labour Bureau, Chandigarh, Work Force
Participation Rate (WFPR) of age15 Years and above for Telangana State is 64% of the total
population. The percentage of workers among the total male population of the state is 76.3% and among
the female population 51.3%.

Medak district:

As per Census, 2011 total working population of Medak district is 14, 42,203 and non-working
population is 15, 91,085. Out of working population 3, 37,942 peoples are dependent on agriculture.
This implies that about 24. 49 % of the total working population in Medak district are involved directly
on cultivation or allied activities.

Tekmal Mandal:

As per Census, 2011 the average WFPR of Tekmal Mandal is about 52.28%. The percentage of
cultivators and agriculture labours stands at 38.30% and 48.71% respectively. Household workers in
the district is just 1.32% of the total workforce. Other work force participation rates stands at 11.67%.

Study area villages (Yelakurthy, Korampally and Salojipally):

According to Census 2011 as well as from the information gathered during field visit the average
percentage of cultivators of the three study area villages (Yelakurthy, Korampally and Salojipally) stands
out to at 34.30%, 5.02% and 81% respectively. Comparative analysis of workforce participation data
shows that major livelihood resource in the study area is agriculture. Majority of the population in the

95
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

study area villages sustains on agriculture and allied activities. The distinct village wise percentage of
the workforce distribution is given in Appendix K and shown in Figure 4.12.

Figure 4-12: Workforce Participation Rate in the Study Area villages

90.00

80.00
70.00
60.00
50.00
40.00
30.00
20.00
10.00
* = a

0.00
Total Working % Cultivators % Agricultural %Household —% Other Sector
Population % Labourers Workers Workers

wyYelkurthi mKorampalle _m Salojipally
Source: Census, 2011
Females Workforce participation:

As stated in the Report on District Level Estimates for Telangana State, 2015- 16 by Ministry of Labour
and Employment, Govt. of India the Female workforce participation rate in Telangana State is 53.50%.
Census 2011 reports that the female work participation rate in Medak District is 41.90% and at Tekmal
Mandal it is 47.60%. With regards to study area villages an average female work participation rate is
48.49% which is lower to the average of state (53.5%). Details of Female WFPR is given in Appendix
K and shown in Figure 4.13.

Figure 4-13: Female Work Force participation in Study Area Villages

Yelkurthi Korampalle Salojipally

m Total Working Population Female Working Population

Source: Census, 2011

96
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.5.5 Wages

According to Telangana Minimum Wage rule with April 1, 2015 to September 30, 2015, the minimum
wage for Contract Labours in all sector is Rs. 387.65 and Rs. 310.73 for Highly Skilled and Skilled
labourers respectively.

Scehduled Employment Basic Wage (INR)
CONTRACT LABOUR

CATEGORY
Highly Skilled 387.65
Skilled 310.73

‘Source: hittp/7www.paycheck.in/main/salary/minimumwages/andhra-pradesh

4.5.6 Livelihood Source
Agriculture and Cropping Pattern

As per Census, 2011, about 24.49% and 39.60% of the working population is directly dependent on
agriculture, as Cultivators and Agricultural Labourers respectively in Medak district. The scenario in
Tekmal Mandal is 38.30% and 48.71% for Cultivators and Agricultural Labourers respectively. Thus,
Agriculture continued to play an important role in the economic growth of the region of the proposed
Solar Power Project.

As mentioned in State Agriculture Portal**, Telangana grows 27 important crops in Kharif and Rabi
seasons put together covering an area of about 53.51 lakh ha. The important crops grown are Rice
(14.19) lakh ha, Maize (6.63) lakh ha, Pulses (6.11) lakh ha, Groundnut (1.89) lakh ha, Cotton (18.13)
lakh ha, Chillies (0.83) lakh ha and Sugarcane (0.41) lakh ha. 78.76% of the area is grown in Kharif and
the remaining 21.24% is cultivated in Rabi.

Cropping Pattern
The Crop wise area in Telangana State for important crops for the year 2011-12 in brief is given in
Table 4.14.

Table 4-14: Cropping wise Cultivated and Irrigated Area, Telangana State

| s.No | Area under the crop (lakh ha) Area Irrigated (lakh ha)
1

Rice 17.50 17.06
2 Maize 5.91 2.15
3 Groundnut 1.71 1.50
4 Cotton 15.81 2.30
5 Other crops 16.07 5.63
Total 57.00 28.64
Cropping Intensity

Cropping intensity is one of the indices for assessing the efficiency of agriculture sector. The cropping
intensity i.e. the ratio of Gross Area Sown to Net Area Sown during 2011-12 is 1.16 Lakh Ha. The level

25 http://www.telangana.gov.in/Departments/Agriculture-and-Co-operation

97
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

of cropping intensity moves in consonance with the behaviour of the monsoon and availability of
irrigation water as indicated in Figure 4.14.

Figure 4-14: Cropping intensity in Telangana

Area
(in Percentage) — Forest

Barren and UnaultivableLand

Land Put to Non- Agricultural
Uses

8 Cultivable Waste

s Permanent Pastures & Other
Grazing Lands

‘Lond under Miscellaneous Tree
Crops & Groves notincluded in

Net Ares
oo Bitter Pats ands

© Current Fallows

eet Area Sawn

Source: Source: http://www. telangana.gov.in/Departments/Agriculture-and-Co-operation

The cropping pattern and area wise yield of Medak District in given in Table 4.15.

Table 4-15: Production & Productivity and Price of Major Crops

Maize 142205 643031
Total cotton 128865 446479
Rice 110355 372597
Bengalgram 30020 44039
Medak
Redgram 29195 19736
Greengram 27485 27041
Jowar 25035 27860
Blackgram 15327 13840

Source: hitp//www.telangana.gov.in/Abouv/Districts/Medak

Rice, Moong, Tur Dal (Bengal Gram), Sugar Cane and Jowar are normally grown crops in the project
area villages. Among these, one type of Paddy, Moong, Tur Dal, Jowar and Corn are Rabi Crops, i.e.
harvested during or close to winter season. While another type of Paddy and Sugar Cane are Kharif
crops. In all the study area villages almost contiguous fields are seen, with little intervals of fallow lands.
Though not cultivated properly scattered Neem Trees surrounding the cropping fields at few places
area are seen. It was informed during that Sugarcane used to be a cultivated commercial crop in the
area, but due to concurrent closure in Sugar Producing Units in near and far places, that was reduced

98
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

and presently cultivated only at a limited scale in the study area villages. Village wise productivity is
given in Table 4.16.

Table 4-16: Production & Productivity and Price of Major Crops

Cc Harvest Study Area Productivity (q/ | Price/ Quintal
TOP Period Villages Acre) in INR)

Korampally 25-30 Rs. 1500.00
1 Paddy (Kharif) May Yelakurthy 25-30 Rs. 1500.00

Salojipally - -

Korampally 40-50 Rs. 1500.00
2 Paddy (Rabi) November _Yelakurthy 40-50 Rs. 1500.00

Salojipally 25 Rs. 1300.00- Rs. 1400.00

Korampally 4 Rs. 12000.00
3 Moong (Rabi) Septemer- Yelakurthy 4 Rs. 1200.00

Salojipally : :

Korampally 5 Rs. 15000.00
4 Ro) Gram) December Yelakurthy 5 Rs. 15000.00

Salojipally - -

Korampally 40 Rs. 2600.00
5 Sugar Cane (Kharif) June Yelakurthy 40 Rs. 2600.00

Salojipally - -

Korampally 15-20 Rs. 1500.00
6 Jowar (Rabi) ipa Yelakurthy 15-20 Rs. 1500.00

Salojipally - -

Korampally 15-20 Rs. 2000.00
7 Cor (Rabi) reeiteed ~Yelakurthy 15-20 Rs. 2000.00

Salojipally 20 Rs. 1000.00- Rs. 1200.00

Source: Primary Consultation in the Study Area Villages

Livestock:

Telangana has rich livestock resources especially cattle and Sheep population accounting to 5.52% of
country’s population. Rural population in the State is predominantly agricultural with more than 2/3 of
its workforce being engaged directly in the agriculture sector. About 29 lakh families in Telangana State
are engaged in livestock sector for their livelihood. The value of livestock produce is estimated to be
Rs. 12403 crores at current prices and the livestock sector contributes 4.86% to GSDP (2010-11 Third
Revised Estimates). Animal husbandry and dairy are important sources of supplementary income to
farmers”®,

The region of the State stands 10 in Livestock population, 1% in sheep population, 12'" in Goat
population, 5" in Poultry, 13" in Bovine population and 17" in pig population, in the country as per the
Livestock Census, 2007. With an annual output of 942 crore eggs, the Telangana stands 3” in egg

26 Source: http://www.telangana.gov.in/departments/animal-husbandry-and-fisheries

99
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

production in the country. Every eighth egg in the
country comes from Telangana. With annual meat
production of 4.29 lakh MTs Telangana stands 6th in
the country in meat production. With an annual
production of 39.51 lakh MTs of milk, Telangana
occupies 13th position in the country in milk production
(2012-13 approved estimates of GOl).?” And as per
19" Livestock Census, the State has a population of
50.34 lakh cattle, 41.94 lakh buffaloes, 128.75 lakh
sheep, 46.75 lakh goat and 691.59 lakh poultry.2°

The animal population consists mainly of mulch
animals. Buffaloes, Cows, Sheeps and Goats are seen Hoards of Milch animals near manmade
during field visit. During consultation, it was reported storage reservoir at Korampally

that the villages have notable number of livestock

population and small ruminants (around 70-80% HH) i.e. Buffaloes, Cow, Goats and sheep. Pigs are
also seen in stray manner. Consultation with villagers and as seen during field visit revealed that though
there are no demarcated grazing area in any of the study area villages Animals are grazed at open
fields surrounding the cultivation fields. Open fields and also agricultural lands kept unused for reason
of Nitrogen consumption are being used as Grazing Lands. Farmers mostly use agricultural waste after
harvest as fodder for livestock.

4.5.7 Local Employment and Migration

During consultation it was observed that, labour in agriculture, daily wage labour in local brick kiln (only
at Salojipally) and labour in other sectors (as porter) are important source of livelihood in study area
villages. Also the same has been testified by the Census 2011. There is no big industry in the region.

Though most of the people rely on Cultivation as their primary source of Livelihood. Hence, migration
is very less in this region. Only a handful people go to nearby towns like Jogipet, Sangareddy or in
bigger cities like Hyderabad to work as Mason or daily wage carpenters. Some also go to closer
Shankarampet or Fasalwadi area to work as labourers in Sugar or Spin Mills.

4.5.8 Gender Empowerment Status

The female work participation in Telangana is lower than that of male but is the highest amongst all the
states in India. However, the women workers in the state are still not better placed, specifically by

financial status because the workforce is concentrated in activities which are unorganized, informal,
seasonal, insecure, menial and poorly paid. There is also significant wage disparity between the male
and female workforce.

In Medak district, female workforce participation is around 41.90%. In the study area villages
Korampally, Yelakurthy and Salojipally the average female work participation is 48.91%, 48.77% and
49.09% respectively. Additionally, female labourers are engaged in sowing, weeding, plant protection,
grading, kitchen gardening, cleaning of grains, harvesting, feeding the cattle, irrigating fields, taking
care of livestock, growing vegetables and partially engaged with SHGs under Development of Women
and Children in Rural Areas (DWCRA).

*”Source: http://www.telangana.gov.in/departments/animal-husbandry-and-fisheries

8 Source: Statistical Year Book, 2015 by Directorate of Economics And Statistics, Government Of Telangana

100
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Following the Census, 2011, the average literacy rate of
female both at District and Mandal level is found much
lower than the male. The scenario is almost the same at
the study area villages. The average difference between
the rate of literate between male and female is about 20%.
The details in given in Appendix J.

More, the situation is neither very bright on social status
of the women. During consultation with the women
participant it was observed that, early marriage and child
marriage, minimal participation of women in household or
economic decision making and lesser economic freedom
is common in the area. The women are entirely
responsible for household chores and _ additionally Discussion with School Staff at
engaged as agriculture labour, harvesting, feeding the Salojipally

cattle, and taking care of livestock. 5

4.5.9 Self Help Groups (SHGs)

“According to the National Bank for Agriculture and Rural
Development (NABARD), a self-help group is a small
economically homogeneous and affinity group of rural
poor voluntarily coming together: to save small amounts
regularly; to mutually agree to contribute to a common
fund; to meet their emergency needs; to have collective
decision making; to solve conflicts through collective
leadership and mutual discussion”

Consultation with women in Korampally

According to the website portal of “Mission for Elimination
of Poverty in Municipal Areas29”, Medak District has 6850 SHGs in the FY- 2015-16.

There are schemes under State govt. support to empower women both financially and socially through
Self Help Groups in Telangana.

a) Development of Women and Children in Rural Areas (DWCRA)”

The Development of Women and Children in Rural Areas or DWCRA is a government sponsored anti-
poverty programme of the Ministry of Rural Development. Each DWCRA group consists of 15 to 20
women from below poverty line rural families. In September 1982, the Government of India (GOI)
launched the DWCRA programme under the Integrated Rural Development Programme (IRDP). The
program was started in 50 districts (all over India) on a pilot basis. This was the first rural development
program which focused entirely on the development of women and children.

The scheme - DWCRA was aimed to improve the socio-economic status of the poor women in the rural
areas through creation of groups of women for income-generating activities on a self-sustaining basis.
The main strategy adopted under the programme was to facilitate access for poor women to
employment, skill upgradation, training credit and other support services so that the DWCRA women
as a group could take up income-generating activities for supplementing their incomes. It sought to
encourage collective action in the form of group activities which were known to work better and were

9 https://www.etms.serp.telangana. gov.in/MEPMATG/View/Reports/SLF_SHGBasicCoverageReport.aspx

2° Source: httpv/www.icmrindia.org/

101
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

more sustainable than the individual effort. It encouraged the habit of thrift and credit among poor rural
women to make them self-reliant.

Every group chose a leader, called the organizer, who conducted group meetings and maintained the
group's accounts. Initially, the focus of the groups was on saving money. Most of the groups started
with the motto - 'save a rupee per day.' Every month, the savings were deposited at the post office or
in the banks. The groups also extended credit to needy members from their savings. While in general,
DWCRA groups met once a month, some groups got together more often. Based on their skills, the
group members collectively decided on the income generation activity that they would undertake. At the
monthly meetings, these women also discussed their problems and tried to find solutions. The state
government deployed a Gram Sevika (village coordinator) for every village to oversee the
implementation of the DWCRA program.

In the study area villages a few DWCRA group is found to be existed.
b) Stree Nidhi

As stated in the Telangana State Government Website
https://www.streenidhi.telangana.gov.in/SNTG/UI/Home.aspx there is a scheme under govt. aide
namely Sthree Nidhi, which provides credit to the poorer SHG members in times of need and for growth
and sustained development. It is stated in the website, “Sthree Nidhi credit cooperative Federation Ltd.,
is promoted by the Government and the Mandal Samkahyas to supplement credit flow from banking
sector and is a flagship programme of the Government. Sthree Nidhi provides timely and affordable
credit to the poor SHG members as a part of the overall strategy of SERP for poverty alleviation.”

e Samruddi deposit by SHGs was made compulsory to access loans from Sthree Nidhi.
e SHG has to contribute Samruddi deposit amount @ Rs.100/- per month from November 2012 till

last month before accessing loans from Stree Nidhi. Further, 80% of SHGs in the VO have to
contribute Samruddi deposits.

e The loan requests for income generating activities should be made during SHG/VO meetings only
with proper record in the minutes of the meeting.

c) Ina recent declaration the Telangana IT minister K.T. Rama Rao announced, that a centre of
excellence for promotion and replication of best practices in women's empowerment through Self
Help Groups will be set up by the Telangana state government.

d) Besides, for the following reasons SHGs are also active in some places as follows:

Swarna Jayanti Gram _Swa-Rozgar Yojana (SGSY) - The program focus is on using the SHG
approach for poverty reduction through channeling of bank loans and government subsidies. Budget is
provided for training and working capital support to SHGs but efficiency of use varies with implementers.

SHGs promoted by Regional Rural Banks- Focus is on building up priority sector clientele for SHG-
Bank linkage. Budgets for SHG capacity building vary from bank to bank. Efficiency of budget use can
even vary from branch to branch of the same bank.

During consultation it was observed that, only a few DCWRA groups found to be existed. A village list
of such is given in Table 4.17.

Table 4-17: Village wise DWCRA List*"

Study area village | Name of SHGs No. of Groups

"Source: Primary Consultation

102
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Production and Sell of Handicrafts like

Korampally 2 Bamboo Basket, Tailoring items etc.
Production and Sell of Handicrafts like

Yelakurthy DWCRA Group 3 Bamboo Basket, Tailoring items etc.

Salojipally 3 Production and Sell of Handicrafts like

Bamboo Basket, Tailoring items etc.

Source: Primary Consultation

4.5.10 BPL Families & Vulnerabilities

According to a report published in ‘Deccan Chronicle’*? newspaper in Telangana, “The number of
people covered under white ration cards (which signify BPL) has increased from 2.24 crore to 2.81
crore and the cards increased from 80.91 lakh to 89.47 lakh. The increase is attributed to the steep
increase in income ceiling to determine BPL families.”

So far consultation with the community members as well as Panchayat Members and during visit by the
Arcadis ESIA Team there are no BPL family reported to be present in any of the study area villages,
viz. Korampally, Yelakurthy and Salojipally.

Vulnerable group is “Groups that experience a higher risk of poverty and social exclusion than the
general population. Ethnic minorities, migrants, disabled people, the homeless, those struggling with
substance abuse, isolated elderly people and children all often face difficulties that can lead to further
social exclusion, such as low levels of education and unemployment or under employment.”

During community consultation, it was observed that, some vulnerable group like landless family,
physically handicapped and widow are present in the study area villages, shown in following Table
4.18.

Table 4-18: Village Wise Vulnerable Group

Vulnerable group (lump sum)

Village Name ~ headed Jy one widow eee Landless HH
Korampally

Yelakurthy : : : -

Salojipally 2 - -

‘Source: Primary Consultation in Study Area Villages

The project proponent may be required to focus on providing employment opportunity to the vulnerable
members and also the implementation of program under CSR activity for them. During dialogue with
RSSPL project team, it was confirmed that land has not been acquired from any vulnerable Household
or family.

4.5.11 Land holding pattern of the District and Mandal

Telangana accounts for 3.5% of India’s total geographical area and 2.9% of population and ranks 12th
both in geographical area and population among Indian States. The State is newly formed in 2014, as
the 29th State in India. Hence there is no sufficient record is available for Telangana exclusively in this
regard. The detailed information of land utilization in Andhra Pradesh®? is shown in the following Table
4.19.

Source: http://www.deccanchronicle.com/141 102/nation-current-affairs/article/

%8 Agricultural Census, 2011

103
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-19: Distribution of Average Size per Holding - All Social Groups

All size groups
Andhra Pradesh 0.44 1.41 2.63 5.56 15.50 1.08

Source: Agricultural Census, 2011
The only source on correct scenario regarding the matter is the Agricultural Action Plan, 2015-16 of
Telangana State Government. However as mentioned in Agricultural Action Plan, 2015-16, the average
size of land holding per farmer in the state during 2010-11 is at 1.12 hectares and the same is likely to
fall below due to further fragmentation of the farm holdings.*

Average of Landholding Size of the Land Sellers and land given to ReNew Saur Shakti Private
Limited

During discussions with the local community, it was understood that the average land holding size in
the study area villages is 5-7 acre per household, most of which are agricultural. The 65 MW Solar
Power Plant supposed to be spread at Korampally, Yelakurthy and Salojipally villages in Tekmal Mandal
of Medak District. However, as informed by the representative of the Project Proponent and visited by
the Arcadis ESIA Team the total Land area procurement for Korampally is 200 Acres, Yelakurthy is 120
Acres and for Salojipally would be 125 Acres.

A few of the Land Owners in Korampally and Yelakurthy villages, who has given lands to ReNew Saur
Shakti Private Limited (RSSPL) were consulted by the visiting Arcadis ESIA Team and information
procured. As Land Procurement in Salojipally has not been finalized till the time of the visit, information
regarding the same could not be gathered. The details of information, as stated by the Land owners,
regarding the amount of land given to ReNew Saur Shakti Private Limited (RSSPL) by them through
Sale Deed Agreement and Land remaining in their hand is given in Table 4.20. It is to be noted that
though Sample Sale deeds has not been provided by the Project Proponent, a list of Land Procured so
far along has been detailed below in Table 4.20.

Table 4-20: List of Land Owners, Land Size given to RSSPL*® and Remain in Their Hand

ree Land Given } Land remainii
Mandal & District Land Owner Name to RSSPL

Chellapally Keshaiah 3 Acre 1 Acre
Chellapally Mugallaiah 3 Acre 1 Acre
Kallu Hanumanthu 1 Acre 1 Acre
Yellampalli Dasrath 2 Acre 6 Acre
Machkuru Satyamma 2 Acre 4 Acre
Tekmal Mandal Korampally Kanirisetty Gyaneswar 14 Acre 100 Acre
edak District Harikanth 16 Acre 50 Acre
Indra Reddy 6.25 Acre 50 Acre
Bupathi Reddy 6.25 Acre 50 Acre
N. Chandraiyah 5.5 Acre 10 Acre
Yelakurthy Kandipally Manaya 3 Acre 4 Acre
K. Eshwaraiya 4 Acre 4 Acre

° httpv//agrisnet.tg.nic.in/2016/Ferti/AgriActionPlan2015-16New.pdf
28 ReNew Saur Shakti Private Limited

104
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

nee Land Given [ Land rem
Mandal & District Land Owner Name to RSSPL

K. Anjaiah 3.5 Acre 4.5 Acre
K. Bhumaiya 3 Acre 3 Acre
Yadul Hussain 5 Acre 5 Acre
Md. Hussain 4 Acre 5 Acre
T. Lakshmireddy 2.5 Acre 5 Acre
Sahid Ali 1.5 Acre 3 Acre
K. Narsamma 1.5 Acre 2 Acre
T. Ramareddy 2.5 Acre 2.2 Acre

Source: Primary Consultation

4.5.12 Irrigation

As per CGWB report 2014-15 of Medak District the average annual rainfall during 2014 was 861 mm.
The annual number of the rainy days is around 60 days. As per CGWB Report 2014-15, the ground
water level range in Medak District is 10 mbgl — 20 mbgl during the study period 2014-15. The Western
Disturbance brings some rain in winters. But a notable period of the year the area remains dry. Thus, it
is evident that the agriculture in this region is not solely dependent on Rain and Irrigation plays a very
important role. Notable amount of the geographical area in the district is under irrigation. Canals and
bore wells are the most important sources for irrigation in the project affected areas.

As per CGWB report and as given in state agriculture department portal®” during 2012-13 the Gross
Area Irrigated by different sources was 25.57 lakh ha and the net area irrigated was 17.74 lakh ha and
the irrigation intensity was 1.44. The detail of irrigation in the State is given in Table 4.21. The study
area villages have bore wells in the field as the major resource for irrigation. The local people in
Korampally and Yelakurthy villages are also building local trench for retention as well as drainage of
Rain Water and also water from the Manjra River, located about 22 Km. southwest from Korampally
and utilise it to most optimum level during cultivation.

Table 4-21: Details of Irrigation in Telangana State**

om jSource Gross Area irrigated Net Area Irrigated Irrigation Intensity

Tanks 179485 157662 1.14
2 Canals 120525 90296 1.33
3 Tube Wells 1441018 972427 1.48
4 Dug Wells 766392 513421 1.49
5 Other Sources 49684 40311 1.23
Total 2557104 1774117 1.44

%° As mentioned earlier as the Lands (about 125 Acres) in Salojipaily is not yet finalised till the time of visit, consultation regarding
same couldn't be done.

°7 hitp://www.telangana.gov.in/Departments/Agriculture-and-Co-operation

%8 Source: http://www.telangana.gov.in/Departments/Agriculture-and-Co-operation

105
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

4.5.13 Amenities & Infrastructure

Village and district level integrated education, health amenities data available as per census 2011, as
well as from other resources and study area villages visit are described in the section below.

Medical Facilities:

District: As per the District Website portal39, Medak 536 Sub Centers , 67 PHCs , 2 CHCs- at
Ramayampet & Kohir and 4 Urban Health Centers. As per Statistical Year Book, 2015, Directorate of
Economics and Statistics, Government of Telangana, there are 9 General Allopathic Hospital and 1
Ayurveda Hospital under AYUSH department in Medak District. Implementing and monitoring health
activities is done by District Medical & Health Officer (DMHO) office for the institutions under District
Directorate Public Health & Family Welfare. DMHO monitors these activities through 10 Community
Health & Nutrition Cluster (CHNCs) headed by Senior Public Health Officers (SPHO). Monitoring private
hospitals, Clinics, labs and scanning centers is also under the purview of DMHO. There are 10 CHNCs
headed by SPHOs at Sadashivpet, Narsapur, Patancheru, Ramayampet, Gajwel, Dubbak, Siddipet,
Kohir, Narayankhed & Jogipet. The SPHOs are supported by 8 employees CHO, MPHEO, HE,
Ophthalmic Officer, DPMO, LD Computer and Data Entry Operator. They have to supervise the
activities of PHCs, Sub centers in their CHNC area.

Schemes Sponsored by Health Department

Primary Health Care is the responsibility of Health department. Secondary care comes under APVVP.
institutions headed by DCHS. 1. Universal Immunization Program: (Immunization/Vaccination/IPPI/Vit-
A, Prophylaxis) 2. Family Welfare program: (Eligible couple survey, Family Planning operations,
Temporary methods incentives to beneficiaries etc.) 3. Janani Suraksha Yojana (JSY): Rs 700/- is being
paid as incentive to BPL pregnant women who deliver at Govt health facilities. Rs 300 is also paid from
state funds called SUKHIBHAVA. 4. Janani Shishu Suraksha Karyakram (JSSK): Under this free tests,
free drugs & free diet for pregnant women, new borne child is covered in this scheme. This is
implemented zero expenditure to pregnant & Lactating mothers. With the implementation of this scheme
deliveries at Govt facilities improved to 49% now. 5. National Leprosy Eradication Program (NLEP):
Aimed at detecting, treating the patients suffering from leprosy. This program also focuses on preventive
measures. 6. Revised National Tuberculosis Control Program (RNTCP): This Programme is for
detection and treatment of the patients affected with TB, MDR TB Cases detection. AWARNESS IN
SCHOOL- TB information card distributed in all Govt and Private schools, reading TB news in post
prayer time once in 3 months. 7. National Blindness control program: Prevention of blindness and
conducting cataract surgeries. 8. NVBDCP: Prevention and control of vector borne diseases like
Malaria, Dengue, Chicken guinea, Filariasis, Japanese encephalitis.*°

Project area Villages: \n the study area villages the Health amenities are severely inadequate
condition. None of the three Study Area villages viz. Korampally, Yelakurthy and Salojipally have any
sorts of Private or Govt. Health Care Unit. As informed during consultation people generally avail local
unregistered medical practioners or go to nearby Health Centres outside the village. It was informed by
Local Community Members and Panchayat Members joint pain and other general diseases are common
problems in the area. The nearest Health Sub Centre is at Tekmal Mandal Town about 1. 7 Km from
Korampally, 4.5 Km from Yelakurthy and 2.6 Km from Salojipally site. Details of the health scenario
given in Table 4.22.

2°  http:/mww.medak.telangana.gov.in/medak/department

2 Source: http://www.medak.telangana.gov.in/medak/department

106
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 4-22: Study Area Village Wise Medical Facility Resources’

Study Area Villages Medical Infrastructure Scenario

There is no health unit in the village. The nearest Health Sub Centre is at Tekmal
Mandal about 1.7 Km from the village. For emergency the local people either go
to unregistered quacks. The ANMs visit once in every 8 days for routine

Korampally immunisation and vaccinations. To avail hospital facility people have to go to
Govt. Dy. Civil Hospital or other private hospitals at Jogipet about 14 Kms from
the village. Emergency No. 108 is availed for Ambulance from Govt. support in
times of need.

The situation is just like same as Korampally village, there is no health unit within
the village. The nearest Health Sub Centre is at Tekmal Mandal about 4 Km from
the village. For emergency the local people either go to unregistered quacks. The

Yelakurthy ANMs visit once in every 8 days for routine immunisation and vaccinations. To
avail hospital facility people have to go to Govt. Dy. Civil Hospital or other private
hospitals at Jogipet about 16 Kms from the village. Emergency No. 108 is availed
for Ambulance from Govt. support in times of need.

The nearest Health Centre is at Tekmal Mandal Town about 2.6 Km from the
Salojipally village. Emergency No. 108 is availed for Ambulance from Govt. support in times
of need.

‘Source: Primary Consultation at Study Area Villages.

Apart from availing the Govt. Hospital in Jogipet, which is on an average about 17 Kms from the study
area villages, there are numerous Private Clinics and Hospitals. To name a few D. N. Reddy Hospital
and Dangoria Charitable Trust Hospital etc. Besides, one “MNR Ayurveda Medical College” on
Sangareddy-Narsapur Road at Fasalwadi near Sangareddy. However, the distance is about 39 Km.
away on average from the Study Area Villages.

Govt. supported Mobile Health Check-up (Vans) units also reported to be visited, but not with regular
intervals in the study area villages.

Education:

As per Statistical Year Book, 2015, Directorate of Economics and Statistics, Government of Telangana,
there were total 3183 schools in Medak district during the study year 2013-14. When it comes to total
no. of school by type, Medak has about 58 Primary Schools, 416 Primary with Upper Primary Schools,
19 Primary with Upper Primary, Secondary and Higher Secondary Schools, 27 Upper Primary with

Secondary and Higher Secondary Schools, 72 Primary
With Upper Primary And Secondary Schools and 771
Upper Primary With Secondary Schools.

As given in the Statistical Year Book, 2015 Medak District
has 1 “District Institute of Educational Training”. Medak
has 15 Ashram Schools exclusively for Scheduled Tribe
Community.

According to the Statistical Year Book, 2015 the district
has 209 Junior Colleges. Students from the study area
villages normally go to Tekmal Mandal Town and Jogipet
which is about 4 and 16 Kms away on average for availing Govt. Primary School, Korampally
higher educational facilities. There is one “Govt. Junior

“'Source: Primary Consultation at Study Area villages

107
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

College” at Tekmal. Other than that there are number of colleges at Jogipet like, “Nehru Memorial Govt.
Degree College”, “Sri Sai Degree College” etc. There is also one “Govt. Polytechnic College” at Jogipet.

As revealed during visit and consultation that all the study
area villages (Korampally, Yelakurthy and Salojipally)
have at least one Govt. Primary School in each village.
Among these Yelakurthy have one Govt. High School up
to Class 10th, where the Primary Section also runs in
different time schedule. All the schools have separate
sanitary blocks for Boys and Girls. Special mention needs
to be made for Salojipally Primary School, which have
only one drinking water tap along with the above ground
Reservoir and doesn’t have any running water facilities.
Schools at Korampally and Yelakurthy are in better
situation in this regards. It was also found in the Salojipally Govt. High School, Yelakurthy
Primary School that the pupils are compelled to sit on

ground in the class room. They don’t have any bench to sit. More the school at Salojipally is facing
space crunch and don’t have any area exclusively used for cooking midday meal.

The project proponent may consider the above mentioned matters and for betterment of the situation
through CSR activities.

The School at Yelakurthy have the basic needed facilities like numbers of Drinking Water access points,
separate toilet arrangements and cooking area for mid- day meal cooking arrangements. But there are
dearth in sitting arrangements and drinking water facility at the Primary School at Salojipally.

108
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Photo 4-4: Facilities provided in village schools
eal

Hand Pump at Yelakurthy Govt. High School Separate Toilet Blocks for Girls’ with
Premises Sanitary septic tanks behind, at Yelakurthy
Govt. High School

Urinal Blocks for Male at Yelakurthy Govt. High Concrete Water Tank at Yelakurthy Govt. High
School School.

Drinking Water Facility

The Drinking Water Supply is a very important issue as over 80% of health problems are due to
consumption of unsafe water and increasing health awareness among the rural public, underlines the
additional attention to be paid to the subject. Hence, one of the most important programs of the
Government is the provision of safe drinking water to the rural population. The District Census Hand

Book, 2011 of Medak District states that about 28% of the rural population uses piped tap water from
treated resource, 36% from untreated source and about 24% uses Hand Pump in Tekmal Mandal.

As per CGWB Report 2014-15, the ground water level range in Medak District is 10 mbgl — 20 mbgl
during the study period 2014-15. During consultation, it was observed that Overhead tank water and
bore wells are found to be the only source of drinking water in all the villages. Some scrap like
abandoned Hand Pumps are seen in scatter. These are inadequate to cater to the drinking as well as
other domestic water requirement. Overhead tanks were observed to be located at common places of
the villages. However, it’s not adequate for all villagers. As expressed during interaction, ground water
depth is very low in the study area villages below 60 ft. Only at Salojipally Village the Drinking water is
reported to be contaminated with fluoride as told by the villagers. But in Korampally and Yelakurthy
people exerted that the drinking water they consume is safe for their health.

109
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Separate Toilet Blocks with Tanks over the roof Midday Meal Cooking Area at Korampally
at the Toilet Blocks, Korampally Govt. Primary Govt. Primary School
School

Classroom at Salojipally Primary School without Above ground Water Reservoir with a single
proper sitting arrangements tap at Salojipally Primary School complex

5000 Litre Capacity Overhead Tank at Yelakurthy
Village

Overhead Tank at Salojipally Village

110
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Sanitation:

According to District Census Handbook, 2011 of Medak District in Tekmal Mandal about only 13.3% of
individual households in rural area are either having Latrine within their premises or/ and uses Public
Latrine for the purpose, only 6.23% have Sanitary Latrines with septic tank facility and about 86.7%
resort to defecate in open. During community consultation, it was observed that proper sanitation
facilities are available in more than 50% households both in Korampally and Yelakurthy villages, but in
Salojipally the situation in severe. As per consultation about 90% people there are without any latrines
within their house premises. In interaction regarding the query about Swachh Bharat Mission scheme
in their area the villagers answered that no such initiatives are seen so far.

Cooking source:

According to District Census Handbook, 2011 of Medak districtin Tekmal Mandal of the district around
92% households use firewood, 1.41% crop residue, 0.22% cow dung cakes and around 5.46% uses
LPG as cooking fuel resource.

During consultation it was observed that, LPG is preferred over fuel wood in the consulted villages. On
an average around 85% households use LPG and 5% use fire wood at study area villages as cooking
medium. Dried biomass, cow dung briquette are the other sources of energy being practiced by the
villagers for cooking and heating.

Communication and Transportation facilities

As observed during visit at study area villages
transportation facilities are inadequate in all study area
villages viz. Korampally, Yelakurthy and Salojipally
villages at Tekmal Mandal of Medak district. No railway
station is present near to the study area villages viz.
Korampally, Yelakurthy and Salojipally in less than 10 km.
However Secunderabad Junction Rail Way Station is
major railway station 83 KM near to Korampally. The
district headquarters Sangareddy Town is about 42 km
from the Project Site area. Road connectivity is there
through Sangareddy- Medak Road. Medak town is about
35 Km away from the stiudy area villages. No regular Bus
service available from the area. Auto rickshaw services | o¢a/ transportation mode in Yelakurthy
are available for local movement .Otherwise people use

their owned two wheelers.

The main site land parcels located in three villages, viz. Korampally, Yelakurthy and Salojipally, is on
the main road crossing through the area namely Chinthakunta- Kottapally Road . State Highway No. 16
(Medak- Bodmatpally Road) is also within 3.5 Km, 2.19 Km and 0.88 Km from Korampally, Yelakurthy
and Salojipally site locations respectively. It is to be mentioned that the site at Korampally is right on
Chinthakunta- Kottapally Road. But lands at Yelakurthy and Salojipally need to have the access road
to have link with the main road. Therefore, issue regarding RoW can be addressed only after finalization
of land demarcation of the sites.

During site visit, it was observed that there is good road connectivity. Access roads within the study
area villages are bituminous, concretized as well as Kuchcha. Telephone connectivity is available in all
study area villages. Hence, it can be surmised that communication facilities is satisfactory from the site
areas. Issue regarding RoW can be addressed only after finalization of lands in rest of the sites.

111
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Power Supply:

As per Census, 2011 in around 89.9% households in the rural areas of Tekmal Mandal are having
electricity connection. As per 41st Report of Standing Committee on Energy (2013-14) of 15th Lok
Sabha on Implementation of Rajiv Gandhi Grameen Vidyutikaran Yojana around 102176 BPL
households were provided electricity under RGGVY during the mentioned period. In the study area
villages, it was observed that almost all the houses have electricity connection. Korampally and
Yelakurthy said to have electricity connection for 100% households. While a few households in
Salojipally don’t have electricity connection and carrying on with Kerosene Oil and Candles for the
purpose. During consultation it was said on an average duration of 22 hrs. /day electricity is available
in the proposed project locations. Besides, there is separate electricity facility available for domestic
and agriculture purposes. High Tension overhead transmission line have been noticed in some places
in the study area villages.

Common Property Resource (CPR)

During consultation with Panchayat members and villagers, it was noted that all the study area villages
have some sort of Common Property Resource (CPR) like Community Ponds, Temples, other Sacred
Centres, Community Halls, Cremation Ground etc. as presented in Table 4.21.The list of temples are
given in Table 4.23. In terms of CPR, the likely impact from the project development was also discussed
with the villagers.

Table 4-23: Village Wise Common Property Resources’?

Study Area Common Property Resources (CPR)
Villages Community Ponds Cremation Ground || Community Hall Canal

Korampally 2 2 - -
Yelakurthy 1 5 1 1
Salojipally - 1 1 -

Note: In each of the villages there are more than one cremation grounds meant for different caste.

Archaeology sites in the District and study area

As per the Archaeological Survey of India (ASI) Medak is a rich resource of Archaeological Sites and
Cultural Heritage. A list of archaeologically and culturally important monuments is appended here in
Table 4.24. No ASI identified monument or similar structure is present within the study area villages,
viz. Korampally, Yelakurthy and Salojipally villages.

Table 4-24: List of Monuments in Medak“
Hill Fort (Built by Rajas of Warangal) Medak Medak 14" —15"C.AD
2 Mubarak Mahal Medak Medak 16" C.A.D
Qutub Shahi Mosque, Arab Khan th
3 Mosque and Inscriptions Medak Fort Medak 17" C.A.D
Inscriptions(Inscription carved on a th
4 Granite Slab) Medak Medak 16" C.A.D
5 Hindu Temples & Inscriptions Kondapaka Kondapaka 13" C.A.D
6 Stone Circles Attapur kalabgur to" -9" CAD
7 Proto-Historic Burials Kasipalli Kalabgur 10" C.B.C.

“ Source: Primary Consultation at Study Area Villages

“ Source: httpy/telanganamuseums. in/monuments-in-medak.htm!

112
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Remains of Hindu Temples and

Tombs Patancheru Patancheru 12" -15"C.A.D
9 Jaina Temples Patancheru Patancheru 13" C.A.D.
10 Ruined Tombs Siddipet Siddipet 16" C.A.D
1 Proto -Historic Burials Ponnal Siddipet 10" C.B.C
12 Proto -Historic Burials Assany_alli Kulcharam 10" C.B.C
13 Cairns Merpadge Kondapak 10" C.B.C
14 Old Mosque Komatoor Medak 17" C.A.D
15 Qutub Shahi Mosque Andole Andole 17" C.A.D
16 Cairns Burgapalli Yellareddi 10" C.B.C
17 Rakasigudi Mandapally Chinnakodur = 10" C.B.C
18 Rakasigudi Palamkul Siddipet 10" C.B.C
19 Rakasigudi Nermetta Nanganoor 10" C.B.C.
20 Rakasigudi Pullur Nanganoor 10" C.B.C
21 Siva Temple Duddeda Kondapaka 13" C.A.D
22 Sri Ramalingeswara Swamy Temple — Nandikandi Sadasivapet 12"C.A.D
23 Subedar Office Building Patancheru Patancheru 19" C.A.D
24 Kasivisweswaralayam Kalbagur Sangareddy 12" C.A.D
25 Ancient Temple Edithanur Sangareddy 13" C.A.D
26 Panera nare enn GadiMohalla Zaheerabad 17" 18" C.A.D
27 Sri Rechanna Swamy Temple Badampet Kohir 18" 19" CAD
28 Sri Sangameshwar Temple Ut Rea da) Zaheerabad = 17" 18" C.A.D
29 sone Venkateswara Swamy Kuchanpalli Medak
30 Sri Basaweshwara Swamy Temple Jharasangam Jharasangam
31 Sri Trilingeswara Alayam Yellareddypet Thoguta

‘Source: hitp7/telanganamuseums.in/monuments-in-medak. html

Cultural and historical heritage in the district

Ancient Fort & Watch Tower at Andole Village

One fort like Structure is found to be located on Sangareddy- Medak Road at Andole village under
Andole Mandal of Medak District about 16.23 Km. south from the Project Area. There is one Tower like
structure is also found adjacent to the fort like structure, According to the villagers that it was used as
Watch Tower in the time of yore. One Temple is found located within the mentioned fort. A local deity
namely Sri Ranganatha is worshipped till date within the Temple. It was informed by the local people
that the structure was said to be built by local chieftain Queen Shankaramma approximately on 1712

AD.

113
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Fort Entrance Gate remnant on Sangareddy- Shops closely located to the Watch Tower
Medak Road, (Andole Village) located adjacent to the Fort

Celebration House & Ranganatha Temple (within Fort Complex)

A newly built Celebration House is seem built at the northern entrance of the Temple of the Fort. Local
villagers informed that it was built by the local MLA by the Local Area Development (MLA LAD) fund.

As the said building period of the Fort goes back to Sultanate Period and as given above same kind of
such instances are evident in different areas of the District, Chance Find Procedure could be applied
under PS 8 of IFC to ensure whether alike remnants of old civilization similar to the Fort are possible to
be unearthed within the close proximity of the Project Area. Though, no such evidential proof was found
in the site area villages.

So far it was informed that there is no designated or non- designated heritage site in the study area
villages of the project area. However, instances of the establishments of Cultural and Religious
importance is noticed in the study area villages viz. Korampally, Yelakurthy and Salojipally are given in
the following Table 4.25.

Table 4-25: Village Wise Cultural and Sacred Places

Study Area Villages Rel

1 Anjaniswami Temple (Hanuman Temple)

us and Cultural Place

1 Durga Temple

Korampally 1 Veerappa Temple

1 Pochamma Temple

1 Malanagudu Temple

1 Anjaniswami Temple (Hanuman Temple)

1 Durga Temple
Yelakurthy

1 Veerappa Temple

1 Mosque

114
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Study Area Villages Religious and Cultural Place

1 Anjaniswami Temple (Hanuman Temple)

1 Durga Temple

Salojipally 1 Mosque

1 Church

Anjaniswami (Hanuman) Temple at

Yelakurthy Mosque at Yelakurthy village

Durga Maa Temple at Salojipally Church at Salojipally

It is to note here, that a few graves are found near Yelakurthy Village Site area. This need to be taken
care of during construction of facilities and following the Principles of Asian Development Bank (ADB)
it should be informed to the land owners and get relocated by themselves with due respect and dignity
at a suitable area beyond the site area.

4.5.14 Government Schemes in District

A few Govt. schemes that are on ground as per Telangana Govt. Schemes’ website“ are appended
here below.

“https:/www.telanganastateinfo.com/telangana-govt-schemes/

115
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016
A. Grama Jyothi programme®

The objective of the Grama Jyothi programme was to strengthen the panchayat raj system, making
gram panchayats active participants in development schemes and preparation of plans at village-level
on their own

B. Telangana Ku Haritha Haram Scheme

Telangana Ku Haritha Haaram, a flagship programme of the Telangana Government envisages to
increase the present 24% tree cover in the State to 33% of the total geographical area of the State. The
thrust areas to achieve the above are two-fold; one, initiatives in notified forest areas, and the other,
initiatives in areas outside the notified forest areas.

The first objective is sought to be achieved by a multiprocessing approach of rejuvenating degraded
forests, ensuring more effective protection of forests against smuggling, encroachment, fire, grazing
and intensive soil and moisture conservation measures following the watershed approach.

Major fillip is sought to be given to Social Forestry for achieving the second objective. In the areas
outside the notified forest, massive planting activities will be taken up in areas such as; road-side
avenues, river and canal bank, barren hill, tank bunds and foreshore areas, institutional premises,
religious places, housing colonies, community lands, municipalities, industrial parks, etc. Legend
District Boundary Vegetation Class Dense Forest Open Forest Scrub Non Forest Water Body.

230 Crore seedlings are proposed to be planted in the State during the next three years. Out of this,
130 crores seedlings are proposed to be planted outside the notified forest areas (10 crore within HMDA
limits, and the remaining 120 Crores in rest of the State). It is also proposed to plant, and rejuvenate
the viable rootstock to achieve 100 crore plants inside the forest areas by way of intensive protection
of the forests.

C. Mission Kakatiya to renovation ponds in Telangana”

Mission Kakatiya with tagline of “Mana Vooru Mana Cheruvu’ along with the programme title has been
launched by the Chief Minister of the State during March, 2015. There are Totally 45,000 ponds in
Telangana state in these 1500 ponds are estimated to renovate soon, and About 9,000 ponds will be
restored every year under this programme. The district wise details for Mission Kakatiya is given in
Figure 4.15.

#° Source: http://www. tspri.cgg.gov.in/

“6 Source: https://www.telanganastateinfo.com/mission-kakatiya-to-renovation-ponds-in-telangana/

116
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 4-15: District wise details of Mission Kakatiya Programe
District-wise details

Tanks taken

a in ast phase

2,79:245

355,287

41,71,390
322,553

358,044

D. Telangana Water Grid Project”

The Telangana State Govt. has proposed to build a Telangana Water Grid Project Plan in the state.
This project aim to supply drinking water needs of all the towns and villages in the state. The proposed
pipeline would have 5,227 kms of main trunk line, 45,809 kms of secondary network and 75,000 kms
of distributary network. As per the Govt. declaration, the Grid will use 160 TMC ft (thousand million
cubic feet) water with 80 TMC ft. each from Godavari and Krishna rivers. All ongoing drinking water
projects will be integrated into the proposed project. The chief minister announced that 10 percent of
water from all existing and new irrigation projects will be allocated for the grid and another 10 percent
for industry.

E. Telangana Kalyana Lakshmi Pathakam (Scheme) for SC, ST Brides®

In the G.O. No.12, SCD (POA.A1) Dept., dated: 24.09.2014., orders were issued introducing the
scheme of “Kalyana Lakshmi Pathakam’ to all SC and ST unmarried girls on their marriage with a view
to alleviate financial distress in the family under the Scheme, a onetime financial assistance of Rs.51,
000/- at the time of marriage shall be granted to every SC/ST Girl with effect from October 2, 2014. In
Partial modification of the orders issued in the G.O. read above, Under the Scheme, a onetime financial
assistance of Rs.51,000/- shall be granted to every SC/ST Girl before the marriage provided an
application is submitted at least one month in advance from the date of marriage .

F. Shadi Mubarak Scheme for Muslim Brides in Telangana”

The Government of Telangana state Shadi Mubarak Scheme for Muslim Brides in Telangana state. For
this scheme all Telangana Muslim minorities get benefits for this scheme. The main aim of the scheme
is to decrease burden over Muslim Brides minorities. Vide Government Notification Reference No. 1)

* Source: httpv/www.telangana.gov.in/news/2014/12/15/water-grid
“® Source: https:/www.telanganastateofficial.com/kalyana-lakshmi-pathakam-scheme

“° Source: httpv/www.telangana.gov.in/government-initiatives/shaadi-mubarak

117
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

G._O.Rt._No. 340 Minorities Welfare_(Wakf-__Ill) Department, dated 21-07-2008 and
2) G.O.Rt. No. 123 Minorities G. Welfare (Wakf- Ill) Department, dated 24-04-2012 Government of
Telangana has enabled a scheme for conducting mass marriages of poor Muslim girls in the State. The
Government of Telangana has reviewed the performance of the said scheme and after detailed
examination and in supersessions of all orders issued on the above subject hereby introduce the
scheme of “Shaadi Mubaarak’ for all unmarried girls belonging to the minority community at marriage,
with a view to alleviate financial distress in the family. Under the Scheme, a onetime financial assistance
of Rs. 51,000/- at the time of marriage shall be granted to every unmarried girl belonging to the minority
community with effect from October 2, 2014.

G. Mahatma Gandhi National Rural Employment Guarantee Scheme-

At least one hundred days of guaranteed wage employment in every financial year to every household
whose adult members volunteer to do unskilled manual work are being ensured with this scheme.

The National Rural Employment Guarantee Act (NREGA) was passed by Parliament in September
2005. Under this scheme 20021 Job Cards were issued and about 325 individuals are working under
this scheme since inception till August, 2016 in Medak District.°° As per the scheme average wage rate
per day per person is Rs. 129.51 in present financial year (FY 2016-17). But no evidence for MGNREGA
has been sought in the project area villages during consultation. Neither any such information is
available in website portal.

H. Rural Employment Generation Programme (REGP)-

On the basis of recommendation of the High Power Committee report, submitted in May 1994, headed
by the then Prime Minster of India, the KVIC launched Rural Employment Generation Programme
(REGP) with effect from 1st April, 1995 for generation of two million jobs under the KVI sector in the
rural areas of the country. The term rural areas has been defined under the KVIC Act, 1956 as under:

Any area classified as village as per the revenue records of the state, irrespective of population. It also
includes an area classified as town, provided its population does not exceed 20,000 as per 1991
census.

Similarly, the term village industries has been defined as "any industry located in rural area which
produces any goods or renders any service with or without the use of power and in which the fix capital
investment per head of artisan or worker does not exceed Rs. 50,000 or such other sum as may be
specified by Central Government from time to time". All activities which do not appear in the negative
list circulated by KVIC are eligible for financing under the scheme.*"

I. Prime Minister’s Employment Generation Programme (PMEGP)*-

Government of India has approved the introduction of a new credit linked subsidy programme called
Prime Minister's Employment Generation Programme (PMEGP) by merging the two schemes that were
in operation till 31.03.2008 namely Prime Minister's Rojgar Yojana (PMRY) and Rural Employment
Generation Programme (REGP) for generation of employment opportunities through establishment of
micro enterprises in rural as well as urban areas. PMEGP will be a central sector scheme to be
administered by the Ministry of Micro, Small and Medium Enterprises (MoMSME). The Scheme will be
implemented by Khadi and Village Industries Commission (KVIC), a statutory organization under the
administrative control of the Ministry of MSME as the single nodal agency at the National level. At the
State level, the Scheme will be implemented through State KVIC Directorates, State Khadi and Village

5° Source: httpv/www.nrega.telangana.gov.in/Nregs/
51 Source: httpy/ari.nic.in/ari_regp.htm

52 Source: http/industries. telangana.gov.in/Library/About Pmegp.paf

118
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Industries Boards (KVIBs) and District Industries Centres (DICs) and banks. Telangana State is inline
on promotion of this scheme.**

J. Arogya Lakshmi Scheme*-

The Arogya Lakshmi Scheme meant for the welfare of the pregnant and lactating women came into
vogue. As declared by the Chief Minister the programme would provide one nutritious meal every day
through Anganwadis to pregnant, new mothers and infants. The programme is being implemented since
January, 2015 through 31,897 Anganwadis and 4,076 mini Anganwadis in Telangana State.

K. Child Development Schemes-

e Immunization of Children under National Rural Health Mission (NRHM) launched in the year
2005, Immunization programme is a separate component ‘C’. BCG, DPT and Polio are part of this
component. This programme is being monitored by the Health Department at individual household
level in the project area villages.

Integrated Child Development Services is a 100% Centrally Sponsored scheme under which six
services i.e. supplementary nutrition, pre-school education, immunization, Health Checkup, Health and
Nutrition Education and referral services are provided to the Children in the age group of 0-6 years,
pregnant women & lactating mothers. Anganwadi Centres has been seen and interaction with
Anganwadi Workers have been made on this scheme at the Project area villages.

L. Government Initiatives - Social Security Schemes-

i. Telangana Aasara Pension Scheme55 :

Eligibility of Telangana Aasara Pension Scheme is common to all Pension Schemes offered by
the Govt.

i. | The proposed beneficiary shall be from BPL family.

ii. He/she shall be a local resident of the district.

ili. He/she are not covered under any other Pension Scheme.
ii. | Housing for BPL Families®

Telangana State Housing Corporation Limited (TSHCL) aims to bring dignity to each and every BPL
family by assisting them, both financially and technically, for construction of permanent (Pucca) houses.
The financial assistance is provided as per the various schemes of State Government and Government
of India

Housing for them, both financially and technically, for construction of permanent (Pucca) houses. The
financial assistance is provided as per the various schemes of State Government and Government of
India

iii, | MeeSeva Services*’

“MeeSeva’ in Telugu means, ‘At your service’, i.e. service to citizens. The objective of MeeSeva is to
provide smart, citizen centric, ethical, efficient and effective governance facilitated by technology. The
initiative involves universal and non-discriminatory delivery of all government services to citizens &

*8 Source: http://industries.telangana.gov.in/selfemployment.aspx

4 Source: https://www.telanganastateofficial.com/arogya-lakshmi-scheme-complete-details
® Source: http://www. aasara. telangana.gov.in/SSPTG/userinterface/portal/

%6 Source: http://tshousing.cgg.gov.in/

°7 Source: http://www.telangana.gov.in/services

119
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Businessmen of all strata and improved efficiency, transparency and accountability for the government.
The initiative features transformed government - citizen interface at all levels of administration along
with a shared governance model.The Project brings in a digital PKI enabled integrated architecture
through multiple service delivery points by fusing in the various pre-existing state initiatives with the
Mission- mode Projects like State Data Center (SDC), State Wide Area Network (SWAN) and Common
Service centers (CSCs) of the National eGovernance Plan (NeGP) of Government of India

M. INDIRAMMA (Integrated Novel Development in Rural Areas and Mode! Municipal Areas):

The INDIRAMMA scheme is intended to provide basic amenities to one-third of villages and one-third
of wards in the urban areas. The ex-Chief Minister of Andhra Pradesh Late Dr. Y.S. Rajasekhar Reddy
launched the historic INDIRAMMA programme to create a novel rural/urban Andhra Pradesh through
development of villages and municipalities in an integrated manner. Government has been
implementing many programmes over the years for development of infrastructure and on individual
welfare. Andhra Pradesh Government has taken a decision to take up development of model villages
and towns with an intention to saturate certain identified basic needs of the people and the village/town
Infrastructure In an integrated and focused manner. This is planned to be achieved in a period of three
years. This new model of development is named as "INDIRAMMA" (Integrated Novel Development in
Rural Areas & Model Municipal Areas) to fulfill the dreams of our former Prime Minister, Smt, Indira
Gandhi. The objective of this programme is to saturate the basic needs in respect of the identified
activities in all the Villages and Towns over a period of Three years. The primary aim of this programme
is to provide in every village pucca houses, drinking water supply, individual sanitary latrines, drainage,
power supply to every household, Road facilities for transport, pensions to eligible old age persons,
weavers, widows and the disabled, primary education to all, special nutrition to adolescent
girls/pregnant and lactating women and better health facilities in all the villages over a period of three
years in a saturation mode, This shall improve the living standards of the people significantly. This
programme will be taken up in all the mandals simultaneously. Taking up Gram Panchayats covering
one third of the population in the mandal every year, all the Gram Panchayats will be covered over a
period of three years. 8026 Gram Panchayats have been selected for the first phase of the programme
starting on 1st April 2006 and the remaining Gram Panchayats will be covered during subsequent two
years. Government is ready to launch the programme from 1st April 2006 and Gram Sabhas will be
held in the selected Gram Panchayats from 6th February 2006 to give details of the specific activities
to be taken up in the village under the programme.

N. Under the Telangana State Development Planning - A subsidiary of the Planning
Commission is a restructured specialized body created for analyzing data, the following
programmes are on board and running at present

e Twenty Point Programme:—

TPP refers to a set of socio-economic schemes delivered by states for the welfare of weaker sections.
Started in 1975, the TPP monitors performance of 20 vital schemes implemented by both the Central
and State governments. The schemes under TPP-2006 are in accordance with the priorities contained
in the National Common Minimum Programme (NCMP), the Millennium Development Goals (MDGs) of
the United Nations and SAARC Social Charter. The 20 points and 66 items which are monitored
individually by different Central Nodal Ministries covers various socio-economic aspects like poverty,
employment, education, housing, health, agriculture, land-reforms, irrigation, drinking water,
afforestation, environment protection, energy to rural areas, welfare of weaker sections of the society
and e-governance etc. AP has been in the forefront of implementation of the programme, and was
ranked 9th (2009-10) and 1st in the country in 2010-11. The Planning Department is the nodal agency
at the State level and reviews the programme every month with the departments concerned and ranks
the districts based on their annual performance.

120
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Constituency development programme :-

Data collection and analysis have been mostly used for arriving at trends and in making and monitoring
policies by researchers and government departments. Demographic, Economic, Sector Wise, Scheme
wise data is available from varied inputs and is generally collated by the Planning Department to assist
in its plans and policies. This data reaches public domain in the form of varied documents like the
Statistical Abstract, Socio-economic Survey, District handbooks and other types of publications and
reports. Sensing the need to create data base which can be used by political representatives in
understanding the issues of concern, performance of schemes in their constituencies, and the areas
that need to be focused upon, the Planning Department of AP initiated putting the existing data in a
constituency wise format.

To capture the pace of development at Assembly Constituency level, the Planning Department put
together data on few indicators like Education, Health, ICDS, Housing, Flagship Programs,
Rachhabanda, and Funds availability and the Millennium Development Goals (MDGs) target to be
achieved by 2015. MLAS from all parties, District Collectors and allied functionaries were given the
prepared information and to facilitate information aided discussion process at district / sub district levels
and take the district administration on systematically triggered high growth mode of functioning.

e Member of Parliament Local Area Development Scheme (MPLADS):

In 1993-94, MPLAD Scheme was launched, an amount of Rs. 5 lakh per Member of Parliament was
allotted which became Rupees one crore per annum per MP constituency from 1994-95.This was
stepped up to Rs. 2 crore from 1998-99 and now it has been increased to Rs.5 crore from the financial
year 2011-12.

Under this scheme, each MP has the choice to suggest to the District Collector for, works to the tune
of Rs.5 Crores per annum to be taken up in his/her constituency. The Rajya Sabha Member of
Parliament can recommend works in one or more districts in the State from where he/she has been
elected. The Nominated Members of the Lok Sabha and Rajya Sabha may select any Districts from
any State in the Country for implementation of their choice of work under the scheme.
The objective of the scheme is to enable MPs to recommend works of developmental nature with
emphasis on the creation of durable community assets based on the locally felt needs to be taken up
in their Constituencies. Right from inception of the Scheme, durable assets of national priorities viz.
drinking water, primary education, public health, sanitation and roads, etc. are being created.

e Flagship programme:-

Government has initiated a number of welfare programs to translate its promises to the people for
socially just and inclusive growth. Certain ongoing programs were consolidated or altered to increase
their efficiency and certain new programs were initiated in important areas like employment, health,
education, rural infrastructure, urban renewal and providing people a legal framework for the Right to
Information.

1. Sarva Shiksha Abhiyan: \t is an ongoing programme for universalisation of elementary
education, was consolidated by providing additional financial allocations and creation of a
dedicated Prathmik Shiksha Kosh through a 2% cess introduced for the first time. The provision
of cooked mid-day meal was universalised.

2. _National Rural Health Mission: This mission is to move from vertical disease management
programmes to comprehensive healthcare. This has been achieved through an intersectoral
district health plan, which provides for a community health activist in each village, untied funds to
all sub-health centres and improvement of infrastructure and standards in rural hospitals.

3. Jawaharlal Nehru National Urban Renewal Mission: This represents the first effort of its kind
where Government of India is intervening in a major way to improving the quality of living in the

121
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

cities. It focuses on improving urban infrastructure, governance and services to the urban poor.
Comprehensive city development plans are prepared and funded under this Mission.

4. Bharat Nirman has been a major initiative conceived as a time-bound plan for rural infrastructure.
It seeks to provide electricity to all remaining villages, drinking water supply to all uncovered and
slipped-back habitations, connect all habitations with a population of 1000 (500 in hilly and tribal
areas) with an all-weather road, create additional irrigation capacity of 1 crore hectares, build 60
lakh houses for the rural poor and cover every village with a telephone.

5. NREGA provides a legal guarantee for 100 days of work to rural households. The programme
now covers all rural districts of the country. It is the first such effort in the world to provide legal
guarantee for a Right to Work and the programme is being keenly watched by development
observers all over the world.

6. Right to Information Act: This act was passed in 2005. This Act is being used actively by the
citizens, leading to greater transparency and accountability in public life. As the outcomes of the
flagship programmes consolidate over the next few years, a new era of equalising and socially
inclusive growth would become a reality.

e Millennium Development Goals :-

Reforms initiated in the 1990's to a large extent have made a positive impact on Economic development
in the state. However it lags behind on several other socio-economic and human develop indicators.
AP stands in the middle on the performance of a number of MDG goals in the country. Achieving all the
MDG set targets in the stipulated time is a challenge that AP has to seriously start focusing upon, as
the date of delivery draws close. Being on track on a number of indicators, AP is poised to achieve a
large proportion of the MDGs. To keep track of AP’s status quo on a number of parameters, it is
essential to have an idea of the exact targets set for the state. Taking in to account the base line data
figures of the nineties AP MDG targets have been quantified by a number of scholars. Few common
arrived targets, and the current conditions on a number of parameters is collated to create a more
broader and accepted table that contains the recognized MDG targets set for the state, and APs current
position on the different indicators of MDGs. The tabular form of this is prepared to assist targeted policy
interventions.

O. Some irrigation schemes in Telangana

The development of Irrigation in Telangana is mostly dependent on Godavari & Krishna Rivers and their
tributaries, Tanks & Ponds. Tanks are the most important resources of Telangana. There are 46,531
Nos of water bodies varying from very large tanks to small ponds & percolation tanks. Restoration &
Renovation of tanks has been taken by Irrigation {CAD Department under Mission Kakatiya, a flagship
programme of Government of Telangana at 20% tanks every year.

Irrigation & CAD Department is entrusted with Survey, investigation, planning, designing, construction,
maintenance and management of Major, Medium & Minor Irrigation Projects including Lift Irrigation
Schemes. Further Quality Control mechanism, is also proposed to strengthen by providing one Quality
Control Division for each District. Central Design Organization of 1&CAD Department is also
strengthened to take the designs of all the projects to meet the requirements of newly proposed and re-
engineering projects.

Telangana has two major river basins namely Krishna River Basin & Godavari River Basin. 1&CAD
Department is striving hard for planned utilization of 961.60 TMC and 298.96TMC of water in Godavari
and Krishna basins, apart from flood waters in Krishna basin. In this regard, basin wise Hydrology and
Investigation wings have been created to meet the requirements of Hydrology Project-lIl (World Bank
funded)

122
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Telangana region has a rich heritage of cultivation and irrigation dating back to several centuries. In the
past, rulers paid a good deal of attention to the development of irrigation in their kingdoms for the benefit
of their subjects. Big lakes like Ramappa, Pakhal, Laknavaram and many other irrigation works of
Kakatiya period have become names to remember.

The Mir Alam Tank is the finest example for arched dams. Hussain Sagar, Ghanapur Anicut across the
Manjira with two canals called Fathenahar and Mahaboobnahar Projects, Pocharam Lake,
Osmansagar, Himayatsagar, Nizamsagar Project, Mannair Project, Dindi Project, Palair Project, Wyra
Project and Sarlasagar Projects are some of the magnificent contributions of the eminent Engineers of
Hyderabad State under Nawab Ali Nawaz Jung Bahadur during the Nizam's kingdom in the Telangana
Region.

Projects are classified as under, based on the extent of irrigated ayacut (commandable area) under

them.
Ayacut above 25000 Acres (10,000 ha.)

Ayacut above 5000 Acres (2000 ha) & up to
25000 Acres (10000 ha.)

Minor Project Ayacut up to 5000 Acres (2000 ha)

Medium Project

The Telangana government has focus to complete the 33 No of Major & Medium Irrigation ongoing and
proposed projects on River Godavari on top most priority and also restoration of Minor Irrigation tanks.

The Total Irrigation Potential is given in Table 4.26.

Table 4-26: Telangana State Irrigation Potential®?

52.95 lakh acres (under Major, Medium and Minor
Created so far up to 03/2014 Feral 1
irrigation including IDC sectors)

Irrigation Potential to be created in 2014-15 6.17 lakh acres (under Major and Medium Irrigation)
Irrigation Potential to be created in 2015-16 6.71 lakh acres (under Major and Medium Irrigation)
Irrigation Potential to be created in 2016-17 9.25 lakh acres (under Major and Medium Irrigation)
Irrigation Potential to be created in 2017-18 3.20 lakh acres (under Major and Medium Irrigation)

4.5.15 Stakeholder Consultation

Consultation with land owners and community members were held separately at each study area
villages. Consultation was carried out with representative of Project Proponent, Land Owners, Land
Aggregators, Village Panchayat Members, Anganwadi Workers, and other Community Members from
Korampally, Yelakurthy and Salojipally villages. Outcomes of the consultations are included in the
above sections such as infrastructure, migration, occupation etc. The date of meeting with different
Stakeholders consulted in study area villages is provided in Table 4-27.

Table 4-27: Consultation with Different Stakeholders

Villagers/ Farmers Korampally 18/08/2016
Community Villagers/ Farmers Yelakurthy 18/08/2016
Villagers/ Farmers Salojipally 19/08/2016

%8 Source: http://www.telangana.gov.in/departments/irrigation-and-cad

°° http://www.telangana.gov.in/departments/irrigation-and-cad
ip. gana.gi *pal igi

123
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Korampally 18/08/2016
Land Owners Land Owners Yelakurthy 18/08/2016
Salojipally 19/08/2016
Sub Registrar Jogipet 19/08/2016
Dy. Sarpanch &
Panchayat Members Korampally 18/08/2016
Local Govt. Institution Panchayat Members Salojipally 18/08/2016
Ex- Sarpanch
Anganwadi Worker Salojipally 19/08/2016
Teachers
Korampally, Yelakurthy and
Land Aggregator Land Aggregator Sal ipally. y 18/08/2016- 19/08/2016
Project Proponent & . “ ReNew Saur Shakti Private _
Developer Project Site Manager Limited 18/08/2016- 19/08/2016
Project Proponent & ReNew Saur Shakti Private
Developer Representative Limited 19/08/2016

‘Source: primary consultation

Consultation with Project Site Manager (ReNew Saur Shakti Private Limited)

The Project Site Manager of the project proponent has informed the visiting ESIA Team that the land
procurement process, in two of the project area villages viz.120 Acres and 200 Acres at Yelakurthy,
and Korampally village is almost completed. And the 125 Acres Land of Salojipally village is yet to be
finalised. As informed by them the capacity breakup of each distinct Solar Power Plant is yet to be
decided. He also informed that NOC the respective Village Panchayats is also to be procured at
respective villages.

It was also informed by them, as per Central Pollution Control Board issued a notice, vide CPCB
notification No. B-29012/ESS(CPA)/2015-16; dated March 07, 2016 for White Category Projects
there is exemption in Consent to Establish (CTEs) and Consent to Operate (CTOs) irrespective of the
capacity. Hence, no CTE is required for the 65MWac Project Plants to be spread at 3 villages, viz.
Korampally, Yelakurthy and Salojipally at Tekmal Mandal in Medak district. The exemption notifications
is attached herewith in Appendix B.

Consultation with Land Aggregator for Korampally, Yelakurthy and Salojipally

Land Aggregator for all the three village site area, viz. Korampally, Yelakurthy and Salojipally is being
headed by Mr. Prasad. However, he was unavailable and consultation was done with his representative
Mr. Kandipally Manaya. Consultation meeting was held with the Land Aggregator at three different
villages. As informed by the Land Aggregator, they have individually approached to land owners during
land procurement process. Sale Agreement has been finalised with the Land Owners in these two
villages.

All the required private lands for each project has been and in the process of procurement (for Plants
and access roads) on the basis of Sale Agreement. PoA (Power of Attorney) has been obtained from
most of the land owners. Sale agreement for the rest is underway. Bore wells form a source of irrigation.
As informed due to the escalating cost for cultivation and rising labour cost, profit from Agriculture is
gradually declining. There are also emergency needs of Finance for different personal purpose like
Children’s Education, Marriage etc. Hence, the farmers and land owners were trying to look for more
ensured profiting and supporting resource options.

124
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016
Consultation with Sub registrar at his Office at Jogipet

As informed by the sub registrar at his office in Jogipet, and also during consultation it was revealed the
land owners and land aggregators at the site area that the land sold by landowners are at higher price
than the circle rate. The circle rate details in the proposed project area is provided in Table 4.28.

fm [omens |

Table 4-28: Govt. Circle Rates of land®

le rate/Acre (INR)

ry Land d Land
1 Korampally Rs. 90000.00 Rs. 1,50000.00
2 Yelakurthy Rs. 1,10,000.00 Rs. 1,50,000.00
3 Salojipally Rs. 1,50,00.00 Rs. 1,60,00.00

Source: Consultation with Sub Registrar at his office in Jogipet

Consultation with Community, Panchayat Members and Dy. Sarpanch
Korampally Village

As informed during consultation, Korampally village has population of around 3000 (as per Census,
2011 it was 1381). As informed by the community and panchayat members 20% of whom are SC (As
per Census, 2011 it was 16%). As informed the around 90% of the total population are involved in
cultivation activities either as cultivators or agricultural labourers. But the Census, 2011 states that
around 52% are involved in agricultural activities directly. 10% are either having small business like
grocery, small shops etc. or work as masons and carpenters etc. in the nearby urban areas and work
seasonally. Only a very few go in the Service Sector. Livestock rearing also another source of livelihood
for some. The main crop cultivation are of Rice, Moong, Tur (Bengal Gram), Sugar Cane, Jowar, Corn
etc. It was informed that though Cotton was cultivated previously in large scale, but since the closely
located spinning mill units are gradually closing down, the cultivation also got declined. Agriculture is
both rain fed and irrigated. People of this village avails water from Rain during Monsoon, Bore wells
and through channel from Manjira River located within 2.5 Km from the village. There is a centrally
located Overhead Water Tank maintained by the Panchayat under Comprehensive Protected Water
Supply Scheme and distributed through piped line at individual household level. It is the main source of
drinking water but the ground water depth is more than 60 ft. A few scattered and isolately located Hand
Pumps are also seen. But, as informed by the community members they remained inactive most of the
period of the year. The village has only one Elementary School. For higher education students either
go to nearby Salojipally and further to Tekmal or Jogipet to pursue and continue education. Sanitation
is at a serious state. In this village only 50 % of the households have Sanitary Latrines at their
households. Rest of the population resort to open defecation. There is no health care facility in the
village. People normally go to Tekmal to avail one Health Sub centre there, which is more than a Km
from the village or at Jogipet, about 14 Km from the area, to avail hospital facilities. A few unregistered
quack doctors are also availed by the villagers in times of emergency. Health workers visit the village
twice/ month for health related monitoring, routine immunisation and vaccination. Emergency No. 104
and Ambulance Service No. 108 is also availed during the times of need. Average land holding size is
about 5-7 acre per household in the village. A very few of the villagers have technical skills or training.

It was informed by the Panchayat Members that they are aware of the 6S5MWAC Solar Power project
to be started in the village. Some of the Panchayat Members are Land providers as well. As informed
earlier NOC from the Village Panchayat is yet to be procured at respective villages. The community

6 Source: Consultation with Sub Registrar at his office in Jogipet

125
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

also is aware of the upcoming Solar Power Project and expecting betterment in their livelihood with the
initiation of the same.

Yelakurthy Village

As informed by the community members at Yelakurthy village has population of around 2500, whereas
in Census, 2011 the number was 1622. As informed by the community and panchayat members 20%
of whom are SC. There are also a handful Muslim and Christian families. As informed the around 90%
of the total population are involved in cultivation activities either as cultivators or agricultural labourers.
But the Census, 2011 states that around 78% are involved in agricultural activities directly. As informed,
around 10% are either having small business like grocery, small shops etc. or work as masons and
carpenters etc. in the nearby urban areas and work seasonally. Only a few (around 10%) go in the
Service Sector. Livestock rearing also another source of livelihood for some. The main crop cultivation
are of Rice, Moong, Tur (Bengal Gram), Sugar Cane, Jowar, Corn etc. It was informed that though
Cotton was cultivated previously in large scale, but since the closely located spinning mill units are
gradually closing down, the cultivation also got declined. Agriculture is both rain fed and irrigated.
People of this village avails water from Rain during Monsoon, Bore wells and through channel from
Manjira River located within a Km from the village. During the time of visit a new Trench was found on
the making at close proximity to the Project Site. There is a centrally located Overhead Water Tank
maintained by the Panchayat under Comprehensive Protected Water Supply Scheme and distributed
through piped line at individual household level. It is the main source of drinking water but the ground
water depth is more than 60 ft. A few scattered and isolately located Hand Pumps are also seen. But,
as informed by the community members they remained inactive most of the period of the year. The
village has only one Elementary School and a High School up to standard 10th. For further higher
education students either go to nearby Salojipally and further to Tekmal or Jogipet to pursue and
continue education. Sanitation is at a serious state. In this village only 50 % of the households have
Sanitary Latrines at their households. Rest of the population resort to open defecation. There is no
health care facility in the village. People normally go to Tekmal to avail one Health Sub centre there,
which is more than a Km from the village or at Jogipet, about 17 Km from the area, to avail hospital
facilities. A few unregistered quack doctors are also availed by the villagers in times of emergency.
Health workers visit the village once/ 8 days for health related monitoring, routine immunisation and
vaccination. Emergency No. 104 and Ambulance Service No. 108 is also availed during the times of
need. Average land holding size is about 5-7 acre per household in the village. A very few of the
villagers have pursued for higher education and have technical skills or training.

It was informed by the Panchayat Members that they are aware of the upcoming 65 MWAC Solar Power
project to be started in the village. Some of the Panchayat Members are Land providers as well. The
community also is aware of the upcoming Project as well and expecting betterment in their livelihood
with the initiation of the same.

Salojipally Village

No information regarding Salojipally village is available in the Census, 2011. As informed during
consultation Salojipally has population of around 800. As informed by the community and the ex-
Sarpanch around 30% of the total population is SC. Also there are a few Muslim (about 10%) and
Christian families (5%). Around 90% population are either cultivators themselves or dependent on
agricultural activities. A very (around 5%) are having small business like grocery, small shops etc. A
little amount work as labourers in the local Brick Kilns. A very few work as masons and carpenters etc.
and work seasonally at closely located Spin Mills at Shankarampet, Lingampally etc. Livestock rearing
is the other source of livelihood for some. The main crop cultivation are of Rice, Moong, Tur (Bengal
Gram), Sugar Cane, Jowar, Corn etc. It was informed that though Cotton was cultivated previously in
large scale, but since the closely located spinning mill units are gradually closing down, the cultivation
also got declined. Agriculture is both rain fed and irrigated. People of this village avails water from Rain

126
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

during Monsoon, Bore wells and through channel from Manjira River located within a Km from the
village. During the time of visit a new Trench was found on the making at close proximity to the Project
Site. There is a centrally located Overhead Water Tank maintained by the Panchayat under
Comprehensive Protected Water Supply Scheme and distributed through piped line at individual
household level. It is the main source of drinking water but the ground water depth is more than 60 ft.
A few scattered and isolately located Hand Pumps are also seen. But, as informed by the community
members they remained inactive most of the period of the year. The village has only one Elementary
School and a High School up to standard 10th. For further higher education students either go to nearby
Salojipally and further to Tekmal or Jogipet to pursue and continue education. Sanitation is at a serious
state. In this village only 10 % of the households have Sanitary Latrines at their households. Rest of the
population resort to open defecation. There is no health care facility in the village. People normally go
to Tekmal to avail one Health Sub centre there, which is more than a Km from the village or at Jogipet,
about 15 Km from the area, to avail hospital facilities. A few unregistered quack doctors are also availed
by the villagers in times of emergency. Health workers visit the village once/ 8 days for health related
monitoring, routine immunisation and vaccination. Emergency No. 104 and Ambulance Service No. 108
is also availed during the times of need. Average land holding size is about 5-7 acre per household in
the village. A very few of the villagers have pursued for higher education and have technical skills or
training.

It was informed by the Panchayat Members that they are aware of the 6SMWAC Solar Power project
to be started in the village. Some of the Panchayat Members are Land providers as well. As informed
earlier NOC from the Village Panchayat is yet to be procured at respective villages. The community
also is aware of the upcoming Solar Power Project and expecting betterment in their livelihood with the
initiation of the same.

Consultation with Anganwadi Worker
Salojipally Village

Consultation with Anganwadi worker could be done only at Salojipally Village. It was informed by her
that the though the village has one Anganwadi Centre the condition need to be upgraded. The
enrolment rate in the AWC is between 25 to 30 children. Emergency No. 108 is availed for Ambulance
Service by the State Govt. in the village. Children, in the Anganwadi Centres normally sit on Floor Mats.
The biggest problem that the AWCs are facing that they don’t have exclusive arrangements for drinking
water in their centre. They have to fetch water from the Water Tap linked with the above ground reservoir
shared in common with the Elementary School. The Anganwadi Worker has also informed that space
within her AWC is inadequate to accommodate higher number of children.

As inquired on the status of women the AWW informed that most of the women in the village are
housewives or work as house help in the village. Only a few go for higher education and further opt for
services.

As the Anganwadi centres in Korampally was found closed and the Anganwadi worker was unavailable
due to the holiday for “Rakhi” festival celebration no consultation could made at the villages.

Based on the information gathered from the community and the panchayat member at all the three
study area villages, a village wise list of number of Anganwadi Centres is given in the Table 4.29.

Table 4-29: Study area Village wise No. of Anganwadi Centres
Study Area Villages No. of Anganwadi Centres
Korampally 2
Yelakurthy 1

Salojipally 1
Source: Primary Consultation and Site Visit

127
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Consultation with Land Owners

So far as reported till date, out of the 3 sites sale agreement (for 320 Acres) has been finalised at two
villages i.e. at Korampally and Yelakurthy village. However, procurement for land in Salojipally
(supposed to be 125 Acres) is yet to be finalised. Hence consultation with Land Owners aws doen only
at Koampally and Yelakurthy villages.

Korampally Village

Land owners has sold lands directly to ReNew Saur Shakti Private Limited through Land Aggregator
appointed by them. So far informed by the representative of the Project Proponent and the Land
Owners, the entire land parcel of 200 Acres was procured through Agreement on willing to sale and
willing to buy basis. As articulated by land owners the rates given to them are higher than the circle
rates of lands of the area. It has been testified by the land aggregator and the sub registrar of lands of
the local office. As informed by the land owners due to the escalating cost for cultivation and rising
labour cost, profit from Agriculture is gradually declining. Moreover, as informed by the land owner, they
also face financial crisis during the time of dire needs like children’s higher education or marriage or
even for some other graver cause. Hence, the farmers and land owners were trying to look for more
ensured profiting and supporting options.

It was informed by them that, the Land aggregator has individually approached to land owners during
land procurement process. The land owners also have some aspirations of betterment in their livelihood
with the initiation of the 65 MW Solar Power Project in the village.

Yelakurthy Village

Land owners has sold lands directly to ReNew Saur Shakti Private Limited through Land Aggregator
appointed by them. So far informed by the representative of the Project Proponent and the Land
Owners, the entire land parcel of 120 Acres was procured through Agreement on willing to sale and
willing to buy basis. It has been testified by the land aggregator and the sub registrar of lands of the
local office. As informed by the land owners due to the escalating cost for cultivation and rising labour
cost, profit from Agriculture is gradually declining. Moreover, as informed by the land owner, they also
face financial crisis during the time of dire needs like children’s higher education or marriage or even
for some other graver cause. Hence, the farmers and land owners were trying to look for more ensured
profiting and supporting options.

It was informed by them that, the Land aggregator has individually approached to land owners during

land procurement process. The land owners also have some aspirations of betterment in their livelihood
with the initiation of the 65 MWAC Solar Power Project in the village

Details of Stakeholders consultation has been provided in Appendix F.
Key Findings of Consultation

Only private land has been procured for the proposed 65 MWac Solar Power Project in all the Project
area villages viz. Korampally (200 Aces) and Yelakurthy (120 Acres). Land at Salojipally (supposed to
be 125 Acres) is on the way of finalization till the time of the visit of the ESIA Team. It is to mention
here, that all the proposed project are villages are located at a close proximity in Tekmal Mandal of
Medak District. Some notable key findings of different level stakeholder consultation is append below:

e Agriculture is the major livelihood resource of the study area villages and also of the surrounding
area. Quiet a notable amount of population is involved in agriculture, a major part of which are
labourers.

e The main crops are Paddy, Moong, Sugarcane Jowar and Corn. A specific kind of Fodder is also
cultivated which is also boosting for nitrogen rise in the fields.

e Rain-fed as well as Irrigated agriculture pattern both are practiced in project area.

128
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e The main source for Irrigation in agriculture are bore wells and the existing natural canals, linked
with Manjira Rivers and also the Bore Wells.

e Female literacy rate is much lower than male literacy rate in all the study area villages.

e Sanitation facilities are inadequate in the villages and some of households practice open
defecation.

e Scarcity of water is a serious issue in the study area villages. In general there are scarcity of water,
especially potable water. The groundwater depth is more than 60 ft.

e Drinking water facility is not adequate in the project area villages. Bore wells, tanks are the main
source of drinking water. At all the study area villages a centrally located above ground Tank of
10000 Litres. A few scattered hand pumps are also located in a few locations.

e There is no health facility within the study area villages and has to rely on local quacks. To avail
one minimum health support one has to travel at Tekmal Mandal Town about 1. 7 Km from
Korampally, 4.5 Km from Yelakurthy and 2.6 Km from Salojipally village. Apart from these for
availing the Govt. Hospital in Jogipet, which is on an average about 17 Kms from the study area
villages, there are numerous Private Clinics and Hospitals. Govt. supported Mobile Health Check-
up (Vans) units also reported to be visited, but not with regular intervals in the study area villages.

e Though elementary schools are there at Korampally and Salojipally villages’ each and One High
School at Yelakurthy there are needs of basic amenities like Benches, running water facility etc. in
some of the schools. The project proponent may contribute substantially through their CSR
activities.

e Fever, Dental problem, joint pain and other general diseases are common problem in the area.
There are also a few complaint of Fluoride Contamination in the Water, which subsequently leading
towards water borne and fluoride affected health problems. But there are differences of opinion
among villagers in this regard.

e Compensation has been paid to land owner who are mostly farmers more than Govt. circle rate
based on willing to sell willing to buy basis.

e Till date NOC from Gram Panchayat was yet to be obtained from all the study area villages, viz.
Korampally, Yelakurthy and Salojipally.

e Land has been procured through land aggregator directly appointed by ReNew Saur Shakti Private
Limited.

e Though local Gram Panchayat, Community and the Land Sellers are aware of the 65 MW AC Solar
Power no formal Public Disclosure has been made by the project proponent till the time of the visit
of the ESIA Team.

Grievance Redressal Mechanism (GRM)

RSSPL has developed ESMS in line with the requirement of ADB's Social Protection Strategy (2001).
This ESMS is applicable on all the projects initiated by Renew Power. It incorporates procedures for
lodging of grievances, processing of grievances, resolving grievances and closing of grievances. Also
there are GRM Procedures mentioned in ADB's ‘Indigenous Peoples Safeguards, A Planning and
Implementation Good Practice Sourcebook, Draft Working Document revised in June 2013 and in
‘Involuntary Resettlement Safeguards, A Planning and Implementation Good Practice, Sourcebook —
Draft Working Document’ published in November, 2012.

For the current 65 MW Solar Power Project spread into parcels in three different villages viz. Korampally
(200 Acres), Yelakurthy (120 Acres) and Salojipally (125 Acres). Land procurement is almost at
completion for Korampally and Yelakurthy. But, Land for Salojipally is yet to be finalised. ReNew Saur

129
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Shakti Private Limited should address issues like, Land, RoW (Right of Way) and other relevant issues
by land aggregator (appointed by ReNew Saur Shakti Private Limited) and team.

For other issues, following the above mentioned GRM Policy as enumerated in the ESMS handbook of
ReNew Saur Shakti Private Limited (RSSPL) and following the ADB guidelines should be implemented
by RSSPL through its grievance redressal system on site.

However, it must be ensured that:
e The grievance mechanism should be scaled to the risks and adverse impacts of the project.

e It should address affected people's concerns and complaints promptly, using an understandable
and transparent process that is gender responsive, culturally appropriate, and readily accessible
to all segments of the affected people at no costs and without retribution.

e The mechanism should not impede access to the country’s judicial or administrative remedies. And

e The affected people will be appropriately informed about the mechanism.

Community Development Plan under CSR

Companies Act, 2013 has introduced mandatory Corporate Social Responsibility Regulations which are
effective from 1st April, 2014. Section 135 of the Companies Act, 2013 (‘the Act’), read with Companies
(Corporate Social Responsibility Policy) Rules, 2014 (‘CSR Rules’) requires every company having:

e net worth of Rs.500 crore or more; or
e turnover of Rs.1,000 crore or more; or
e net profit of Rs.5 crore or more

In line with the CSR Regulations, ReNew Saur Shakti Private Limited India Private Limited has
developed their own CSR Policy in alignment with its CSR vision, principles and values, for delineating
its responsibility as a socially and environmentally responsible corporate citizen. The Policy lays down
the areas of intervention, principles and mechanisms for undertaking various programs in accordance
with Section 135 of the Companies Act 2013.

ReNew Saur Shakti Private Ltd. (RSSPL) should take some initiatives for Community development Plan
under their CSR Policy in the project affected villages viz. Korampally (200 Acres), Yelakurthy (120
Acres) and Salojipally (125 Acre). These may include:

e Employment opportunities to the people who are losing their lands in a manner that is affecting
their livelihood resource in project area villages;

e Creating provisions for Employment opportunities to the people who are skilled and semi- skilled
in project area villages;

e Supporting the Anganwadi Centres by facilitating them with provisions of exclusive Drinking Water
and Toilet facilities for them in project area villages;

e Facilitating the Anganwadi Centres/ Local Schools by providing them with amenities like Chairs,
Benches, running water facilities etc.;

e Facilitating in development and creation of Health Infrastructure in the Project Area villages, since
there is no Health Facility at all.

e Promotion of education, including special education and employment enhancing vocation skills
especially among children, women, elderly and the differently abled and livelihood enhancement
projects;

e Promoting gender equality, empowering women, setting up homes and hostels for women and
orphans, setting up old age homes, day care centers and such other facilities for senior citizens
and measures for reducing inequalities faced by socially and economically backward groups etc.

130
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Since ReNew Saur Shakti Private Limited has specific CSR Implementation Mechanism. Thus, under
their CSR Policy, they should create provisions for the above mentioned matters and/ or any other
pertinent issues. Recommendation under CSR Policy are given in Table 4.30.

Needs/Gap Assessment for CSR Initiatives

Analysis of above socio economics description and community consultation in project area villages
reveals that concern of villagers are linked with the fulfilment of basic needs and improvement of some
infrastructural facilities at school/ Anganwadi/ health etc. levels. On the basis of discussion with
villagers, land sellers and Panchayat Members, following gaps have been identified which needs to be

addressed:

Table 4-30: Key Needs/Gaps Identified and Recommendation for CSR Activity

Froyanes

Education

lentified
Lack of Higher Education facilities

Very low female literacy rate compared
to male

Lack of vocational training in study area
villages

Lack of computer literacy in study area
villages especially in primary schools.

Recommendation for CSR

Awareness program regarding female
education at village level. This can be
linked with vocational _ training
programme of study area villages

Providing computer literacy program at
village level

Drinking water

Limited no. of bore wells and tanks are
the main source of drinking water in the
study area.

Ground water depth is around 60 ft. in
all the project area villages observed
during consultation

Providing additional drinking water
facilities project affected villages with
help of concerned government dept.

Clean or purified drinking water is
expected to significantly affect the
quality of life and health for the villagers.

Health

Absence of Health Care facility in study
area villages | a affecting the basic
health of the local people in a way.

Major diseases are observed — dental,
joint pain and other general diseases
are common.

Organizing awareness camp on general
health awareness.

Health camps or mobile health clinics
can be provided.

Infrastructure
and sanitation

Though, village approach roads are
good but access roads within the
villages are both paved and unpaved in
the study area villages

Either more than or closer to 50 % of the
people in the study area villages are
resort to open defecation

During the ESIA Team visit no scheme
seen to be or heard about implemented
in these villages under Swachh Bharat
mission.

Organizing awareness camp on
sanitation and to be linked with
sanitation program in the study area
villages.

Low cost community toilets based on
best practices to use less water can be
worked out with the panchayats
intervention.

Agriculture/
Irrigation

Agriculture is dependent both on rain
and irrigation. But the project affected

Proper Link with irrigation program that
can ease irrigation in the area

131
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

lent
villages
system.

lacks adequate _ irrigation

Though minor irrigation system can be
availed, but as informed by the villagers
in most of the cases it can be made
possible only after full discharge from

Recommendation for CSR

Rain Water harvesting should be
planned wherever possible with the
project site to improve groundwater
recharge.

Introduction of drip irrigation and similar
schemes

the minor and major irrigation Schemes.

e Only a little number of SHGs (all under
Development of women and children in
Rural Areas or DWCRA -—DCWRA)

found to be present in the study are e Organizing training/capacity building
program for SHGs regarding
villages entrepreneurship and linkages with
Employment Majority of the villagers are mostly bank.
opportunities ‘l
in the area unskilled e Introduction of processing of dairy and
e Labourers are mostly seasonal workers other produce related to livestock.
and migrate only for a short while in the .
nearby towns, either as Masons, or
carpenter or as seasonal spin mill
workers.
Engagement of labour

Though the project is in pre-construction stage, considering factors involved in construction stage the
below matters are given.

Indicators in Labour Engagement

e Abolition of child and forced labour: Engagement of child and forced labour by contractor or
developer in any form for the proposed project will be unfair with the children’ right.

e Gender equity and non-discrimination: Discrimination and imbalance in gender equity in
employment and opportunity may lead to conflicts between contractor and labour.

e Freedom of association and right to collective bargaining: Not giving freedom to labour to
express their views and form association may cause conflicts between labour and contractor but
this is not applicable for solar plant as the labour requirement is of short duration restricted to
construction phase only and number of labour employed is not very large for the same phase.

132
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

133
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Consultation with Land Sellers and Panchayat Consultation with Land Sellers and Panchayat
Members at Korampally Members at Yelakurthy

134
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

5 ANALYSIS OF ALTERNATIVES

The section gives analysis of alternatives with respect to the proposed project. The following scenarios
have been considered:

e Current or No project Scenario
e Alternate methods of power generation;

e Alternate Location for the proposed project; and

5.1 Current or No project scenario

The State of Telangana, formed on June 2, 2014 is the youngest state in the country. Government of
Telangana State (GoTS) recognizes the critical role which power sector plays in the socio-economic
development of the state. Within a year of its formation, the State of Telangana has taken rapid strides in the
power sector and GoTS has chalked out an action plan to make the State self-sufficient in power over the
next few years. Due to the progressive policies implemented by GoTS, the state is expected to witness a
high socio-economic growth trajectory. This would translate to higher requirement of power over the next few
years. The state is fully geared up to meet the additional demand and has plans of adding over 6,000 MW of
power from conventional sources over the next few years. Telangana discoms have been successfully
harnessing the solar potential in the state and this will enable the state to have a more sustainable fuel mix
in the years to come®'.

Total energy requirement in Telangana in FY 2014-15 was 50,916 MU. As against this only 48,788 MU was
met leading to a deficit of nearly 4%. Energy requirement of Telangana is expected to nearly double from
50,916 MU in FY 2014-15 to 105,974 MU by FY 2018-19. The peak demand is also expected to increase
three fold from 8,331 MW in FY 2014-15 to 19,053 MW in FY 2018-19. Energy deficit in Telangana for last
three years was in the range of 4%-12%. In FY 14-15, of which 2,128 MU could not be met resulting in an
energy deficit with a maximum historic peak demand of 8,331 MW in 2014-15.

As can be seen from the table below, peak demand has increased by over 2,588 MW during the period FY
2008-09 till FY 2014-15 as against which peak met has increased by 1,345 MW.

Figure 5-1: Historical Power Supply Position of Telangana State in MU

82.000 s0.st8
5000 48, 98,788
41987 pti re ni
; 7 see

Pa 5312 67 a 44,946

io ~
an a azaaz | & ¢
ws 2975 “=i

2402 c
20,00 a)
samy
FY 11-12 PY 12-13 v1 FY 14-15
pengy Augurement OM Availablity * <= © Enangy Dolicit

81 & Jagadish Reddy, Energy Minister, Telangana State
6 POWER FOR ALL Telangana State, Published 2015

135
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 5-1: Historical Power Supply Position in Telangana State

rent "in rokuixann Sapo semen) Sane Meaty Sem Sone ey
2008-09 5783 5.303 = 8% DMB 1,535 48%
2009-10 67m ‘5585 808 10% are vw 7.055, 59%
210-11 6,690 6.238 36 5% ‘6400 +B 19%
2011-12 6,58 BAR) ae fm 07 2575 58%
2012-13 678) 677 424 6% 8,788 42042 5316 1%
2013-14 7876 carts foe ba aan 44548 2an? 57%
2014-15 aaa 6.568 1,663 20% 50.996 46288 2.128 42%

5.1.1 Energy Security:

In 2007 the Ministry of Environment Forests and Climate Change (MoEFCC), Ministry of Power (MoP)
and the Bureau of Energy Efficiency (BEE) issued a paper entitled ‘India: Addressing Energy Security
and Climate Change’. In India the need for expanding the role of domestic Renewable Energy (RE)
sources is a logical next step. Solar power is already in a position to provide a significant portion of
India’s planned capacity addition up to 2030, with simple regulatory and grid modernization initiatives.
Unlike oil, coal or LNG, solar power is not subject to fluctuating fuel prices which drain India’s limited
foreign reserves, and in addition, solar power helps in reducing the carbon footprint of the economy. In
the Figure 5.2, India’s projected power requirement uptil 2030 has been indicated.

Figure 5-2: India’s Projected Power Requirement

Projected power requirement
Energy requirement is expected to increase by 200% from FY 15 to FY 30

3800000
3000000
2800000
2000000
2
2
1500000
1000000
500900

°

Estimated Power Requirement till 2030

434900

nm mn

a® og oS
8 0 68 gS
CaCI

s

ai

ft

ee ee

mms Capacity required (MW)

(GEF National Workshop in India « MNRE

Sourde: 18 EPS

CEA

Assumption Based on average PLE @ 50% prevailing at EY in, FY 1, FVg

Source: Central Electricity Authority

While the total demand is expected to double in next 4 years 50916 MU to 105,974 MU by 2018-19 the
peak demand is expected to increase from 8,331 MW to 19,053 MW.

Energy requirement (MU)

43 April,

000000
00000
800000
700000
00000
500000
400000
00000
200000
00000
°

2018
8

136
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 5-2: Demand forecast for state of Telangana®*

Parameters: Frneas, FY 1S-16 rye FrATB FYTeH9
Usa Sa PAU 4inis 48739 50.505 55.057 foa49
cdiional Sees (MMU) : 2975 gate 19802 24,761
Totat Sates (NU) ang ag ozs 76349 210
Tiansmissn oe 5 415% atm 05% 0% 18
AIRE Lons (RF 120% 11 28% 05% Sm 301%
180 Loss 1%) 16.24% 15.99% 456% 1331% (260%
Chergy Auguiecsement a) grad Berort (MALY 43,370 ‘57 4at 71558 ‘0,071 1on,370
Reserve htarcin MUP ra zane ague sane 505
Energy Requirement (MU) 80,016 0313 4081 22475 105,974
Peak Load (MW) 8331 10,276 13.685 15,985 19,053

Telangana has a vast solar potential with average solar insolation of nearly 5.5 kWh/m2 for more than 300
sunshine days. Government of Telangana (GoTS), intends to make use of the positive environment in solar
market and the push given by Gol for substantially harnessing the solar potential in the state of Telangana.
Towards this end, investor friendly solar policy has been announced.

Entire Generation, Transmission and Distribution system needs to be equipped in order to be able to handle
the peak demand which would be occurring during the day owing to multiple schemes planned by Telangana
State. Out of the major schemes planned, Peak demand would majorly vary depending on 9 hours of
agricultural supply and upcoming LI schemes for 16 hours a day. Current peak load demand pattern is
expected to change as per figure below.

Figure 5-3: Peak load demand 2016-17

sssessesess
6 Oe Se ee i ee oS

Ss
Ts

13:
23:00
24:00

—— Peak Load Projections (Base) —— Total Peak Load

°3 POWER FOR ALL Telangana State, Published 2015

137
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 5-4: Peak load demand 2018-19

25,000

20,000 19,053 MW
= 19,000
= 10,000 ee _
5,000 | ~ ——— —

0
Ssssssessssesesesesessess
c“NawrMenaeneeeereereeree-RAARA

Peak Load Projections (Base) ~—— Total Peak Load

As seen in the figure above, demand is reaching its peak in day time, which can be attributed to the overlap
of agricultural supply and LI schemes resulting in peak demand of 19,053 MW. Solar power can be used to
supplement the peak load demand. Accordingly Telengana government has planned installation of 6,000
MW of solar power projects in the state as elaborated in Table below.

Table 5-3: Installed and proposed power generation capacity of Telangana.

Atlunits nw Telangana Share - Installed Capacity
FY 2014-15 Upcoming FY 2018-19

Thermal - TSGENCO 1,230 6,480 8,763
Thermal - APGENCO 1514
cGs 1,925 4733 6,658
Hydro — TS/APGENCO 2,064 360 2,443
Gas 32 32
IPPS 1,350 807
Others 216 4819 4819
Solar 119 6,016 6,135
Wind 400
NCE-Others 144
Market Purchases 900
Total 9,894 22,408 29,657°

5.2 Alternate Methods of Power Generation

138
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

There are various non-renewable and renewable energy sources which can be utilized for power
generation. Each option has its own advantages and disadvantages. Based on the site conditions,
availability of resources, environmental & social concerns and project cost suitable option for power
generation need to be selected. Comparison of advantages and disadvantages of various non-
renewable and renewable energy is represented in table given below.

Relatively cheap form of energy
availability in large scale worldwide

Non-renewable energy source
Large water requirement
High emission and generation of fly

Coal Easily transported to power stations ash
GHG emission as low as 756 tonnes =» ~— When burned, coal releases lots of
CO2e/GWh greenhouse gases
e — Mining of coal causes impacts on
land and surrounding environment.
Oil and natural gas are found in lots
of places around the world.
. e  Non-renewable energy source
Oil and gas can be easily transported . . .
Oil & Gas by pipes or ships. . worn environment risks to staff
and environment
Natural gas is the “cleanest” of the .
fossil fuels e Burning oil and gas releases can
GHG emission as low as 547 and cause pollution & health impacts
362 tonnes CO2e/GWh for oil & gas
Nuclear fuel does not create
greenhouse gases when making
energy. e Expensive, especially in capital
Only a very small amount of nuclear * costs, maintenance costs
Nuclear eee to make a lot of « — The waste produced from nuclear
. . energy is radioactive and Safe long-
Does not produce significant term disposal of nuclear waste can
atmospheric pollutants. be difficult.
GHG emission as low as 2 tonnes
CO2e/GWh
Energy from the sun is exhaustive & . .
free. . Rotar power stations are expensive
to build at the moment.
Sol. Solar energy does not create igs
olar greenhouse gases. e — Only specified places are right for
solar power.
GHG emission as low as 13 tonnes i
CO2e/GWh e — Solar energy cannot be made at
night
Wind power does not create
greenhouse gases. e Need a lot of turbines to make
electricity.
Wind The energy used to build one of the ty.

large turbines is repaid in 3-6
months. They last for 25 years.

GHG emission as low as 6 tonnes
CO2e/GWh

Wind turbines can only be used
where it is windy. On days where
there is little wind, less energy will be
generated.

Hydroelectric

Hydroelectricity creates no
greenhouse gases.

Energy from water is free and will not
run out.

Hydroelectric energy is more reliable
than wind or solar power.

GHG emission as low as 2 tonnes

Hydroelectric power needs enough
water to turn the turbines.

Dams are expensive to build.
Building large dams can cause
damage to water courses which

affects people and wildlife and it can
be difficult to find the right site.

139
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Source of Energy | Advantages

Disadvantages

e CO2e/GWh e — Small dams for local buildings on

weirs do not have these problems.

Biomass

Biomass fuel is cheap and could use
rubbish that we might otherwise
throw away.

Biomass fuels will not run out.

Biomass crops that are grown absorb
the same amount of pollution whilst
they are growing as they release
when they are burned, so do not
create extra greenhouse gases in the

e — Growing biomass crops needs a lot
of space and could replace growing
valuable food crops.

e Biomass fuels that are not grown

(such as waste products) create
greenhouse gases when burned.

atmosphere.

e GHG emission as low as 10 tonnes
CO2e/GWh

The conventional sources of power generation have high environmental cost when compared to non-
conventional sources like wind, solar, hydro, etc. its construction periods are longer with higher
environmental risks from emissions. On the contrary power source from solar energy is most eco-
friendly mode available. It does not have any kind of emissions during operation. While wind power
requires high wind zones to be set up and micro siting along with detailed meteorological analysis is
required, site selection for solar power is relatively easier. The power generation with Soar energy is
a clean power with no emissions and feasible for the proposed project area keeping in mind the good
solar potential of Telangana throughout the year. Considering this the state government has plans to
increase its solar assed from 199 MW to 6016 MW.

5.3 Alternate Location for the Project

Solar energy projects are site specific and its feasibility depends on a number of factors which can be
broadly categorized as solar resource assessment, land availability, cost of land and impact on
community.

5.3.1 Identification of sites for solar plant

Global horizontal irradiance map of India is shown in Figure 5.5. The western and southern region of
India has good solar potential with solar resource within the range of 5.5-6.0 kWh/m?/Day. Telangana
falling in the southern region also have good solar resource potential and can be harnessed.

The key factors considered for the final selection of solar plant sites included the following:

e Land Availability: Land is readily available by willing seller, since the land is not very fertile. The
project has been divided into two parts in consideration of land availability.

e Solar radiation at the site: Solar radiation map of India indicates that Telangana receives a global
horizontal irradiation (GHI) in the range of 5.5 to 6 kWh/m?/day. The first year energy yield prediction
of the site data was estimated to be 105,646 MWh/annum.

e Topography: The project site is spread across an open area with very mild slope in multiple
directions. Erection of solar panels is being undertaken through varying the height of the poles
required for mounting solar panels. Hence, the installation is easy and reduces the cost of technical
modifications required to adjust for undulations at the ground.

e Substation proximity: The proposed solar power plant will be connected to Minpur substation,
located 10-12 km away from the project site.

e Accessibility: The site is connected to state highway through village road. Strengthening of village
road will improve connectivity

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Geological and soil conditions: To ascertain soil parameters of the proposed site for construction
of foundations for module mounting structures, control room, HT lines & array yard, drainage etc.,
the sub soil investigation through certified soil consultant has been carried out. Geological and soil
investigations report confirm soil strength to support structures.

e Near and far shading effects due to objects like transmission lines, trees, hills, wind farms
etc. There are no shading elements such as mountains or dense trees available on the site.

Any other alternative site would not enjoy above mentioned benefits

141
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Figure 5-5: Solar Resource Potential Map

India Solar Resource
Global Horizontal Irradiance - Annual Average

| This map ‘depicts model estimates of snnual
____ ausrage. global horizontal irradiance (GH at 10
km resolution based on hourly estimates of
radiation oyer 10 years (2002-2011). The inputs
are visible imagery fram geostationary satellites,
erosol optical: deptty: Water: Napor, Rod ORD TE: .
The country boundary shown is that which is. ~~~ 3*
officially sanctioned by the Repulse af Ih

Solar Energy Centre
| ’
ami 300)

Source: http//www.nrel.gov/international/images/india_ghi_annual.jpg

5.3.2 Alternate routes for transmission lines

Laying of transmission line comprises of 220 KV single circuit line up to Minpur substation which will be
around 10-12 km from the project site.

The route for the transmission line has been selected keeping in mind the following factors:

142
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016
Transmission line route is planned to avoid any habitations along the route;
No house or community structures are located under the transmission line;
Areas requiring extensive clearing of vegetation have been avoided;

Selection of the transmission route avoids any environmental sensitive site like schools, health
centers, etc.;

Right of way/access roads will be shared with the common user of the substation.

The shortest possible route after considering the above factors will be selected for the transmission
lines. Consideration of all the above factors will reduce the environmental and social footprint of the
transmission line.

5.4 Conclusion

Various factors are considered such as solar resource potential at the project site, favourable
environmental and social settings, lowest GHG emissions in the project life cycle, availability of land
and other resources. Considering these factors it can be concluded that the proposed site is the best
location for development of solar power project. There are about three more solar power projects of
other developers that are in operation in the same district and few other in the process of construction
or planning. This is due to availability and suitability of solar power potential, land availability and various
supporting government policies.

143
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

6 ENVIRONMENTAL & SOCIAL IMPACT ASSESSMENT
6.1 Approach & Methodology

Primary impacts are assessed for a radius of 2 km around the project site and secondary impacts are
assessed beyond this radius for the proposed project. Also, 100 m RoW along the tentative transmission
line route is also considered for impact assessment. ADBS’s safeguard policies®* require that (i) impacts
are identified and assessed early in the project cycle; (ii) plans to avoid, minimize, mitigate, or
compensate for the potential adverse impacts are developed and implemented; and (iii) affected people
are informed and consulted during project preparation and implementation. ADB emphasizes on the
use of a screening process as early as possible, to determine the appropriate extent and type of
environmental assessment so that appropriate studies are undertaken commensurate with the
significance of potential impacts and risks.

The methodology adopted to assess the significance of impact associated with project activities during
construction and operational has taken following criteria into consideration. Details of screening criteria
are given in Table 6-1

Table 6-1: Screening Criteria for Environmental and Social Impact Assessment

J impact | Distribution of impact Duration of Impact Intensity

Influence of impact within Limited local scale impact resulting

the project site boundary Limited for duration of in temporary disturbance/ loss of

Low/ Short and RoW of Transmission oon 6 months environment/ social components
line (Site) (low)
Spread of impact within 2 Local scale impact resulting in
Moderate/ en from the rr the project Impact may extends up to _ short term change and/ or damage
Medium 2 years (Medium) to the environment components.
site boundary (Buffer) (Moderate)
Influence of impact Regional impact resulting in long
High/ beyond 2 km from the Impact extends beyond 2 —_ term changes and/ or damage to
Long project site boundary years (Long) the environment components.
(Widespread) (High)

6.1.1 Significance Evaluation Matrix

Significance evaluation matrix as shown in Table 5-2 has been used to evaluate the significance of
identified potential environmental impacts. This matrix includes criteria as discussed above to analyse
the significance of impact. Colour codes have been given to signify the impact intensity.

Significance of environmental impact has been analysed and presented in further section of this
chapter. The environmental impacts associated with the project activities have been identified and
analysed to evaluate their significance. Because of clean category projects, environmental impacts are
very few with minor significance and can be controlled through mitigation measures.

Table 6-2: Impact Significance Matrix

Intensity Significance

Within Site Short Low
Within Site Short Moderate
Within Site Medium Low

4 ADB's Safeguard policy Statement, June 2009

144
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Within Site Medium Moderate
Within site Long Low
Buffer area Short Low
Widespread Long Low
Within Site Short High
Within Site Medium High
Within Site Long Moderate
Within Site Long Low
Buffer area Short Moderate
Buffer area Medium Low
Buffer area Medium Moderate
Buffer area Long Low
Buffer area Long Moderate
Widespread Short Low
Widespread Short Moderate
Widespread Medium Low
Widespread Medium Moderate
Widespread Long Moderate
Within Site Long High
Buffer area Short High
Buffer area Long High
Widespread Short High
Widespread Medium High
Widespread Long Moderate
Widespread Short Low
Widespread Short High

NO IMPACT

6.2 Impacts on Physical Environment

6.2.1 Air Quality

Construction Phase:

During construction phase, various project components such as transmission cable laying, switchgear,
approach roads, internal road network and porta cabin construction will require land clearing, levelling,
excavation, grading activities, vehicle movement and DG set operation. This results in an increased
level of dust and particulate matter emissions, which in turn will directly and temporarily impact ambient
air quality. If improperly managed, there is a risk of nuisance and health effects to construction workers
onsite and to a lesser extent to nearby receptors from windblown dust (on the village access roads) due
to transportation of raw materials. However, most of these project activities are expected to be restricted
within the project boundary. Further, the movement of vehicles carrying raw materials on unpaved area

145
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

within the project site and on access road causes fugitive dust emission and may extend to surrounding
of project site like nearest settlements. Hence, the distribution of impact can be considered medium,
duration of impact is short an intensity of the impact as medium. Since the impact is widespread, but
for short duration and of low intensity, the impact can be termed of a Moderate significance. But, the
impact is reversible, and temporary in nature, if the following mitigation measures are adopted.

Mitigation Measures:
e Vehicles speed to be restricted to 20-30 km/hr on unpaved road.
e Raw material should be covered with tarpaulin sheet during transportation and in storage area
e Water sprinkling on unpaved area but ensure use of tanker water purchased form suitable
authorised vendor only.
e All the project vehicles shall have valid Pollution under Control (PUC) certificate. Ensure regularly
maintenance of project vehicles during construction and operational phase
e Turn off the machineries when not in use
Operational Phase:

During operational phase, there would be minimal vehicular movement about 2-3 project vehicles for
commuting purpose. Since major source of emission into the ambient air will be absent during the
operational phase therefore impact can be termed as insignificant.

6.2.2 Soil Quality

These impacts are associated with the project activities such as piling of module mounting
structure and storage of diesel, spent oil or transformer oil.

Construction Phase:

The project has been proposed on open scrub and agricultural fallow land. Loose top soil is generated
due to excavation on project site due to site levelling for erection of module structures towers and access
roads. The impact anticipated here is loss of top soil because of inappropriate storage. However, these
activities and associated impacts are limited to be within the project boundary and during construction
phase only. Considering the activities limited within the site, short duration of construction phase and
low intensity, significance of impact is evaluated as Low. Soil contamination may result due to
accidental spillage and inappropriate storage of diesel or used oil during construction phase. However,
distribution of impact within the project boundary and short duration of construction phase with low
intensity makes impact of Low significance and can be controlled with the recommended mitigation
measures:

Mitigation Measures:

e Provide appropriate storage of top soil in an isolated and covered area to prevent its loss in high
wind and runoff.

e Allow only covered transportation of top soil within the project site.

e Use top soil at the time of plantation and it can be given to nearby agricultural field after taking
consent with the landowners/farmers.

e Plantation activities should be undertaken by Renew Power to appease the chances of soil erosion

e Store hazardous material like diesel and used oil in isolated room and on impervious surface to
prevent seepage into project site soil

e Filling and transfer of oil to and from the container shall be on impervious surface

146
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Care should be taken with regard to possible changes in soil quality due to human activities, such
as disposal of waste material and domestic effluents on soil of the surrounding area.

Operational Phase:

During operational phase, project activities such as excavation and usage of chemicals such as diesel
and spent oil will be absent therefore impact associated with these activities such as top soil loss and
soil contamination are not anticipated. Impact can be considered as insignificant.

6.2.3 Noise Quality

The environmental impact anticipated in the proposed project is the increment in ambient noise
level due to various project activities.

Construction Phase

The major noise generating sources in the proposed project are operation of vehicular traffic, and
construction equipment like dozer, scrapers, concrete mixers, generators, pumps, compressors, rock
drills, pneumatic tools, and vibrators. The project site is located amongst barren fields with no
continuous noise generating sources in the vicinity of the project site. But, the operation of these
equipments is expected to generate noise in a range of 75 — 90 dB (A). However, propagation of noise
waves was assessed through the equation -1 and found that noise attenuates during propagation and
lower down from 90 dB(A) to 47 dB(A) at 50 m distance from the source and the nearest settlement is
about 900m from the project site. Also, intermittent operation in large area of project site reduces the
intensity.

Lp = Lw— 10 logio (2nR?)-aR -------- (Equation -1)

Lp = sound pressure level (dB) at a distance of R from a noise source radiating at a power level,

Lw= sound pressure level (dB) at source; R = distance of receptor from source;

a =frequency dependent sound absorption coefficient.

The above given equation can be used with either broadband sound power levels or a broadband
estimate of the sound absorption coefficient (a = 0.005dB (A)/meter).

The construction activity will be mainly carried out during day time. Considering the short duration,
distribution within site and low intensity, impact has been assessed as Low significance.

Mitigation measures
e Use DG set with acoustic enclosure
e Restrict major noise generating activities during night time 10:00 pm to 6:00 am

e Provide personal protective equipment to workers wherever noise is generated due to machinery
operation.

e Regular maintenance of project vehicles
Operational Phase:

Any significant noise generating activity during operation of solar power plant is absent therefore impact
in terms of increment in ambient noise level is not anticipated during the operational phase of the project.

6.2.4 Alteration of Natural Drainage Pattern

Topography of the project site can be characterized as mix (flat and mild undulations) therefore
levelling or filling is expected to alter the natural drainage pattern.

147
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Construction Phase:

During construction phase, site levelling activities will be carried out which in turn may result in change
of contour level and natural drainage system. As a small natural drain exist in the project site at
Salojipally therefore change in contour level may affect the flow of surface runoff from project site. After
the levelling and paving, increment in surface runoff is expected which should be diverted to the natural
drainage present in nearby area. If it is not done then surface runoff from the site may affect nearby
agricultural field which may cause social agitation.

Considering the extent of impact outside of project boundary and high intensity, impact is considered
as major significance and following mitigation measures are suggested to implement:
Mitigation Measures:
e Site levelling should be done with minimum alteration in contour level
e Design storm water drainage to discharge the surface runoff in the nearby natural drainage
e Do not disturb the natural drainage system
e The exit of runoff from the project site in the adjacent surrounding land area should be restricted
e Do not disturb the reservoir/pond located near the Salojipally and Korampally site
Operational Phase

In operational phase, project activities causing the alteration of natural drainage pattern will not exist,
therefore associated impact is not anticipated.

6.2.5 Water Resources

Water is required for various project activities, fulfilment of this water requirement through
ground water may have impact on water availability.

Construction Phase

In the construction phase, total water requirement for construction activities and labour camp is
estimated about 19.5 -21.5 KLD. Further, construction activities will be limited only to 3-4 months
duration therefore a long term water requirement is not expected. As CGWB study indicates that Tekmal
mandal falls under safe zone therefore ground water table depletion is not anticipated due to
construction activities.

Considering the limited distribution of impact (within the site), short duration of activities and low
intensity, significance of impact is assessed as Low.

Operational Phase

Typically, ground water consumption during operation of solar power plant is high because of module
cleaning requirement throughout the project life cycle. In operational phase, the water requirement
would approximately be 1.6L/module®*. The domestic water required is estimated to be 0.5 KLD,
considering a total of 10-12 personnel onsite during operation phase including security personnel and
technical staff on a 24 hours shift. Considering the distribution of impact in buffer area, long duration of
activities and moderate intensity, significance of impact is assessed as Moderate.

65

https://www.ifc.org/wps/wem/connect/f05d3e00498e084 1 bb6fbbeS4d 14 1794/IFC+Solar+ Report_Web+_08+05.pdf?MOD=AJP.
ERES

Page 64

148
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Mitigation Measures:

e Dry wiping method using microfiber cloth can be adopted to minimize water consumption for solar
panel cleaning.

e Ensure optimal usage of water viz., storage and reuse of wash water after module washing and
plantation of low water requirement species

e Construct rain water harvesting pit to recharge the ground water table

6.2.6 Solid/Hazardous Waste Disposal
Construction Phase:

Solid waste during the construction phase consists primarily of scrapped building materials, excess
concrete and cement, excavated material, rejected components and materials, packing materials
(pallets, crates, plastics etc.) and human waste. Reportedly, the broken solar panels will be properly
packed and will be sent back to manufacturer. No agreement to support this was shared. However,
taking in consideration the impact within site, short duration and moderate intensity, the impact is
considered as Low.

Mitigation Measures

e The excavated material generated will be reused for site filling and levelling operation to the
maximum extent possible.

e Ensure broken solar panels are properly packed and sent back to manufacturer

e Food waste and recyclables viz. paper, plastic, glass, scrap metal waste etc. will be properly
segregated and stored in designated waste bins/ containers and periodically sold to local recyclers
while food waste will be disposed through waste handling agency.

e Waste oil will be collected and stored in paved and enclosed area and subsequently sold to
authorized recyclers.

Operation phase:

There will not be any substantial generation of solid waste, other than insignificant domestic waste, and
broken solar panels. The broken solar panels will be sent back to the manufacturer. Considering the
limited distribution of impact (within the site), long duration of activities and low intensity, significance of
impact is assessed as low.

Mitigation measures

e Food waste and recyclables viz. paper, plastic, glass, scrap metal waste etc. will be properly
segregated and stored in designated waste bins/containers and periodically sold to local recyclers.

e Ensure broken solar panels are properly packed and sent back to manufacturer

6.2.7 Impact on Land and Landuse

Construction Phase

During construction phase, impact on landuse is anticipated due to various activities such as site
levelling, filling and development of solar power plant. Landuse classification will change into industrial
landuse after the development of solar power plant. Some impact on natural drainage system is also
anticipated. Further, impact will be of long term and permanent in nature but impact will not be of
adverse nature.

Mitigation measures

149
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Do minimum changes in contour level
e Do not disturb natural drainage system
Operation Phase

No impact on land use is envisaged during the operation phase.

6.2.8 Impact on Biological Environment
Construction phase
The associated ecological impacts of the construction phase are due to following activities:
e Clearing and levelling of land
e Fencing of land
e Laying of solar module foundation and erection
e Laying of transmission towers and transmission lines
e Creating access roads
The impacts envisaged on ecology during construction phase are enlisted below:

e Loss of vegetation and avian habitat due to site clearance, road construction, building and PV array
support construction etc.

e Erosion and clearing of topsoil (loss of habitat and habitat fragmentation).

e Disturbance/ displacement of fauna, including avifauna associated with noise and movement of
construction equipment and personnel.

Destruction and loss of vegetation

Project construction involves land clearance, levelling, etc. causing loss of vegetation (Like trees,
shrubs, ground flora, etc.). The clearance of vegetation will be restricted to the project site. Clearing of
vegetation is also required for access route and transmission lines. The proposed solar power plant site
is located in three parcels (in villages namely Korampally, Yelakurthy & Salojipally) is located on barren
or fallow agricultural land.

Clearance of trees and ground cover shall be done during the construction period. As it is a modified
habitat, the conservation status of the project site and its immediate surroundings found to be poor. The
ground cover occupied by grasses/ sedges and other shrubs/ herbs were mostly seasonal and the level
of impact generated from removal of this seasonal understorey (ground cover) can be termed as
negligible as the species are very common and have least conservation value. Many of them are weeds.
At the same time, the construction period is also short and the understorey will once again grow up at
same area after a good shower of rain once the construction is over.

The agricultural lands located around project site have trees like Neem, Acacia, etc. which may likely
to be pruned/ cut from the project activities. Pruning of trees does not have any impact but the removal
of tree species will have moderate level of impact. At Korampally, Yelkurthy and Salojipally site, around
98, 126 & 143 trees were counted respectively. Although no permission is required to cut the trees as
per the tree felling and transit regulations in Telangana State®*, adequate amount of plantation shall be
undertaken by the project proponent in the study area (along the avenues, schools, community lands)
which not only replenish the loss of tree cover of the area but also enhance the green cover of the tree

 http7//forests.telangana.gov.in/Documents/EODB/ExemptedSpecies.paf

150
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

sparse region. It is also suggested that the trees must be transplanted and in cases where they cannot
be transmigrated, new saplings must be planted.

Disturbance to Fauna

ADB’s Environment Safeguards recognizes that protecting and conserving biodiversity is of utmost
importance. The proposed solar power plant will result in habitat loss for resident species. Shy fauna
are likely to avoid the area due to the human activity. There may also be a shift in small mammal and
reptile community structure from the project area.

Transportation of construction equipment and construction activities is very likely to disturb faunal
species of the area. Noise from construction and frequent movement of vehicles can also disturb the
avifauna of the area. The project site does not fall in any of eco-sensitive areas such as national park,
wildlife sanctuary area or forest area. This project will have a small foot print area and small mammalian
species, birds and reptiles those were either sighted directly during primary survey or confirmed on their
presence by the local seniors are very common and found all over the region. Temporarily, they may
abandon the project activity area during the construction period and migrate to nearby areas. Thus the
impact on fauna of the area is considered to be minor and for short duration.

Significance of Impact

The impacts of construction phase on ecology will be both direct in terms of vegetation and habitat loss/
displacement and indirect due to increased noise and heavy equipment and vehicular movement which
will be limited to construction phase only. Overall the impact significance is assessed to be minor. The
impact would be temporary and limited to only approach roads and construction area.

The impact on fauna and flora will have minor intensity with a local spread for a short duration which
will result in an overall minor. However with proper implementation of suggested mitigation the impact
may be reduced to negligible.

Mitigation Measures

The following measures should be considered in the project design to mitigate the impact during
construction phase due to the project:

e All project activities shall be undertaken with appropriate noise mitigation measures to avoid
disturbance to human as well as faunal population in the region.

e Activities generating high noise shall be restricted to day time and will be mitigated to minimize the
noise level outside the site boundary.

e Recovery of ground storey (mostly grasses and herbs) vegetation under the PV panels and in other
places that do not need to remain cleared shall be encouraged to grow.

e Movement of construction and transport vehicles shall be restricted to dedicated paths to minimize
any harm to small mammals/ reptiles within the site.

e Transportation of construction material shall be restricted to day time hours in order to minimize
noise and disturbance to fauna in the area.

e General awareness regarding wildlife shall be enhanced through putting signage, posters, among
the staff and labourers.

Strict prohibition shall be implemented on trapping, hunting or injuring wildlife present in and around
the project site by the labour force and shall bring a penalty clause under contractual agreements.

e Camp and kitchen waste shall be collected in a manner that it does not attract wild animals.

e Temporary barriers shall be installed on excavated areas.

151
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e The footprints of the construction activities shall be kept to minimum so as to reduce disturbance
to flora and fauna.

e Planting adequate number of native, fast growing trees on access roads and/ or in nearby barren
areas/ schools/ Panchayat office which may also give an alternate habitat to the faunal species
especially the bird species and maintain the ecological balance.

e Care and maintenance of the planted species should be done for atleast three years to maximize
the survival rate of the plants.

Impacts Due To Construction of Transmission Towers

The project activities during transmission tower construction, may involve clearing of trees along the
route alignment wherever required, excavation for installation of towers, erection of towers, civil works
related to transmission line and line stringing. Transmission towers of area 6mX6m will be erected for
a route length of approximately 13.4 km. Thus the associated impacts would be low.

In this case, the removal of trees (If any) shall be fully compensated through plantation in and around
the impacted area. The initial construction works along the alignment involving land clearance, cutting,
filling, and levelling that may also cause loss of vegetation. None of the declared environmentally
sensitive areas is located within the route alignment. It is not expected that any flora and fauna that are
rare, endangered, endemic or threatened will be affected.

Small mammals and reptiles may be affected due to construction activities and this is purely temporary
in nature. During the operation phase, most of the construction phase impacts will get stabilized and
the impacts will be restricted only to the operation and maintenance of the project site.

6.2.9 Socioeconomic Impact

Socio-economic impact assessment is designed to assist communities in making decisions that
promote long-term sustainability, including economic prosperity, a healthy community, and social
wellbeing. To assess and understand the social impacts associated with the project, social indicators
have been identified and analysed.

(A) Loss of land/ livelihood conflict
Construction Phase

Land in the project influenced area is predominantly used for agriculture and grazing. Grazing activities
are limited to post-monsoon months when adequate vegetation is present. Irrigation facilities in not
sufficient to meet the present need and demand. But Land at Yelakurthy and Salojipally (identified only
till the time of study) are found to be uncultivated during the time of the ESIA Team visit. The
procurement of land is almost completed at Korampally (200 Acres) and Yelakurthy (120 Acres)
villages. Precisely, as information provided by the ReNew Saur Shakti Private Limited (RSSPL) about
445 Acres of private lands will be procured in total spread into three locations as mentioned earlier
through willing to sale willing to buy basis. All the lands that has been procured was being done on
willful sale agreement by the land owners for which adequate compensation (more than the land circle
rate) in form of Sale amount.

Moreover, it was mentioned by the Land Owners at two of the project area villages, viz. Korampally
(200 Acres) and Yelakurthy (120 Acres) that due to the escalating cost for cultivation and rising labour
cost, profit from agriculture is gradually declining. They also wanted to have some more profit options
which will support their immediate needs like children’s higher education or marriage etc. Hence,
farmers and land owners were looking for more ensured profiting and continuously supporting options.

152
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

The land owners have aspirations for betterment of their livelihood with the initiation of the proposed
Projects.

Though formal Public Disclosure was yet to be made, it was confirmed by the land sellers, Panchayat
Members and the community at large that the information about the proposed 65 MW Solar Power
Project was communicated very clearly before the procurement of the land. It was also informed by the
land sellers that they don’t have any physical or financial loss due to selling of their lands.

It is concluded that land has been taken both at Korampally and Salojipally after paying the mutually
agreed price (more than the land circle rate). Hence, considering all the above points neither physical
nor economical displacement is envisaged. Further, taking the distribution of impact as within site for
short duration and low intensity, the impact significance can be termed as Low.

igation Measures:

e It should be ensured that proper public disclosure is undertaken for the project activities at the
community level at each of the sites, viz. Korampally, Yelakurthy and Salojipally villages of Tekmal
Mandal in Medak District.

e Proper compensation in form of sale amount should be paid properly as agreed and within
stipulated time to the land owners to rule out conflict in future.

e Stakeholder engagement plan and Community development plan should be implemented for all
the 5 Project Sites, viz. Korampally, Yelakurthy and Salojipally villages for the 65 MW Solar Power
Plant in Tekmal Mandal of Medak district.

e It should be ensured that maximum employment is given to the locals w.r.t their capacity and skills.

e Grievance Redressal mechanism should be followed onsite. Complaints from the locals should be
timely registered, investigated and resolved.

Operation Phase:

There would be no impact on land during operation phase. There would be requirement of security
guards for Plant Sites, hence local employment opportunity would be generated and this would be a
positive impact of the project as it would enhance the economic opportunities for the locals.

igation Measures:
e Based on need assessment, CSR initiatives should be implemented in the project affected villages.

e ReNew Saur Shakti Private Limited should undertake a formal consultation with all landowners
from whom right of way is to be obtained for construction of transmission towers and make them
aware of the project details;

e ReNew Saur Shakti Private Limited should ensure that all agreements have been executed
properly;

e Community development plan should be implemented.

e It should be ensured that maximum employment is given to the locals w.r.t their capacity and skills.

e Grievance Redressal mechanism should be followed onsite. Complaints from the locals should be
timely registered, investigated and resolved.

(B) Engagement of Local and Migrant Labour
Construction Phase:

The social impact associated with the engagement of local and migrant labour in the proposed project
is conflict between labour and contractor or developer which in turn may result in suspension of project
and reputational risk on project developer. Considering the project in construction phase indicators have

153
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

been discussed to provide sense of what should not be done with respect to labour engagement. The
issues discussed here in the form of indicators IFC PS 2 and Indian Labour Act. The distribution of
impact is buffer area, duration is short and intensity is moderate, the impact significance can be termed
as “Moderate”

Considering the sensitiveness associated with the engagement of child, forced labour, Renew has laid
down policies through which it demonstrates compliance to all of the above factors. Its contractors
should be made aware of all its policies for labour requirements and incorporated in their contracts prior
to the starting of the project. Renew need to monitor the implementation of the policies on regular basis.
Mitigation Measures:
e Employment will be provided to local people wherever possible, especially as unskilled
construction workers and security guards

e ReNew Saur Shakti Private Limited should include clause or provisions related with non-
engagement of forced and child labour, gender equity, non-discrimination on employment and
opportunity and freedom to express their view in contractors agreement and HR policy

e ReNew Saur Shakti Private Limited through its contractors should ensure that labour is being
adequately paid by contractors. Also ensure that wages is being paid as per the requirement of
minimum wages act

e ReNew Saur Shakti Private Limited will conduct internal audits as when required to monitor the
performance of contractor.

e ReNew Saur Shakti Private Limited through the contractor will inform the labour about emergency
preparedness plan and communication system to be followed during emergency situation

e ReNew Saur Shakti Private Limited through contractor should ensure that labour receive training
on health and safety issues involved in the proposed project.

Operation Phase

Locals can be hired as security guards for all Project sites viz. at Korampally, Yelakurthy and Salojipally
villages.

This will enhance the local employment and would be a Positive Impact.
(C) Labour Camp (Onsite / Offsite)
Construction Phase:

There are chances that some kind of conflict between the migrated labours and the labour community.
Considering the possibilities of such conflicts and the existing situation the distribution of impact is buffer
area, duration is short and intensity is moderate, the impact significance can be termed as “Moderate”

Mitigation Measures:

ReNew Saur Shakti Private Limited will setup onsite labour camp for labours employed through
contractors to restrict the interaction of migrated labour with local community as to avoid any conflict.
(D) Social Issues Regarding Row and Such Matter

Construction Phase:

There are chances that some kind of social issues arise on Right of Way for transmission line etc. and
thereby obstruction of places of importance at all of the Project Sites viz. Korampally, Yelakurthy and
Salojipally villages in Medak district.Considering the existing condition and the records, information that
has been received from ReNew Saur Shakti Private Limited the impact significance can be termed as
“Moderate”.

154
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

iqation Measures:

e The layout for access roads and transmission lines should consider minimum land requirement
and should avoid procurement of agricultural land;

e The project management should undertake a formal consultation with all farmers from whom right
of way should be obtained, gain informed consent

e Site Management should ensure that all agreements will be executed properly and documented

e Any waste generated during the construction phase should not be accumulated near the religious
structure as this might affect the sentiment of the locals

(E) Community Engagement
Construction Phase:

There are chances that the local community’s interest may impact with any sort of undue activities.
Considering the future possibilities of such impacts the impact significance can be termed as
“Moderate”.

igation Measure:

e During the Projects construction phase efforts will be made to engage with the community through
the Panchayati Raj Institution representatives and key identified leaders of the community at each
site viz. at Korampally, Yelakurthy and Salojipally in Tekmal Mandal of Medak district.

6.2.10 Health and Safety Impact
(A) Occupational Health & Safety Impact
Construction Phase:

Occupational Health and safety hazard associated with project activities (during construction) in Solar
Power Plants are identified as follows:

e Electrocution and Firing due to short-circuit: It should be ensured that proper training be given
to workers before they initiation of any project activity as well as the workers wear their appropriate
Personal Protective Equipment (PPE) viz. helmets, safety jackets, safety shoes, goggles, gloves
etc. as per their nature of work involved.

e Possible injuries associated with working with transmission line laying

e Accidents during cutting, chipping and piling

e Physical injuries: These can occur when workers involved in loading/unloading activities don’t
adhere to proper ergonomics discipline. Injuries like muscle strain, ligament tear, slip disc can
occur which may prove to be fatal.

e Trip and fall hazards: The injuries are similar to those discussed under working at height. They
occur when workers trip over/fall when debris etc. lies in the walkway/ passages.

e Diseases due to unhygienic condition: It should be ensured that proper and adequate number of
toilets should be constructed for the labourers so that hygienic conditions prevail in the site area.

e Violation of privacy and dignity of women involved: There can be a violation of the privacy and dignity
of the women involved in the work force as there is no enclosed or exclusive provision for women. ReNew
Saur Shakti Private Limited following their Environmental and Social Management System (ESMS) and
abide by the ADB Principles will ensure that the dignity and privacy of women is maintained through
separate and protected provision for Sanitation Facilities during operation phase of these project as well
as in other future projects of ReNew Saur Shakti Private Limited.

155
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Also, there can be dissatisfaction among the labourers due to many conflicts/issues unresolved, hence
there should be a complaint register onsite. ReNew Saur Shakti Private Limited’s contractor should
ensure to have regular medical check-up of their hired labourers. ReNew Saur Shakti Private Limited
or their contractor should ensure to have regular medical check-up of their hired labourers. Hence,
taking the distribution of impact as within site, duration as short and intensity as moderate, the impact
significance can be taken as Moderate.

igation Measures:

All material will be arranged in a systematic manner with proper labelling and without protrusion or
extension onto the access corridor.

Loading and unloading operation of equipment should be done under the supervision of a trained
professional

All work at height to be undertaken during daytime with sufficient sunlight

Proper PPEs should be provided to workers handling welding, electricity and related components.
Workers handling electricity and related components shall be provided with shock resistant gloves,
shoes and other protective gears.

There should periodical training to educate the workers for proper use of PPE’s.

There should be proper monitoring system to ensure that each and every individual labourers are
using the PPEs properly.

Fire extinguishing equipment should be provided in adequate number on site to handle any
possible fire outbreaks

An accident reporting and monitoring record should be maintained
Display of phone numbers of the city/local fire services, etc. at site should be done
The labour engaged for working at height should be trained for temporary fall protection devices

There should be arrangement for hygienic and scientific sanitation facilities for all the labourers
working in the site.

There need to have enclosed and exclusive provision for women to protect the privacy and dignity
of the women involved in the work force.

Provision of the Contract Labour Rules, 1971 require the operator of a construction site to provide
adequate sanitation facilities to worker within the site premises (Latrine: One per 25 male/female;
Urinal One per Male/female).

Contractors should inform the labour about the Grievance Redressal Mechanism (GRM) by which
they can inform about any grievances.

Contractor should ensure that labour receive training on health and safety issues involved in the
proposed project.

Contractor should inform the labour about Emergency Preparedness Plan (EMP) and
communication system to be followed during emergency situation.

Operation Phase:

Occupational Health and safety hazard associated with project activities (during operation) in Solar
Power Plants are identified as follows:

Electrocution/ Electrical Shocks: These may occur when the skin comes in contact with live power
lines etc. The severity of the burn depends on voltage, current, time of contact etc.

Firing due to short-circuit:

156
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Possible injuries associated with working at height
e Diseases due to unhygienic condition
The impact significance can be taken as Moderate.

Mitigation Measure:

e Provide and ensure wearing of personal protective equipment’s viz., gloves, helmets, ear plug,
safety belt etc.

e Ensure effective work permit system for critical activities such as electrical work and working at
height

e Prepare emergency communication system and emergency preparedness plan

e Ensure proper sanitation facilities.

(B) LABOUR ACCOMMODATION (Onsite and offsite)
Construction Phase
As per International Labour Organisation “Housing provided to workers as part of the employment
contract should meet certain minimum specifications in respect of the nature and standard of the
accommodation and facilities to be made available. The guidelines and recommendation Facilities like
drinking water, separate kitchen, fans, beds, toilets and power supply has been provided to the
workers/labours in the labour camp set up in the project site.” §”
Considering the future construction RSSPL distinctly and exclusively consider and apply as far as

possible the recommendations of ILO and other relevant Apex Bodies the following factors should be
followed in all the three Solar Power Project sites viz. at Korampally, Yelakurthy and at Salojipally

e Housing space: Adequate housing space for labours has been provided. As per International
Labour Organisation (ILO) standards, the floor area of workers’ sleeping rooms should not be less
than 7.5 square metres in rooms accommodating two persons, if a room accommodates more than
four persons, the floor area should be at least 3.6 square metres per person.

e Adequate supply of safe potable water;

e Sanitation facilities for contract labourers: Proper functional toilets has been provided in the labour
camp. The disposal of waste water is managed by the septic tanks and soak pits constructed in
the camp.

e Proper and adequate drainage system to drain out the waste water to avoid any kind of
contamination or spread of disease thereby;

e Adequate arrangements for comfortable and secure living within the sleeping room

e Arrangements for secured locker etc. for safe keeping of the labours’ individual and personal
belongings. which can be locked by the occupant to ensure privacy;

e Common Hygienic dining rooms, canteens or mess rooms, located away from the sleeping areas;

e There must have arrangements for safeguard of health issues and immediate arrangements for
addressing accidental incidents.

Mitigation Measures:

°” Source: Labour Accommodation Standards, ILO

157
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e ReNew Saur Shakti Private Limited has formulated their own Environmental Social Management
System (ESMS). Following that an Emergency Preparedness Plan to deal with health and safety
issues during project life cycle of a Solar Power Plant will be built.

e RSSPLwill ensure that they will abide by the policy of safe guarding all issues regarding the health
and safety of the workers who are working under the Projects.

e Emergency Preparedness and Plan for On-Site Emergencies: the plan has defined nature of
emergencies that can be encountered during operation of a solar. Requirements of an Emergency
Control Centre (ECC), firefighting facilities and medical facilities has also been detailed out. Roles
and Responsibilities of personnel at site, communication channel to be followed, and procedures
for different emergencies have also been detailed. ReNew Saur Shakti Private Limited should
ensure that all its hired contractors should abide by the requirements of plan formulated like
undertaking mock drills, identification of first aiders and fire fighters, display of emergency numbers
onsite etc.

(C) Community Health & Safety
Construction phase:

During construction phase, various project components such as transmission cable laying, switchgear,
approach roads, internal road network and porta cabin construction require land clearing, levelling,
excavation, grading activities, vehicle movement, DG set operation will take place. This will results in
an increased level of dust and particulate matter emissions, as well as high traffic load, which in turn
will directly and temporarily impact the local community. If improperly managed, there is a risk of
nuisance and health effects. Taking the distribution of impact as within site, duration as short and
intensity as low, the impact can be considered as “Low”
igation Measures

e Identify route for movement of project vehicles which, should not include narrow village road and
road passing through cluster of settlements

e Depute traffic escorts as and when required near project site and major settlements to guide
movement of project vehicles

e Keep limited speed of project vehicles near settlements and within the project site.
e Provide necessary training to the drivers for speed restrictions and on do’s and don’ts
- During construction phase
- Operational Phase
Operation Phase:

Traffic Movement: In operational phase very few (2-3 nos.) of vehicles will be required for commuting
from home to site office. Therefore, impact associated with movement of project vehicles is not
anticipated. Besides, there may be impact due to restriction in public access, but considering (as
informed during interaction) ReNew Saur Shakti Private Limited will construct strengthen existing roads
within the village connecting the main roads and between places with different Project sites.

Risk of Electrocution: Risk of Electrocution is anticipated in the operational phase of the project, which
could be mitigated through boundary wall and restricted entry in project site.

Taking all these points in consideration, with distribution buffer area, duration short and intensity low,
the significance of impact can be taken as Low.

Mitigation Measures

e Ensuring effective work permit system for critical activities such as electrical work

158
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Boundary Wall and restricted entry in project site
e Prepare emergency communication system and emergency preparedness plan should be framed.
(D) Impact on Cultural/ Archaeological Site

The site does not contain any archaeological monuments or sites as per the Archaeological Survey of
India. No historical and cultural monuments will be affected by the projects viz at Korampally, Yelakurthy
and at Salojipally village of Tekmal Mandal in Bhatinda district.

One fort like Structure is found to be located on Sangareddy- Medak Road at Andole village under
Andole Mandal of Medak District about 16.23 Km. south from the Project Area. There is one Tower like
structure is also found adjacent to the fort like structure, According to the villagers that it was used as
Watch Tower in the time of yore. One Temple is found located within the mentioned fort. A local deity
namely Sri Ranganatha is worshipped till date within the Temple. It was informed by the local people
that the structure was said to be built by local chieftain Queen Shankaramma approximately on 1712
AD.

So far it was informed that there is no designated or non- designated heritage site in the study area
villages of the project area though no such evidential proof was found in the site area villages viz at
Korampally, Yelakurthy and Salojipally villages at Tekmal Mandal of Medak District. Though, to ensure
whether alike remnants of old civilization similar to the Fort are possible to be unearthed within the close
proximity of the Project Area and in case of accidental discovery of artefacts during construction
activities, chance find procedure is required to be planned and implemented.

No impact is envisaged both during construction and operation phase.
(E) Access to Common Property Resources

Another issue which may cause social impact on indigenous people in terms of conflict between project
developer and local community is restriction on community to access the common property resources.
Any physical structure with historical, religious and aesthetic significance was also not found close to
any of the three project sites, viz at Korampally, Yelakurthy and Salojipally. Considering the absence of
resources with cultural significance, disturbance to physical cultural resources and impact associated
with it is not anticipated for both the construction and operation phase.

Regarding RoW of the Korampally (200 Acres), there will not be any issue, because the site area is
located on Chinthakunta- Kottapally Road. The two other different sites viz at Yelakurthy and Salojipally
are located a little away from the main road and at the village Interior Road. As informed by the Project
proponent, the access roads will be strengthened and further maintained till the project cycle within the
villages.

No impact is envisaged both during construction and operation phase.
(F) Corporate Social Responsibility
Construction Phase

To empower the local community through different development and support programmes ReNew Saur
Shakti Private Limited should take some initiatives for Community development Plan under their CSR
Policy in the project affected villages viz. Korampally, Yelakurthy and Salojipally villages in Tekmal
Mandal of Medak District.

ReNew Saur Shakti Private Limited India Private Limited has developed their own CSR Policy in
alignment with its CSR vision, principles and values, for delineating its responsibility as a socially and
environmentally responsible corporate citizen. The Policy lays down the areas of intervention, principles
and mechanisms for undertaking various programs in accordance with Section 135 of the Companies
Act 2013.

159
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

The CSR Activities may include:

e Employment opportunities to the people who are losing their lands in a manner that is affecting
their livelihood resource in project area villages;

e Creating provisions for Employment opportunities to the people who are skilled and semi- skilled
in project area villages;

e Supporting the Anganwadi Centres by facilitating them with provisions of exclusive Drinking Water
and Toilet facilities for them in project area villages;

e Facilitating the Anganwadi Centres/ Local Schools by providing them with amenities like Chairs,
Benches etc.;

e Facilitating in development and creation of Health Infrastructure in the Project Area villages, where
it is found to be inadequate;

e Promotion of education, including special education and employment enhancing vocation skills
especially among children, women, elderly and the differently abled and livelihood enhancement
projects;

e Promoting gender equality, empowering women, setting up homes and hostels for women and
orphans, setting up old age homes, day care centers and such other facilities for senior citizens
and measures for reducing inequalities faced by socially and economically backward groups etc.

Since ReNew Saur Shakti Private Limited has specific Implementation Mechanism under their CSR
Policy, they should create provisions for the above mentioned matters and any other pertinent issues.

Operation Phase

The CSR activity may continue during Operation Phase to comply with the need and requirement of the
areas development and to avoid any conflict during that phase.

6.2.11 Cumulative Impacts

There are three other renewable energy projects located near the proposed project site. All three of
them are solar power projects located near the project site. 150 MW solar power plant developed by
Sky Power is located near the Yelakurthy site. Both the other solar power plant each of 10 MW are
developed by MV solar.

Considering the availability of land and good solar potential in the district, establishment of some other
solar power project in near future cannot be ruled out. As the proposed solar power project do not
involve forceful acquisition of land and the settlements are located at a distance from the plant, as such
no resettlement issues are there. Also, no obstruction to common property resources are anticipated.
Hence, no cumulative impact is envisaged due to the proposed project.

160
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

7 ENVIRONMENTAL & SOCIAL MANAGEMENT PLAN

The Environment and Social management Plan specifies measures for addressing the limited negative
risks and impacts and for enhancing the beneficial impacts. In addition, organizational capacity and
training requirements, required to check and ensure effectiveness of the plan throughout the lifecycle
of the project, have also been discussed.

Renew Power is committed to implement an effective Environmental and Social Management System
(hereinafter referred as ESMS) to continuously manage and communicate the potential social and
environmental impacts and risks imposed on the project employees (direct and indirect) and the local
communities residing in the immediate vicinity of the project area. The outcomes of the Environmental
and Social Impact Assessment of the proposed project have been used to formulate an Environment
and Social management & Monitoring Plan for the project, presented in Table 6.1. The Plan specifies
measures for addressing the limited negative risks and impacts and for enhancing the beneficial
impacts. In addition, organizational capacity and training requirements, required to check and ensure
effectiveness of the plan throughout the lifecycle of the project, have also been discussed.

7.1 Training of Personnel & Contractors

RSSPL should ensure that the job specific training and EHS Induction training needs are identified
based on the specific requirements of ESMS and existing capacity of site and project personnel
(including the contractors and sub-contractors). Special emphasis shall be placed on traffic
management, stakeholder’s engagement and grievance redressal. General environmental awareness
shall be increased among the project’s team to encourage the implementation of environmentally sound
practices and compliance requirements of the project activities. This will help in minimizing adverse
environmental impacts, ensuring compliance with the applicable regulations and standards, and
achieving performance beyond compliance. The same level of awareness and commitment shall be
imparted to the contractors and sub- contractors prior to the commencement of the project.

An environment and social management training programme shall be conducted to ensure effective
implementation of the management and control measures during construction and operation of the
project. The training programme shall ensure that all concerned members of the team understand the
following aspects:

e Purpose of action plan for the project activities;
e Requirements of the specific Action Plans

e Understanding of the sensitive environmental and social features within and surrounding the
project areas; and

e Aware of the potential risks from the project activities.

e A basic occupational training program and specialty courses shall be provided, as needed, to
ensure that workers are oriented to the specific hazards of individual work assignments.

e Training shall be provided to management, supervisors, workers, and occasional visitors to areas
of risks and hazards.

e Workers with rescue and first-aid duties must receive dedicated training so as not to inadvertently
aggravate exposures and health hazards to themselves or their co-workers.

e Through appropriate contract specifications and monitoring, the employer shall ensure that service
providers, as well as contracted and subcontracted labour, are trained adequately before
assignments begin.

161
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

7.2. Monitoring

In order to implement the ESMP, the on-site team should adhere to a time-bound and action-oriented
Environmental and Social Action Plan to implement the mitigation measures provided for each of
the identified environmental and social impacts. This ESMP should be monitored on a regular basis,
quarterly or half-yearly and all outcomes would need to be audited in accordance with existing EHS
commitments.

The monitoring process should cover all stakeholders including contractors, labourers, suppliers and
the local community impacted by the project activities and associated facilities thereby increasing the
effectiveness of suggested mitigations measures. RENEW POWER should ensure that all the
contractors comply with the requirements of conditions for all applicable permits, suggested action plans
and scheduled monitoring. The inspections and audits should be carried out by an internal trained team
and external agencies/experts. The entire process of inspections and audits shall be documented and
key findings of which should be implemented by the proponent and contractors in their respective areas.

7.3 Documentation & Record Keeping

Documentation and record keeping system has to be established to ensure updating and recording of
requirements specified in ESMP. Responsibilities have to be assigned to relevant personnel for
ensuring that the ESMP documentation system is maintained and that document control is ensured.
The following records should be maintained at site:

e Documented Environment Management System;

e Legal Register;

e Operation control procedures;

e Work instructions;

e Incident reports;

e Emergency preparedness and response procedures;
e Training records;

e Monitoring reports;

e Auditing reports; and

e Complaints register and issues attended/ closed

162
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Table 7-1: Environment Management Pan

CONSTRUCTION PHASE

Impact Intensity
without
mit

A | Physical Environmental Management Plan

LANDSCAPE AND
VISUAL

Visual and
landscape impacts
due to presence of
elements typical of a
construction site
such as equipment
and machinery.

Impact
Intensity with
mitigation

Ensure the construction site is left in
an orderly state at the end of each
work day

Construction machinery, equipment,
and vehicles not in use should be
removed in a timely manner to the
extent possible

NO IMPACT

Proper handling of waste streams

The total water
requirement is high.
However, the region

Monitoring/trai
Requirement

Responsibility

Contractor under
the supervision of
RSSPL’s
Personnel

During construction phase, water is
being sourced from bore wells for
which permission needs to be taken
from CGWB.

Maximum efforts
as per CGWB falls Construct rain water harvesting pit to should be made to | Project Developer/
under safe zone but recharge the ground water Contractor under
GROUND WATER . reuse and recycle a
2 ABSTRAC-TION —_&*faction of ground Use dry wipe method to clean the water to reduce water the supervision of

water over a long
period may cause a
serious concern.
Hence the impact is
envisaged.

modules

Reduce the frequency of washing to
save water

If possible, collect the water after
module wash and reuse it for module
washing

consumption.

RSSPL’s
Personnel

163
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Impact Intensity Impact Monitoring/trai
Aspect Impact Action Intensity with n ig Responsibility
ert Requirement
mitigation

Possibility of
contaminated e Storage of oil shall be undertaken on
runoff from the paved impervious surface and
site entering secondary containment shall be
the nearby provided for fuel storage tanks
water bodies. e Adequate drainage of road based on . Machinery fie
e Domestic road width, surface material, thoroughly. ©
pater wut compaction ane maintenance checked for the
portable toilets ¢ Leak-proof holding tanks for sanitary presence of
GROUND WATER into waste water should be constructed to leaks if any;
3 QUALITY neighbouring protect the shallow ground water + Leakage of
water bodies evel: vehicles to be
can lead to Waste water holding tanks / septic checked;
degradation of tank should be located at more than A
water quality. 500 m away from bore wells or any * Storage of oil on
other underground water holding site to be
e Waste water tanks. checked
from toilets .
constructed for It should be ensured that the waste
site office can water does not find its way into
contaminate surface waters or water wells.
groundwater.
Vehicles speed to be restricted to 20-
° Fugitive Dust 30 km/hr. on unpaved road. This will
due to reduce dust emission
movement of . . Project Developer/
project Raw material should be covered with Contractor under
4 | AIR QUALITY vehicles and tarpaulin sheet during transportation the supervision of
site clearance and in storage area RSSPL's
e Emission from ¢ Practices water sprinkling wherever Personnel
Diesel required on unpaved area but ensure
Generators use of tanker water purchased form
authorized vendor only

164
5 | SOIL QUALITY

Top Soil Loss

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

All the project vehicles shall have
valid PUC certificate

Ensure regular maintenance of
project vehicles during construction
and operational phase

Turn off the DG sets & machineries
which are not in use

DG sets preferably should be placed
away from settlement area.

It will be ensured that exhaust
emissions of construction equipment
adhere to emission norms as set out
by MoEFCC/ CPCB.

Impact
Intensity with
mitigation

Provide appropriate storage of top
soil in an isolated and covered area
to prevent its loss in high wind and
runoff.

Allow only covered transportation of
top soil within project site.

Use top soil at the time of plantation
on the approach road.

Construction debris shall be reused
in paving on site approach road to
prevent dust generation due to
vehicular movement

Re-vegetation shall be done in the
area after the completion of
construction, in order to reduce the
risk of soil erosion

Monitoring/training
Requirement

Responsibility

NO IMPACT

The workforce

shall be
sensitized to
handling — and
storage of
hazardous

substances viz. | Project Developer/
fuel oil, machine | Contractor under
oil/fluid etc. the supervision of
Renew Power's

The — workers | p, ersonnel

engaged in
handling
hazardous
substances
shall be briefed
about the
possible

165
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Impact Intensity Impact Monitoring/trainin
Aspect Impact wi Action Intensity with n ig 9 Responsibility
ert Requirement
mitigation

hazards and the
need to prevent
contamination.

In case of any accidental spill, the
soil will be cut and stored securely for
disposal with hazardous waste.

e Store hazardous material (like used
oil) in isolated room with impervious
surface.

¢ Filling and transfer of oil to and from
the container shall be on impervious
surface.

Soil Contamination

e Waste disposal grounds that are in
use by the local people should be
identified and permission from local
administration for use of the same
needs to be obtained for disposing
domestic wastes.

e Disturbance to
habitants

¢ Regular maintenance of construction
machinery and equipment shall be
carried out to ensure noise

* Vehicular noise emissions are maintained at design

from heavy

levels.
vehicles
utilized to e Integral noise shielding to be used It will be ensured that
deliver where practicable and fixed noise noise emissions of | Project Developer/
construction sources to be acoustically treated, construction Contractor under
6 NOISE LEVEL materials and for example with silencers, acoustic NO IMPACT equipment adhere to | the supervision of
solar plant louvers and enclosures. emission norms as | RSSPL's
parts . . set out by MoEFCC/ | Personnel
e Keep stationary source of noise such CPCB
e Noise from DG as DG sets (during construction
sets phase) at farthest point from the
¢ Construction settlements
noise from ¢ Restrict major noise generating
using mobile activities during night time 10:00 pm

to 6:00 am

equipment,

166
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Impact Intensity het ae ith | Monitoringtraining | os onsipitit
Aspect impact without ction GES Requirement De u
mitigation

and concrete Provide personal protective
mixing

equipment to workers working near
DG sets and other high noise source.

e Local communities need to be
informed about the vehicular
movement before start of heavy
vehicle carrying materials and
machines to site. Sensitive locations
should be identified and avoided as
far as possible from the route and if
unavoidable, drivers should be
informed to restrict speed at those
locations.

e Diesel generator sets, if used; will
adhere to noise standards of
MoEFCC.

e Distribute appropriate number of
properly contained litter bins and
containers properly marked as
“Municipal Waste". Project Developer/

Periodic EHS audits | Contractor under

Contamination —_ of should be conducted | the supervision of

7 | SOLID WASTE ¢ Domestic and construction waste like No IMPACT

land recyclables viz. paper, plastic, glass, to monitor the same | RSSPL's
scrap metal waste etc. will be Personnel
properly segregated and stored in
designated waste bins/containers
and periodically sold to local
recyclers
e Don't allow’ the considerable Project Developer/
CHANGE IN alteration of contour level The drainage | Contractor under

Alteration in natural

8 LOCAL drainage pattern

TOPOGRAPHY

Low IMPACT | patterns of the area | the supervision of
will be maintained. RSSPL’s
Personnel

e Provide alternatives to collect
surface runoff from the project site
during the monsoon period

167
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Impact Intensity Impact Monitoring/trainin
Aspect Impact wi Action Intensity with n ig 9 Responsibility
ert Requirement
mitigation

Don’t allow exit of runoff from the
project site in the adjacent areas.

e Design storm water drain
considering the natural contour level

e Site preparation activities should be
designed to avoid any significant
elevation of the land or blocking or
altering natural drainage channels in
the project site.

e Site preparation and development
shall be planned only after a detailed
drainage plan has been prepared for
site.

e If channels/drains get blocked due to
negligence, it will be ensure that they
are cleaned especially during
monsoon season

| Management Plan

* All project activities shall be
undertaken with appropriate noise
mitigation measures to avoid
disturbance to human as well as
faunal population in the region. Project Developer/

e« The
construction
activities will
lead to loss of

vegetation in . oo Periodic EHS audits | Contractor under
9 | ECOLOGY 9 ¢ Activities generating high noise shall | NOIMPACT | should be conducted the supervision of

afsplacement | be restricted to day time and will be to monitor the same | RSSPL's

° errestrial mitigated to minimize the noise level Personnel

species outside the site boundary.

e Disturbance to
local livestock
population

e Recovery of ground storey (mostly
grasses and herbs) vegetation under
the PV panels and in other places

168
ESIA — 65 MW Solar Power Project in Medak District, Telangana

that do not need to remain cleared
shall be encouraged to grow.

Movement of construction and
transport vehicles shall be restricted
to dedicated paths to minimize any
harm to small mammals/reptiles
within the site.

Transportation of construction
material shall be restricted to day
time hours in order to minimize noise
and disturbance to fauna in the area.

General awareness __ regarding
wildlife shall be enhanced through
putting signage, posters, among the
staff and labourers.

Camp and kitchen waste shall be
collected in a manner that it does not
attract wild animals.

Temporary barriers shall be installed
on excavated areas.

The footprints of the construction
activities shall be kept to minimum so
as to reduce disturbance to flora and
fauna.

Planting native, fast growing trees on
access roads and/or in nearby
barren areas/ schools/ Panchayat
office which may also give an
alternate habitat to the faunal
species especially the bird species
and maintain the ecological balance.

Draft V.01 / September 2016

Impact Monitoring/training

Requirement

Intensity with
mitigation

Responsibility

169
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Impact Intensity Impact
Aspect Impact without Action Intensity with
mitigation

1 Hiring of Labour

Social Management Plan

Creating Job

Opportunities and

Risk of —_ labour
dissatisfaction due

to:

e Lack of basic
amenities and

facilities
e Engagement

of

forced and

child labour

e Discrimination
towards female

labour
e — Inadequately
paid labour

Care and maintenance of the planted
species should be done for atleast
three years to maximize the survival
rate of the plants.

e RSSPL_ should include clause
Renew Power to ensure access of
necessary basic amenities and
facilities such as drinking water,
kitchen, toilet and créches (for
children)

RSSPL team to ensure no
engagement of child labour and
forced labour in any task related with
the project

Renew Power to ensure access of
equal opportunity and benefit for the
female worker

Renew Power to ensure all the
workers get compensation as
mentioned in Minimum Wages Act

Monitoring/trai
Requirement

Periodic EHS audits
should be conducted
to monitor the
vendor practices

Responsibility

Project Developer/
Contractor under
the supervision of
RSSPL’s
Personnel

2 Land Procurement

Loss
Land/Livelihood

of

RSSPI land team to monitor the
compensation details paid by land
aggregator to all the land owners

The project management shall
undertake a formal consultation with
all Farmers from whom land shall be
obtained, gain an informed consent

RSSPL Land and
Project Team to
understand mitigation
measures

RSSPL Team and
Vendor

170
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

i Impact ror act]
_ Intensity with Monitoring/training Reeronal
Aspect Impact t intensity wit Requirement Pp
mitigation

Implement the recommended
complaint resolution —_ procedure
(Grievance Redress Mechanism) to
assure that any complaints regarding
project related components are
promptly and adequately
investigated and resolved

Provide some alternate way/road so
that project should not obstruct the
villagers access

Unrest among the
community due to
dislocation of any
Impact on | structure or thing of
Indigenous people | cultural belief

and Impact on
archeologically indigenous people
important sites due to land intake
from ST people and
use of village

No Impact

resources
RSSPL to supervise the
accommodation provided to migrant © Grievance Proj
ane ‘oject Developer/
COMMUNITY ° Conflicts labours (semi-skilled) through Redressal Contractor under
HEALTH AND between labour contractors. mechanism the supervision of
SAFETY IMPACT and —_local RSSPL to ensure & restrict the should be | RSSPL's
community interaction of migrated labour with le and | Personnel
monitores

local community as to avoid any
conflict.

171
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Aspect

e Material
handling

storage

Possible
injuries
OCCUPATIONAL
HEALTH AND
SAFETY

working
transmission
line laying

Other
occupational
hazards

OPERATION PHASE

HAZARDOUS Contaminat
1 | WASTE land and soil
MANAGEMENT

and

associated with
with

of

Impact Intensity
without

Impact
Intensity with
mitigation

Action

All material will be arranged in a
systematic manner with proper
labelling and without protrusion or
extension onto the access corridor.

Loading and unloading operation of
equipment shall be done under the
supervision of a trained professional

Proper PPEs shall be provided to
workers handling welding, electricity
and related components.

Fire extinguishing equipment shall
be provided in adequate number on
site to handle any possible fire
outbreaks

An accident reporting and monitoring
record should be maintained

Display of phone numbers of the city
/local fire services, etc. at site should
be done

The labour engaged for working
onsite shall be trained for erecting
solar modules.

A. PHYSICAL ENVIRONMENT MANGEMENT PLAN

Broken solar panels, which will be

Monitoring/trai

Requirement Responsibility

All the workers
shall be made
aware of the
possible
occupational
risks/hazards by
the way of an

Project Developer/

OHS Contractor under

training/awaren | the supervision of

ess programme RSSPL’s
Personnel

An accident
reporting and
monitoring

record should
be maintained

Periodic EHS audits Project Developer/

collected in closed containers and should be conducted | RSSPL's
then will be sent back to to monitor the same | Personnel
manufacturer

172
Impact Intensity
Aspect Impact without
mitigation

2 SOLID WASTE | Contamination of
MANAGEMENT land
Ground water
depletion if extracted
5 GRouNDWATER ‘Pd open
ABSTRACTION has to be obtained
from statutory
authority)
WASTEWATER Degradation of
4 MANAGEMENT ground and surface
PLAN water quality

SOCIAL MANAGEMENT PLAN

Impact
Action Intensity with
mitigation

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Monitoring/training

Requirement Responsibility

Distribute appropriate number of
properly contained litter bins and
containers properly marked as
"Municipal Waste". The waste
generated should be disposed as per
The Municipal Solid Wastes
(Management and Handling) Rules,
2000.

Periodic EHS audits Project Developer /
should be conducted | RSSPL’s
to monitor the same | Personnel

Domestic waste will be composted
and recyclables viz. paper, plastic,
glass, scrap metal waste etc. will be
properly segregated and stored in
designated waste bins/containers
and periodically sold to local
recyclers.

Ensure optimal usage of water viz.,
storage and reuse of wash water
after module washing.

Periodic EHS audits Project Developer /
should be conducted | RSSPL's
to monitor the same | Personnel

Rain water harvesting to be
practised.

Ensure that constructed septic tanks
during operation are well contained
and impermeable to prevent leakage
of wastewater into soil.

Periodic EHS audits Project Developer /
should be conducted | RSSPL's
to monitor the same | Personnel

Ensure that septic tanks are emptied
and collected by contractor at
appropriate intervals to avoid
overflowing

173
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Impact Intensity

Action

Impact
Intensity with
mitigation

Employment will be provided to local
people wherever possible, especially
as unskilled construction workers
and security guards

Aspect without
mitigation
CORPORATE 7
1 SOCIAL ¢ Community
RESPONSIBILITY empowerment

Monitoring/training
Requirement

CSR Activities should
be finalized and
directed to the team
for implementation

Responsibility

Project Developer/
Contractor under
the supervision of
RSSPL’s

Developmental needs and
expectations (such as employment in
the project or up-gradation of
educational health care facilities,
cultural property and infrastructure)
of local communities will be identified
through the Gram Panchayat,
villagers and local administration.

Opportunities for contributing to the
economic and developmental needs
of villagers through skill training will
be explored.

e Electrocution

OCCUPATIONAL e Firing due to
2 | HEALTH AND short-circuit

SAFETY OF

WORKERS e Diseases due

to _unhygienic
condition

Personnel
cmoule be coneucies RSSPL's
continuously oug Personnel
the project cycle.

Should be conducted | pegpiig
continuously through

Personnel

the project cycle.

Provide and ensure wearing of
personal protective equipment's viz.,
gloves, helmets, ear plug, etc.

Ensure effective work permit system
for critical activities such as electrical
work

Prepare emergency communication
system and emergency
preparedness plan

Ensure proper sanitation facilities.

Periodic EHS audits

Project Developer /
RSSPL’s
Personnel

174
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

7.4 Environmental Monitoring Plan

The Environmental Monitoring Plan is formulated to ensure and demonstrate compliance with the
Regulatory and Institutional Agency’s EHS requirements. Monitoring of environmental and social
parameters and comparing them with benchmarks set by regulatory and institutional authorities will help
RSSPL assess the environmental performance and identify gaps or non-conformance ensuring
immediate actions. The following environmental parameters (Table 6.2) will be monitored as when
required during project operational phase for compliance.

Table 7-2: Environment Monitoring Program
A. Environmental Quality Monitoring

Environmental Quality , : Period &
Indicator (EQ!)

A. CONSTRUCTION PHASE

: . Measurement of PMz5, Once during
Al Ambient Air Quality SOx, NOx, CO. construction phase

Measurement of Noise Korampally, Yelakurthy Once during

A2 Ambient Noise quality Pressure Level in dB(A) and Salojipally village construction phase

A3 Ground Water quality IS 10500 parameters Once during phase
A4 Surface Water quality IS 10500 parameters weary surface water Once during phase
Soil parameters viz. pH,
SAR, Water holding Abutting village land & = Once during
AS Soil Quality capacity, Conductivity, project site construction phase

Organic Carbon, NPK

7.5 Environmental Management Plans

The ESMP is comprised of some site specific management plans viz. Emergency Management Plan,
Waste Management Plan, Storm Water Management Plan, Environmental Monitoring Plan, Traffic
Management Plan and Social Development Plan for the Renew Power 65 MW Solar Power Plant at
Medak District of Telangana. The management plans will be executed through Environmental Social
Management System.

7.5.1. Emergency Preparedness and Response Plan

Purpose

ReNew Power will develop a site specific Emergency Management Plan for implementation at the
proposed site in the event of an emergency situation so that the loss of life and damage to the properties
& natural resources are minimized as per the recommendation provided in this report. This plan outlines
a series of emergency actions that will be executed by RENEW POWER & its Contractors to ensure
preparedness and response to emergency situations throughout the life-cycle of the project.

Emergencies

The emergency situations that are probable to occur at the site and the probable causes are listed
below:

175
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Fire at site during temporary construction phase which cannot be doused by fire extinguishers;
Also fire due to short circuit at the plant and equipment during both construction & operation phase.

Collapse of any structure

Outbreak of endemic disease among a large section of construction workers due to contaminated
drinking water, unhygienic conditions that have developed at workplace;

Protests by the local community or other stakeholders at any point of the project lifecycle due to
grievances;

Serious injury or death of employee or sub-contracted worker at work, due to non-work related
illness or work-related accident.

Onset of any natural disaster like earthquake.

Emergency Management

The following steps shall be taken to ensure proper management of emergency or crisis situations:

The nearest civil hospitals, private health care centres or practitioner clinic shall be identified and
a agreements shall be made with the aforesaid medical centres/practitioners to provide prompt
health care services (including ambulance services) in the event of an emergency situation at site.

A list of important telephone numbers such as fire brigade, health care facility/practitioner, police
station, EHS and Social Coordinator, project office, head offices shall be displayed at all the prime
locations at site & the worker’s camp (during construction phase).

Regular liaising with the police, Gram Panchayat, district administration shall be carried out to
ensure that prompt assistance is readily available in the event of an emergency.

An Emergency Management (including Disaster Management) team comprising of 4-6
professionals both from the developer and contractors’ side, during construction phase and 2-3
professionals during operation of the proposed project; shall be formed to combat any emergency
situation and ensure safety of the life and property at site. For this purpose 2-3 personnel employed
in the plant during operation phase shall be trained during emergency scenarios and their
management measures including their roles and responsibilities in case of an emergency situation.

The workers (staff & contractual workers from both Renew Power & contractors) shall be trained
on their duties and emergency preparedness during an emergency. In case of an emergency, all
site personnel shall be trained to follow the communication lines given below:
- Personnel at site affected by the emergency situations immediately inform the project office
and the external agencies (such as police, fire brigade, ambulance services); In case, project
office cannot be reached, the coordinator will be informed directly;

- The HSE officer on being informed about the emergency by project offices or by the employee
directly; reaches site if necessary, and also follows-up with the aforesaid external agencies
for aid;

- The HSE coordinator takes charge of the emergency response and direct further action and
co-ordination, including escalating the matter to the CEO or other top-level managers as
required.

Responsibilities

The HSE coordinator will be responsible for implementing this procedure, which includes

Ensuring that the emergency preparedness measures are in place;

Providing training to the personnel at site regarding reporting of the emergencies, and to site office
personnel regarding response to emergency calls from the site personnel,

176
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Direct action-and co-ordination at the time of an emergency
Community health and safety hazards specific to solar energy facilities primarily include the following:

Public Access: Safety issues may arise with public access to solar plant site or to the solar energy
facility substation. Any public rights of way located within and close to the solar energy facility site should
be identified prior to construction to establish any measures that may be required to ensure the safety
of their users. Prevention and control measures to manage public accesses include:

e Use gates on access roads.

e Where public access is not promoted to the site and/or there are no current rights of way across
the site, consider fencing the solar energy facility site, to prohibit public access to the plant site.

e Provide fencing of an appropriate standard around the sub-station with anti-climb paint and
warning signs.

e Post information boards about public safety hazards and emergency contact information.

7.5.2 Community Engagement Plan

The Community Liaison Plan is a critical element of the overall Social Management Plans. Regular
transparent communication between both the project and the communities and vice versa is crucial in
building positive relationships between the two parties. This relationship should be crucial for managing
unexpected situations which might arise during the course of the project. This plan should be read with
other social management plan because the liaison which needs to be done for the individual plan is
detailed within the plan. The communication plan mainly focuses on the communication issues during
the construction stage however it also includes some community Liaison measures for the operation
phase as well.

Objectives:

The Performance Standards mandates continuous communication between project and the different
stakeholders e.g. workers, local community. The onus of initiating the process of communication rests
on the project proponent. The project proponent should ensure that disclosure of relevant project
information that would help the affected communities understand the risks, impacts and opportunities
of the project. The Community Liaison Plan is developed to ensure a clear communication channel
between the project and the local community. Even though the focus of the plan is primarily on
communication with the community areas where there are likely interactions between the community
and the contractors such areas have also been covered. The community liaison plan would concentrate
on the following aspects:

Communication with the Community: As mandated in the Performance standards Renew Power has
disclosed the project details to make the community aware of the important features of the project. A
project information booklet would be prepared and distributed in the project affected villages. This
booklet should preferably be presented in local language. The booklet in addition to containing the
salient features of the project should have a map depicting the boundaries of the plant and its ancillary
facilities. The important landmarks e.g. the settlement, schools and the roads, etc. should also be
demarcated so that it becomes easy for the people in the villages to relate to the ground conditions. In
addition to the project information the booklet should also highlight the impacts on the community as
presented in the ESIA document and the commitments for the safeguards including the entitlement
matrix. To ensure wide circulation of the Project Information Booklet, the booklet would be made
available at all the schools, Anganwadi centres, and other public facilities in the project affected village.
To ensure continuity of the flow of information to the community it is suggested that a quarterly

177
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Community Information Booklet should be published. During the construction phase the booklet
would contain the information about the progress of the project and also information which are pertinent
to community e.g. disruption of the transportation links, outcome of consultation process on community
development etc. It is proposed that the community Information Booklet be continued even during the
operations stage where this also acts as a transfer of information from the project to the community. In
addition it can also be used to share information between the communities e.g. achievement of a
particular member of the community or any worker can be published in this booklet.

7.5.3 Waste Management Plan

The Waste Management Plan (WMP) will be applicable to the wastes arising during commissioning and
operation of the proposed solar power plant of Renew Power. Major waste streams from the project
include non-hazardous solid waste, wash water generated from panel washing and sewage. WMP is
intended to serve as a guideline for Renew Power and the contractor(s) to manage wastes effectively
during the project life cycle. The WMP describes how wastes will be managed during the project life
cycle and how the project will:

e Minimize the potential to cause harm to human health and the environment.
e Comply with Indian Environmental Regulation, ADB guidelines and IFC Performance Standards.

e Reduce operational costs and reduce any potential liabilities which may arise from waste handling
operations.

e This plan also ensures that every waste stream and solid waste materials from the main plant site
and bracketed facilities will be managed effectively.

The EPC contractor (Sterling & Wilson) will manage the waste generated during construction phase like
construction debris, packing material, paint containers and filters. The management measures of the
aforementioned solid wastes and the hazardous wastes are discussed in details below:

e The recyclable and non-recyclable non-hazardous solid waste generated onsite should be
collected and stored in a temporary waste storage facility from where all wastes will be sent for
recycling and disposal to appropriate facilities.

e The reusable wastes like wooden waste and cardboards from packing materials, empty cement
bags, construction debris, etc. can also be given to locals for their use or give it back to original
equipment manufacturer (OEM).

7.5.4 Storm Water Management Plan

The purpose of Storm Water Management Plan (SWMP) is to ensure prevention and control of any
adverse impact caused by un-regulated storm water runoff from the main plant to the nearby natural
drainage channels, surface water bodies, public and private properties.

Following measures will be taken as part of the Storm Water Management Plan:

e The peripheral drains will be provided outside the plant boundary during construction phase, which
will prevent the silt contaminated surface run-off from site to enter into the adjoining lands.

e No surface run-off from within the solar power plant site will be directly discharged into any
nallah/water body.

e Rain water collected from the project site will be used to recharge the ground water through onsite
rain water harvesting tank/pits.

e Do not result in concentrated flows into natural watercourses i.e. provision should be made for
temporary or permanent measures that allow for attenuation, control of velocities and capturing of
sediment upstream of natural watercourses.

178
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Do not result in any necessity for concrete or other lining of natural watercourses to protect them
from concentrated flows off the development.

e Do not divert flows out of their natural flow pathways, thus depriving downstream watercourses of
water.

7.5.5 Community Property Resource

During the project construction phase there might be some sharing of resources by the villagers and
the workers working on the project. To an extent feasible this should be avoided to prevent potential
conflicts between the project and the community. The movement of heavy vehicles and machineries
might lead to conditions like disruption of electric wires and telephone wires in the project area and
along transportation routes. All these damage utilities should be repaired/replaced to normal conditions,
at the earliest. An account of the damage to the community resource should be documented and the
root cause analysis carried out. The findings of the root cause analysis should also be documented and
discussed with the agency/agencies found responsible for the incident. No water should be extracted
from surface water bodies which are used by the community for drinking or domestic purpose. Any
vacant or barren land, not assigned for project, should not be used for storage of fill/construction
material, wastes, etc.

Renew Power and its contractors should ensure that the sharing of community resource is minimized
by organizing necessary support infrastructure/facilities within premises. However, in case where
sharing would be essential Renew Power (including contractors) should have an agreement with the
Gram Sabha for the sharing of the resource. In case of damage to community property Renew Power
including its contractors should ensure that it is repaired or replaced to the satisfaction of the community
at the earliest. Renew Power should maintain documentation of all incidents of damages to the
community property. All cost for repair/replacement should be borne by Renew Power /contractor. As
part of the Environmental and Social Management System proposed, a system should also be
developed for recording such incidents and tracking the incident till it is closed to the satisfaction of the
community.

7.5.6 Occupation Health and Safety Management Plan

The Occupational Health and Safety (OHS) of the employee and contractual labours will be maintained
at the work sites during both construction and operation phase. The OHS Management measures shall
comply with the Indian Regulatory requirements under OHSAS and the Factories Act.

Construction Phase: The following occupation health and safety measures will be adopted during the
construction phase:

e Currently, the workers should be provided PPE’s like face shields, helmets, goggles etc. However,
it should be ensured that all workers wear their proper personal protective equipment (PPEs) i.e.
safety shoes and goggle, helmet, coverall, gloves, ear plugs etc. as per their nature of work during
construction related activities to ensure health and safety of workers at workplace.

e Ensure provision and maintenance of drinking water and sanitation facilitation for construction
workers in accordance with the provision of Contract Labour Act and Building and Other
Construction Workers Act.

e Periodic cleaning of work areas will be undertaken and supervised by the contractors to ensure
hygienic conditions on site.

e Workers will stop working in extreme natural climatic conditions i.e. heat wave, heavy rain etc.

e All work places will have adequate fire alarms and firefighting equipment’s to handle any outbreak
of fire in O& M.

179
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Adequate drinking water will be supplied at workplace for workers onsite and water quality meets
drinking water quality standards. Renew Power needs to ensure it through its contractors.

Sufficient light and ventilation will be provided for workers working in confined space.

Periodic health check-up camps for workers onsite will be organized to ensure prevention of
occupational health hazards.

All work areas should have First Aid kits to manage injuries occurring in the area.

The switchyard building will be provided with fire extinguishers and sand buckets at all strategic
locations to deal with any incident of fire.

Qperational Phase: Although no significant occupational health and safety risks are identified during
operations, the following mitigation measures need to be adopted:

Operators are provided with adequate PPEs depending upon nature of the operation and
occupation health and safety risks associated with it viz. electrical maintenance activities etc.

Special emphasis on electrical safety will be laid and all employees will be trained in electrical
safety and First Aid

Standard Operation Procedures (SOPs) will be developed for operational activities likely to have
potential occupational health and safety risks

Periodic medical examination will be undertaken for workers including contractor and
subcontractor of the plant.

Periodic inspections will be carried out to ensure all the above are implemented and any non-
conformances will be recorded along with grievance related to OHS issues.

An EHS coordinator will effectively implement and monitor the OHS Management System and
ESMP.

7.5.7 Road Safety and Traffic Management Plan

The plan encompasses the addressal of community safety related impacts that may arise from the
increased vehicular traffic due to movement of heavy equipment/machineries and vehicles along the
site access and approach roads particularly during construction phase. The plan will be regularly
updated by the contractor with the project progress and as vehicle movement requirements are
identified in detail. Designated traffic coordinator will be responsible for overall coordination of traffic
management.

During Construction Phase: The following mitigation measures will be implemented during this phase:

Project vehicular movement will be restricted to defined access routes.

Proper signage will be displayed at important traffic junctions along the vehicular access routes to
be used by construction phase traffic. The signage will serve to prevent any diversion from
designated routes and ensure proper speed limits are maintained near residential areas.

Any road diversions and closures will be informed in advance to the project vehicles accessing the
above route. Usage of horns by project vehicles will be restricted near sensitive receptors viz.
schools, settlements etc.

Traffic flows will be timed wherever practicable during period of increased commuter movement in
the day.

Temporary parking facilities shall be provided within the work areas and the construction sites to
avoid road congestion.

Vehicular movement to be controlled near sensitive locations viz. schools, colleges, hospitals
identified along designated vehicular transportation routes.

180
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Routine maintenance of project vehicles will be ensured to prevent any abnormal emissions and
high noise generation.

Adequate training on traffic and road safety operations will be imparted to the drivers of project
vehicles. Road safety awareness programs will be organized in coordination with local authorities
to sensitize target groups viz. school children, commuters on traffic safety rules and signage.

The contractor(s) shall frame and implement a “No Drug No Alcohol” Policy to prevent road
accidents/incidents.

During Operational Phase: Since limited vehicular movement is anticipated during operational phase
considering only the daily movement of project personnel any impacts arising from the same can be
effectively addressed through implementation of mitigation measures as discussed during the
construction phase. In addiction following measures will be emphasised.

Use of horns near the villages along the access road to villages, main plant and internal roads shall
be restricted.

The vehicular movements along the access roads and highways shall be restricted during the night
time.

All the vehicles entering the access roads and plant shall have Pollution under Control (PUC)
certificates.

The speed limit in the internal roads shall be restricted to 25 km/hr. Proper warning signs and road
safety awareness posters shall be displayed to create road safety awareness among the personnel
accessing the site.

Periodic road safety and Traffic management campaigns and awareness sessions shall be carried
out among the villagers and the plant workers/personnel to develop road safety awareness among
the people likely to be impacted by the project.

An emergency road safety plan shall be framed by the Proponent to combat any emergency
conditions/accidents along the highways, access roads and within plant area.

The Proponent shall frame and implement a “No Drug No Alcohol” Policy to prevent road
accidents/incidents.

The drivers shall be given an induction on road safety and traffic management policy.

A permanent parking lot shall be provided within the main plant site (in individual work areas) and
the associated facilities.

Use of seat belts for both drivers and passengers shall be made compulsory to minimize death &
injuries in the event of an accident.

181
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

& CONCLUSION

The proposed project can be categorized as Category B as per ADB's guidelines which specifies that
this project is expected to have limited adverse environment and social impacts which, can be mitigated
by adopting suitable mitigating measures.

An environment and social analysis has been carried out looking at various criteria such as topography,
air, noise, water resources and water quality, ecology, demography of the area, climate, natural habitat,
community and employee health and safety etc.

Brief Assessment of Project:

e Location of project site in ecologically sensitive area: No ecologically sensitive area exist
within and surrounding of project site (up to 10 km from the project site)

e Source of Pollution: The proposed solar power project is based on clean technology and does
not cause pollution. Further, proposed project will help to reduce GHG emissions.

e Resettlement: No resettlement and rehabilitation involved in the project.

e Community Willingness: community is aware about the project and does not show unwillingness
for the project due to clean technology. Further, landowners have provided their land on willing to
sell and willing to buy basis

e Project Benefit: The produced electricity will be evacuated to the state electricity grid located at
Minpur and will help to cater the energy requirement

e Gender and Social Inclusion: The CSR plan focused on community development and women
empowerment will be implemented by the Renew Power

e Indigenous People: The project site does not fall under scheduled area. Also, no land has been
taken from ST people therefore negative impact and impact due to loss of livelihood on indigenous
people is not anticipated.

There is no adverse impact on the nature of habitat, any natural existing land resources and effect in
the regular life of people. There is no impact on cultural resources as well as indigenous people. Most
impacts are expected to occur during the construction phase which are considered to be of a temporary
in nature. The main project impacts are associated with clearing of shrub vegetation, waste
management and excavation and movement of soils. From this perspective, the project is expected to
have a small "environmental footprint". No endangered or protected species of flora or fauna are found
at any of the subproject sites. Adequate provisions have been made for the environmental mitigation
and monitoring of predicted impacts.

The proposed project will have number of positive impacts which are:

e The land has been procured for the project on willing to buy and willing to sell basis for which
adequate compensation (i.e. more than the circle rate has been given to the land sellers). No
economic and physical displacement happened in the project.

e During the construction phase, local populations often supply manpower for services such as those
of drivers, vehicle vendors, contractors, watchmen etc.

e Natural drainage channels/ reservoirs exist adjacent and near the project site. It should not be
disturbed. To rule out future storm water problems, storm water channels are planned along the
periphery of the project site.

Proper Grievance Redressal Mechanism (GRM) will have to be implemented by Renew Power to
overcome public inconvenience during the proposed project activities. Based on the environmental and

182
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

social assessment and surveys conducted for the project, the potential adverse environmental impacts
can be mitigated to an acceptable level by adequate implementation of the mitigation measures
identified in the EMP.

Therefore, setting up of the proposed Solar Power plant at the proposed site will not degrade the quality
of surrounding environment, while improving the socio-economic conditions of the surrounding area.

183
ESIA — 65 MW Solar Power Project ii istris
ject in Medak District, T
Draft V.01 / September 2016 ct Telangana

APPENDIX A: MOEFCC NOTIFICATION

vas PRR
aacite sath ara sarerg,

‘Govaerynont of India . .
MINIETRY OF WON-CONVENTIONAL ENERGY SOURCES”
seyag spect 14, Gate Sala aCe, BHM. OS, AE AeB-1 10009.
BLOCK No. 14, C.G.0, COMPLEX, LODI ROAD, NEW DELHi-1 10003,

WEISS)

Gear Shri Vedant,
Please refer to the discussions held on 11th

2997 Bongalore regarding “envixonmental Clearance for wind
powey projects. zn thie connection, | che Ministry of Envi.
Dormant’ ana racéec have Clarified that che power, projact!

boned on non-conventional energy # the main feed:

rock, are not required to Eake envi

per sia Notification, 1994. As such

faxe up chis matter with

$rate 45 chat environmental  ¢!

Slearance. are not insisted by them-

urregends

a 4 Crs, Vedane ! bh

jy Director:

ency Bed: (KREDL),
eee ek pusiding, Dr.|8-R. Ambedkar ‘Vsedh:

. f
Karnataka Renewable Enegy Development
we a

fof

BR.

184
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX B: EXEMPTION OF CONSENT TO ESTABLISH
AND CONSENT TO OPERATE FOR WHITE CATEGORY
INDUSTRY (SAMPLE PAGES)

ada wary fram alt

SUB: MODIHED DIRECTIONS UNDER SECTION 18(Iib) OF THE WATER
PREVENTION & CONTROL GF POLLUTION) ACT, 1974 and THE AIK
PREVENTION & CONTROL OF POLLUTION) ACT, 1981 REGARDING
HARMONIZATION OF ASSIFICATION OF INDUSTRIAL SECTORS
UNDER RED / ORANGE EEN / WHITE CATEGORIES.

185
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

WHEREAS , based on the series of consultations with SPCHs, different Government / Non
government Institutions including industries and MoEFCC , the following criteria on ‘Range of
Pollution Index ‘for the purpose of categorization of industrial sectors has been finalived:

© Industrial Sectors having Pollution Index score af 60 and above - Red category

© Industrial Sectors having Pollution Index score of 41 to 59 ~Orange category

© Industrial Sectors having Pollution Index score of 21 (0 4 -Green category

© Industrial Sectors having Pollution Index score incl. & upto 20° -White calepory

WHEREAS, based on the revised criteria, the ‘Tinal Report on Revised Categorization
of Industrial Sectors under Red/Orange/Green/White’ has been evolved The
‘Categorization’ is based on the relative pollution potential of the industrial sectors and
grouping of the industrial sectors based on the use of raw materials, manufacturing
process adapted and pollutants likely to be generated,

WHEREAS, based on relative Pollution Index, the number of industries in various
categories are as under
i. The Red category of industrial sectors: 60
ii The Orange cateyory of industrial sectors; 83
iii The Green category of industrial sectors; 63 and
iv. The Newly introduced White category; 96

WHEREAS, there shall be no necessity of obtaining the Consent to Operate” tor White
category of industries and an intimation to concerned SPCB / PCC shail suffice;

WHEREAS, the purpose of categorization is to ensure that the industry is
established in a manner consistent with the environmental objectives and to prompt
industrial sectors to adopt cleaner technologies, ultimately resulting, in generation of no
‘or minimum pollutants.

WHEREAS the new categorization system shall also facilitate in self-assessment
by industries;

Now, theretore, in exercise of the powers delegated to the Chairman, CPCB under
Section 18(1)(b) of the Water (Prevention & Control of Pollution) Act, 1974 and Section
18(1)(b) of the Air { Prevention & Control of Pollution), Act , 1981 the carlier Directions
issued in June 2012 in the context of categorisation of industries as Kod, Orange & Green
are withdrawn with immediate effect and following ‘Directions’ are hereby issued for
compliance by all SPCBs and PCCs ;
pcoyeiionge lees Leceuial
‘statutory auttorty.

Guiding principles

Tienes leasing Aecomendation 1567 (Ro,
“ini Tee sche enn cnet

1315, Gerern rnc Part pec
#0 105. parapap =
RTT Fa, pag 1207

ESIA — 65 MW Solar Power Project in Medak District, Telangana

APPENDIX C: ILO GUIDELINES

‘schemes, oF cooperatives This is because
workers living al the word site 00 geoperty

-Ray requre the employer to provide using
‘fr he or Sor workers.

{f housing i= provided by the employee “the
fundamental

Seats os

art 1 sme cme We:
etic ial
BAO, Fat pag 3

Draft V.01 / September 2016

2) a seperate bed for each worker:
‘} adequate headroom, providing. ull

203,

and Thee moverrent, of not tees than
centimetres

€) tha minim incide dimensions ot =
‘looping space should be at east 198
‘centinsives by 80 centimetres:

beds should not be aranged in tiers of

a
°
r)

2
»

Ta,

187
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

‘s) est and recreation rooms and health — Provisions should be made ter werkare’ physi-
ble in the community. Of their belongings. Measures should be
tn workers’ seeping rooms the thor area
should not be fess than 7.5 square metres.
‘in tecms socomerodatieg two persons: 11,5 Stowmd Wiis fer sana rfatiens o business,
mares in roses accommodatingthmo  “**aeing trace union business
persona; or 14.5 square metres in rooms

‘commodates more than four persons, the

SSo'Yes shoucte wie 2e aquse INspection of premises
metres per person. Rooms should indicate wip Promises thould be inspected frequently
the permitted nureber of occupants. to ensure that the accomadation is cleen,
‘afar 22 practicable, sleeping roams shovid decently nabitable and maintained in 3
Semmens niet au exarenien id Sed sate of rar. The rents of each
‘at no workers working during he day impaction should be recorded
room wh workers on ight ts ‘be available for review,

Sanitation facilities Vacating the premises
> Adequate sortery fciities shoal incite Ul termination
tnnbeserbenyctpmes toy OF employment

should be provided at a comsenient location > When s worker's contract of employ-

Health and safety fd eeweonmeetal needs”

As tar as possibie, Hoors waits, ceilings
‘and equipment should be constructed to

ILO Helpdesk
Multinational Enterprises Programme

international Labour Office

assistance@ilo.org

ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

APPENDIX D: FRAMED SOCIAL QUESTIONNAIRE

Name of the village Panchayat
Tehsil/Block District
Respondent Date:
Total
Total Population Total Male Female HH No.
7 Name % Name %
Religion
Name % Name %
Caste/Group
Name % Name %
Education Level Illiterate % Primary % Secondary H.S. % Graduate %
Occupation Agriculture % Business Service % Labour % Other %
Source Drinking water facility Tube well Dug well Stream Pip. ed Hand pumps
Pit latrine % pantay Open | other %
Sanitation facility latrine % | defecation %
Electricity (Available %) Electricity availability in HH
Village road type/transport
facility
Schools (distance) Primary Middle H.S. College Anganwadi
Health Facility (distance) Health sub Centre Primary Hospital Others
Major diseases
Major crops cultivated . Yield Yield
Name | Period Rate/q | Name Period Rate/q
(q/acr) (q/acr)
Irrigation Facility Ponds River Groundwater Others

189
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Average land holding size
Land rights
Livestock Cow Buffalo Goat Pig Fowl
Duck Others
Grazing areas
Cooking medium and source Fuel Wood Kerosene Cow Dung Crop LPG
cake Residue
Others
Common property | Religious and | Sacred Community community | Cremation
Resources(CPR) cultural places places hall Ponds ground
Streams canal river Others
Major rituals and festivals Name Period Name Period
Fishing area Name of the
Forest Wood Timber NTFP Others

Any Vulnerable Groups like- landless/homeless- people, Women headed HH, Orphans etc.

Any program related to child / women health care program

Any employment generation program

HH & Cottage industries in the village / area

Any proposed Scheme / Program related infrastructure / any amenities

Occurrence any Natural Calamities / industrial / anthropogenic Hazard

190
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX E: PROTECTED MONUMENTS IN MEDAK
DISTRICT

Hill Fort (Built by Rajas of Warangal) Medak Medak 14% —15" CAD
2 Mubarak Mahal Medak Medak 16" C.A.D
3 Mocque sa worst a ab Khan Medak Fort Medak 17° C.AD
4 Carpteistsenption carved ona Medak Medak 16" C.A.D
5 Hindu Temples & Inscriptions Kondapaka Kondapaka 13" C.A.D
6 Stone Circles Attapur kalabgur 10!" -9" C.A.D
7 Proto-Historic Burials Kasipalli Kalabgur 10" C.B.C.
8 Remains of Hindu Temples and Tombs Patancheru Patancheru 42!" -15" C.A.D
9 Jaina Temples Patancheru Patancheru 13" C.A.D.
10 Ruined Tombs Siddipet Siddipet 16" C.A.D
1 Proto -Historic Burials Ponnal Siddipet 10" C.B.C
12 Proto -Historic Burials Assany_alli Kulcharam 10" C.B.C
13 Cairns Merpadge Kondapak 10" C.B.C
14 Old Mosque Komatoor Medak 17" C.A.D
15 Qutub Shahi Mosque Andole Andole 17" C.A.D
16 Cairns Burgapalli Yellareddi 10" C.B.C
17 Rakasigudi Mandapally Chinnakodur 10" C.B.C
18 Rakasigudi Palamkul Siddipet 10" C.B.C
19 Rakasigudi Nermetta Nanganoor 10" C.B.C.
20 Rakasigudi Pullur Nanganoor 10" C.B.C
Pal Siva Temple Duddeda Kondapaka 13" C.A.D
22 Sri Ramalingeswara Swamy Temple Nandikandi Sadasivapet 12"C.A.D
23 Subedar Office Building Patancheru Patancheru 19" C.A.D
24 Kasivisweswaralayam Kalbagur Sangareddy 12" C.A.D
25 Ancient Temple Edithanur Sangareddy 13" C.A.D
26 Sowa tesa Rukmini Panduranga — GagiMohalla Zaheerabad 17"- 18"C.A.D
27 Sri Rechanna Swamy Temple Badampet Kohir 18-19" C.A.D
28 Sri Sangameshwar Temple Ut pee da) Zaheerabad = 17"-18""C.A.D
29 sone Venkateswara Swamy Kuchanpalli Medak
30 Sri Basaweshwara Swamy Temple Jharasangam Jharasangam
31 Sri Trilingeswara Alayam Yellareddypet Thoguta

‘Source; Archaeology survey of India/Telangana

191
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX F: SUMMARY OF STAKEHOLDER’S CONSULTATION
EN TN A TC

Project Proponent ReNew Saur Shakti Mr. Bhadru, Project Site One to one Land Procurement in project area villages, viz. Korampally (200
Private Limited Manager Interaction Acres) and Yelakurthy (120 Acres) of Tekmal Mandal in Medak
(RSSPL) oe district, is almost completed.
Mr. Raju, Project Site . a woe .
Engineer e Land in Salojipally (tentatively 125 Acres) is identified and on

way of procurement.
e NOC from all the villages mentioned is yet to be procured.

e As per Gol notification for White Projects through CPCB no CTE
& CTO is required. Hence no such requirement is essential for
the proposed 65 MW Solar Power Project. In line those are also
applicable for the SPCBs and for those, including projects, who
are coming under their jurisdiction.

Sub Registrar Land Registration Mr. Manne Solomon One to one e — Land Circle rate for dry and wet lands at Korampally is Rs. 90,
Office, Jogipet interaction 0000 is Rs.1, 50000 respectively; at Yelakurthy is Rs. 1, 10000
and Rs. 1, 50000 respectively and at Salojipally is Rs. 1, 50000
and Rs. 1, 60000 respectively.
e The rates that had been offered to the Land Owners, are higher
than the Circle rates.

Land Aggregator For RSSPL Mr. Kandipally Manaya One to one e Land Aggregator for all the project area villages viz. Korampally,
interaction Yelakurthy and Salojipally is the same person.

e Land aggregator has individually approached to land owners
during land procurement process.

e Agreement to Sale with the Land Owners in Korampally and
Yelakurthy villages is almost completed.

e All the required private lands for each project area villages has
been procured (for Plants and access roads) on the basis of
agreement to sale and willing to buy.

Community Korampally Mr. Dasanath Group e Major livelihood in this area is agriculture.
Mr. Papaiah Discussion e The main crops are Paddy, Corn, Jowar and Sugarcane etc.
Mr. Dasarath e — There are also Livestock Farming.
Ms. Sattamma ¢ — Rain-fed as well as Irrigated agriculture pattern both are
Mr. Harikanth practiced in project area.

192
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Stakeholder Group | Vilage/ Deparment [Name | Methodology | Findings

The main source for Irrigation in agriculture bore well and
channel linkage from the Manjira River.

Female literacy rate is much lower than male literacy rate in all
the study area villages.

Bore wells and centrally located Over Head Tanks are the main
source of drinking water

Ground water depth is more than 60 ft.

Sanitation facilities are inadequate in the villages and a notable
of the population are resort to open defecation.

No Health facility is available within the village. Nearest Health
Care Facilities are also far enough. The only dependency area in
this regard are the quacks.

Dental problem, joint pain and other general diseases are
common problem in the area..

Routine immunization programme is conducted.

The community is aware of the upcoming 65 MW Solar Power
Project and is expecting betterment in their livelinood with the
initiation of the same.

Yelakurthy

Mr. Abdul Sattar
Ms. K. Alaveri,
Mr. G. Muglagaud
Mr. Abdul Satttar
Ms. K. Nilgamma

Group
Discussion

Major livelihood in this area is agriculture.
The main crops are Paddy, Corn, Jowar and Sugarcane etc.
There are also Livestock Farming.

Rain-fed as well as Irrigated agriculture pattern both are
practiced in project area.

The main source for Irrigation in agriculture bore well and
channel linkage from the Manjira River.

Anew channel construction is on progress, adjacent to the
project site, namely Gunduwaju Channel

Female literacy rate is much lower than male literacy rate in all
the study area villages.

Bore wells and centrally located Over Head Tanks are the main
source of drinking water

Ground water depth is more than 60 ft.

Sanitation facilities are inadequate in the villages and a notable
of the population are resort to open defecation.

193
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Stakeholder Group J Vilage! Department [Name | Methodology | Findings

No Health facility is available within the village. Nearest Health
Care Facilities are also far enough. The only dependency area in
this regard are the quacks.

Dental problem, joint pain and other general diseases are
common problem in the area..

Routine immunization programme is conducted.

The community is aware of the upcoming 65 MW Solar Power
Project and is expecting betterment in their livelinood with the
initiation of the same.

Salojipally Ms. D. Lakshmi,
Ms. Poshamma
Mr. Kiran
Mr. K. Nagalaya

Major livelihood in this area is agriculture.
The main crops are Paddy, Corn, Jowar and Sugarcane etc.
There are also Livestock Farming.

Rain-fed as well as Irrigated agriculture pattern both are
practiced in project area.

The main source for Irrigation in agriculture bore well and
channel linkage from the Manjira River.

Bore wells and centrally located Over Head Tanks are the main
source of drinking water

Ground water depth is more than 60 ft.

Sanitation facilities are inadequate in the villages and a notable
of the population are resort to open defecation.

No Health facility is available within the village. Nearest Health
Care Facilities are also far enough. The only dependency area in
this regard are the quacks.

Dental problem, joint pain and other general diseases are
common problem in the area..

Routine immunization programme is conducted.
The job opportunity is gradually declining and thereby the Social
Order.

The local Brick Kiln is one of the resources besides agriculture
for employment.

School Authority/ Salojipally
Staff Teacher)

Ms. Anupama, (Assistant

Present enrolment is only 35.

Female literacy rate is much lower than male literacy rate in all
the study area villages.

194
Stakeholder Group  Village/ Department

Ms. Lakshmi (Mid-day
meal Cook),

Ms. Shyamamma
(Cooking Assistant)

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Methodology Findings

The condition of the only elementary school is not good and
needs upgradation in many regards like, sitting arrangements for
pupils, running water facility in the toilets etc.

Yelakurthy

Mr. K. Manaya

The High School located within the village is working as a
gateway for the local children and encouraging for pursuing
higher education. Some of them has ventured in to higher
education like B. Ed Training or Diploma Engineering etc. in the
nearby institutes.

The school has their own running water resources and more than
one Water Reservoirs located above roof and also above ground.

Thus also the female literacy is also increasing in the area.

Though the school needs more facilities to improve from the
present situation.

Panchayat Members

Korampally

Mr. N. Chandraiyah &
Mr. Muttaiyiah

Group
Discussion

It was informed by the Panchayat Members that they are aware
of the 65 MW Solar Power project to be started in the village.

Some of the Panchayat Members are Land providers as well.
NoC is yet to be issued by the Panchayat.

The local people have aspirations from the upcoming Solar
Power Project.

Yelakurthy

Mr. K. Eshwaraiya

Group
Discussion

It was informed by the Panchayat Member that the local
panchayat is aware of the 65 MW Solar Power project to be
started in the village.

Some of the Panchayat Members are Land providers as well.

Salojipally

Mr. Shahjahan Patel

One to one
interaction

It was informed by the Ex- Sarpanch that they are aware of the
65 MW Solar Power project to be started in the village.

Anganwadi Worker

Salojipally

Ms. Durgamma

One to one
interaction

There is only 1 Anganwadi Centre (AWCs) within the village.

The AWC is in the building exclusively meant for the purpose and
located at the same premises of the only Primary School of the
village.

The enrolment rate in the AWC is between 25 to 30 children.
Children, in the Anganwadi Centres normally sit on Floor Mats.

195
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

Stakeholder Group Vilage! Deparment [Name Methodology | Fin
5

ings

The biggest problem that the AWCs are facing that they don’t
have exclusive arrangements for drinking water in their centre.
They have to fetch water from the centrally located, within the
school premises Tap linked with the above ground reservoir
shared with the elementary school.

The Anganwadi Worker has also informed that space within her
AWC is inadequate to accommodate higher number of children.

The Anganwadi also need some facilitating aids for teaching the
children.

Land Owners Korampally Mr. Chellapally Keshaiah, | One to One Land owners has sold lands directly to ReNew Saur Shakti
Mr. Chellapally Interaction Private Limited through Land Aggregator appointed by them on
Mugallaiah, willing to sale willing to buy basis.
Mr. Kallu Hanumanthu, As informed due to the escalating cost for cultivation and rising
. labour cost, profit from Agriculture is gradually declining. Hence,
Mr. Yellampalli Dasrath, the farmers and land owners were trying to look for more
Ms. Machkuru Satyamma, ensured profiting and supporting options.
Mr. Kanirisetty The land owners are expecting betterment in their livelihood with
Gyaneswar, the initiation of the 65 MW Project in the area.
Mr. Harikanth, It was informed by them that, the Land aggregator has
Mr. Indra Reddy, individually approached to land owners during land procurement
Mr. Bupathi Reddy & process.
N. Chandraiyah
Yelakurthy Mr. K. Anjaiah, One to One Land owners has sold lands directly to ReNew Saur Shakti
Interaction Private Limited through Land Aggregator appointed by them on

Mr. K. Bhumaiya,

Mr. K. Eshwaraiya,

Mr. Yadul Hussain,

Mr. Md. Hussain,

Ms. T. Lakshmireddy,
Ms. K. Narsamma,

Mr. Kandipally Manaya,
Mr. Sahid Ali &

Mr. T. Ramareddy

willing to sale willing to buy basis.

As informed due to the escalating cost for cultivation and rising
labour cost, profit from Agriculture is gradually declining. Hence,
the farmers and land owners were trying to look for more
ensured profiting and supporting options.

The land owners are expecting betterment in their livelihood with
the initiation of the 65 MW Project in the area.

It was informed by them that, the Land aggregator has
individually approached to land owners during land procurement
process.

196
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX G: CHECKLIST FOR PRELIMINARY CLIMATE
RISK AND SCREENING

A Checklist for Preliminary Climate Risk Screening

Saas ‘the clearance for bridges} need to
seoiiir ney pime-entensrennes poremeies (68, ser-ievel, peak

ou aoa, et ot ay eee a OS
prevailing numicity level, temoersture contrast between hot summer
ays and cols winter days, exposure to wine and humidity hydro~

Seek eee ee as GE
‘effect the performance (e.g. snnusi power production] of project
eel 8 rere ene ees eas ee
design lite time?

Responses when added that provide 3 score of O wil be considered low sk project. If adding all responses wil result
Rasen Ot 16 as Wee no Saves 2 ee rear my cee (eepenee, ‘the project wil be assigned 3 medium mst
category. A total score of 5 or more (which Inctude providing 2 score of 1 in all responses} or a 2 In any singe
Tesponse, will be categonzed as high nsk project

Result of Initial Screening (Low. Medium, High}:

‘Other Comments.

Prepared by:

© © posstie, provide detals on the sensitivty of project components to cimate conditons, such a5 how climate parameters are
Considered i design standaras for infrastructure components, how changes in key climate parameters anc sea level might aTect the
sRingiroutng of project, ihe selection of constructon materiai andior scheduling. perormances andor the maintenance
castischeduing of project outputs,

197
ESIA — 65 MW Solar Power Project in Medak District, Telangana

Draft V.01 / September 2016

APPENDIX H: STUDY AREA POPULATION DISTRIBUTION

AND GENDER RATIO
a a
District- Medak 3033288 1523030 1510258
Mandal- Tekmal 37879 18639 19240 1032
Yelakurthy 1622 799 823 1030
Korampally 1381 675 706 1046
Salojipally 800 350 450 1286

Source: Census, 2011

APPENDIX I: STUDY AREA VILLAGES SSCHEDULED

CASTE POPULATION

District- Medak 3033288 537947
Mandal- Tekmal 37879 7532
Yelakurthy 1622 469
Korampally 1381 223
Salojipally 800 240

Source: Census, 2011

APPENDIX J: LITERACY SCENARIO OF STUDY AREA

VILLAGES
District- Medak 61.42 71.43 51.37
Mandal- Tekmal 48.51 60.09 37.41
Yelakurthy 52.50 65.10 40.54
Korampally 51.54 62.31 43.42
Salojipally 52.80 52.45 40.85

Source: Census, 2011

198
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX K: WORKFORCE PRACTICIPATION RATE IN
STUDY AREA VILLAGES

% %
Total Working % % Agricultural
Study leg Population Population § Cultivators | Labourers Household } Other Sector
Workers Workers
District-
Medak 3033288 1442203 24.49 39.60 31.22
Mandel: 37879 19804 38.30 48.71 1.32 11.67
Tekmal " ~ . .
Yelakurthy 1622 892 34.30 43.61 0.67 8.18
Korampally 1381 777 5.02 46.98 0.00 5.28
Salojipally 800 440 81.00 46.00 0.00 11.36

Source: Census, 2011

Female Work Force Participation Rate

Telangana 53.50
District Working Female %
Medak 51.37
Study Area Villages Working Female %
Korampally 43.42
Yelakurthy 40.54
Salojipally 40.85

Source: Report on District Level Estimates for the State of Telangana, 2015-16 & Census, 2011

199
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

APPENDIX L: GRIEVANCE REDRESSAL MECHANISM AS
PER RENEW ESMS

1. Labour Related Grievance

Labor is a critical issue and the availability of the same, both semi-skilled and skilled, is essential for
the timely completion of construction related activities. The workers including the local, intrastate and
interstate migrant workers are likely to have the grievance related to the following issues:

e Risk to health and safety of the laborers or workers hired by the Contractors;
e Working condition of the laborers;

e Wage discrimination among the laborers;

e Timing of the payments;

e Adequate facilities in the labor camps ( during construction stages) including water supply and
sanitation;

e PF, ESIC, Workmen’s compensation, adequate health facility related issues;

e Unjustified deduction from the wages;

e Minimum wage rates for the laborers;

e Extended working hours;

e Prevention and protection of child labor from hazardous work condition;

e Issue of forced labor;

e Gender discrimination.

These issues will continue to emerge during the present operational phase and as and when the
construction activities are taken forward by Renew.

Grievance Redressal Process for Labor Grievance

1.1.1. Step 1: Publicizing Grievance Management Procedures

A Labor Grievance Cell (LGC) would be set up at the corporate level comprising of requisite members
from Human Resources department, QHSE, Project and Legal departments. The HR head of the
company will also Head the LGC. At the individual project/site level, grievances would be handled by
the assigned officer and the grievance addressal mechanism would be managed by the same along
with members from project team, QHSE etc. as per requirement and availability. The site grievance
officer would be responsible for reporting of details pertaining to labour grievances back to the LGC at
the corporate level. The grievance mechanism at the project level is required to be displayed at strategic
locations at the project office in regional language or Hindi, to enable labors and contractors to
understand the procedure properly.

The existence of the grievance officer, the process of grievance handling and redressal and
communication process needs to be reminded on a regular basis at the project sites in the various staff
meetings, by project officers and other members associated with grievance handling through different
forms like posters and flyers in regional languages or Hindi.

1.1.2. Step 2: Receiving and Keeping Track of Grievances

This step primarily involves the following stages:

200
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Collecting grievances from across projects on a periodic basis;

e Registering them in a central place;

e Tracking them throughout the processing cycle to reflect their status and important details;
e Back communication to the project level grievance cell for addressal of the issue
Grievance Receipt and Recording

The officer charged with collection of grievances (e.g., assigned grievance officer at the project office
location, ESMS officer, or field staff authorized to take grievances) writes down complaints at group or
individual meetings, during field visits, or at designated locations. The grievances are then deliberated
upon at the site level for redressal with participants as per requirement from the project team and QHSE
as per requirement for addressal. In case the grievances are deemed beyond addressal at the site level,
the same are sent to the LGC in the pre-decided format in agreed frequency and communication mode
as agreed between the corporate level LGC and the nodal grievance officer at the project level.

Registering of Grievances

The assigned grievance officer is to be the designated for administering company grievance mechanism
at the project level. He is responsible for the collection of labour related grievances. The grievances of
the labors should be recorded in a pre-set format, which should include:

e Grievance Date

e Village/ work Site

e Areas

e Name and gender of Complainant

e Details of the issue (Categorization can be done)
e Issue Related to concerned Dept.

e Present Status (Open, Closed, and Pending Status)
e Total time taken to close the grievance

Tracking the Grievances

The grievance officer will track the resolution status, coordinate it with the division(s) responsible for
corrective actions, and maintain a record of progress (e.g. open, pending or closed).

A timeline should be assigned to each of the grievances or the total time taken to close the grievance.

The officer will track the resolution status, coordinates it with the relevant persons responsible for
corrective actions, and maintains a record of progress (for example- open, pending or closed). Once
the complaint is resolved, the grievance officer will presents a final status update on the incident to
relevant management personnel. The officer will also periodically present an aggregated report on the
status of complaints registered and addressal delivered.

1.1.3. Step 3: Reviewing and Investigating Grievances

The central unit or person responsible for grievance handling organizes the process to validate the
complaint’s legitimacy and arrange for investigation of details. To begin this process, the nature of the
grievance is established to determine the measures needed for review and investigation. All grievances
undergo some degree of review and investigation, depending on the type of grievance and clarity of
circumstances:

e Minor, straightforward issues may only need screening before proceeding to the next step
(resolution options and response). Review of minor issues, especially those related to a

201
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

complainant’s request for information, can generally be handled easily by providing information on
the spot, or referring the person to the designated representative from the project team.

e Less clear, more problematic, or repetitive issues, or group complaints may need a more
detailed review prior to action. Staff involved in handling grievances may need to seek advice
internally, and in some cases turn to outside parties to help in the validation process, especially in
cases of damage claims.

e Complex issues with multiple parties may need investigation can be organized internally, or the
company may designate third-party experts to investigate when impartiality is important or when
complex technical matters are involved. If an extensive investigation is found to be necessary, it
shall be initiated swiftly before circumstances change or the conflict escalates further.

1.1.4. Step 4: Developing Resolution Options and Preparing a Response
Rationale for Grievance Closure

e The requirements/need specified in the form of grievance by the aggrieved have been effectively
addressed to the satisfaction of the complainant;

e Grievance considered to be duly addressed and closed by Renew
Process of the Grievance Redressal

e The person having grievance will come on the scheduled time and lodge the complaint the register
with the designated grievance officer;

e The grievance if minor nature will be addressed at the site level grievance cell itself;

e Incase the grievance is serious and required to be forwarded to the corporate level LGC/, the site
grievance officer will forward the same to the LGC;

e He/She will be heard by the concerned officer appointed by the LGC;

e The grievance will be processed in tandem with representatives from the LGC and concerned person
will be informed through a written communication/Phone in case of urgency within seven days.

e On hearing from the grievance officer they have to come for further processing to the grievance
redressal center if required.

1.1.5. Step 5: Monitoring, Reporting, and Evaluating a Grievance Mechanism

Monitoring and reporting can be tools for measuring the effectiveness of the grievance mechanism and
the efficient use of resources, and for determining broad trends and recurring problems so they can be
resolved proactively before they become points of contention. Monitoring helps identify common or

recurrent claims that may require structural solutions or a change in the Labor policy, and it enables the
company to capture any lessons learned in addressing grievances.

Monitoring Indicators

Grievance records will provide the background information for regular monitoring, both informal and
formal. Depending on the nature of job in the project, the volume of grievances and monitoring
measures will vary. Some of the monitoring indicators identified for future to monitor the effectiveness
of this grievance mechanism are as follows:

e Tracking the number of grievances received and resolved;

e Apart from reviewing each grievance and analyzing effectiveness and efficiency, using complaints
to analyze systemic deficiencies.

e Recognize patterns in the grievances the company receives, and how they are being resolved.

e Average time taken for resolution of grievances falling under particular category;

202
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Effectiveness of different solutions in addressing various category of grievances;
e Whether there are matters significantly affecting company policy or requiring legal review; and

e Whether the existing system meets requirements established by the company as well as the
expectations of all stakeholders.

1.1.6. Step 6: Reporting and Recording

The project grievance officer on the basis of all grievances received, registered, documented and
tracked will prepare a periodic report as per requirement and forward the same to the corporate LGC.
The periodicity of the same would be decided at the discretion of RPVPL. Reports from multiple projects
will assists in tracking overall trends and patterns in concerns allowing emerging labour issues to be
flagged and understood during early stages of any project. The statistics generated from these reports
on grievance handling and redressal may be included in action plans and annual reporting.

Manpower and Financial
Chief Grievance Officer

As already indicated above, the corporate level LGC of Renew should be headed by the Head- Human
Resource who is the Chief Grievance Officer. At the site level, the grievance officer would be assigned
by RPVPL as per availability and requirement of requisite individuals. In case the projects are being
managed by third party contractors and labour grievances are being managed by their respective
representative, RPVPL will ensure that data from the same is received by its project representative and
the same periodically monitors the addressal and closure of grievances arising out of RPVPL’s projects.

Department Representatives

Day to Day functioning of the cell is done through the representatives from the
e Departments of HR catering to labor and IR issues;

e Site in-charges of all the projects.

e Legal department for labor related legal compliance

e QHSE and their site level ESMS officers

Renew will ensure a budget allocation to deal with grievance tracking and handling.
TRAINING

Training shall be provided according to the company’s policy and practices for Labor grievance
mechanisms, relevant to their exposure and responsibilities for managers, all other project liaising
employees, contractors and visitors, which shall include as a minimum:

e Expected behaviors and accepted practices when interacting with contractors, contractor
employees, workers in order to avoid a grievance in the first instance;

e Routes available for Labors to lodge a grievances;

e Roles and responsibilities for handling and resolving grievances (including key internal and external
stakeholder contacts), and;

e Recording and tracking procedures.

203
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2. Redressal of Community Grievances

Community grievances are those grievances received from the external community related
stakeholders such as project affected families, surrounding villages, local administrative setup and
others. In the subsequent section, we will be looking at Community grievances in detail.

The surrounding community of the project is considered as an important stakeholder by the Project and
addressing their grievances becomes quintessential for smooth functioning of the project. Depending
on the nature and geographical setting of the project, the range of possible grievances of the community
can be vast; however the following common grievances can spur in most of projects:

e Risks to community, health & safety (e.g. traffic);

e Accidents (e.g. involving livestock);

e Unethical Behavior by Renew Power personnel or its sub-contractors;

e Noise/dust/air emissions or any other impact on environment caused by project or sub-contractors;
e Demand for development interventions in the community;

e Issues owing to behavior of the security personnel and general attitude of the local community;

e Issues related to cultural conflicts or opportunity conflict owing to presence of migrant workers in the
community or in the nearby areas;

e Any attempts to conceal the above.
Land Related Grievances
Land and compensation related issues include:
e Damage to, crops, infrastructure;
e Eligibility issues and payment of compensation;
e Compensation and employment entitlement against losses;
e Delay in the payment of the compensation;
e Livelihood restoration issues and associated benefits;
e Adverse impacts on community, common property resources (CPR);
Stepwise Redressal Process For Community Grievances
2.1.1. Step 1: Disclosure of Grievances Management Procedures

For any project, Renew is required to ensure suitable public disclosure of its grievance handling and
redressal process to its community stakeholders. The company will assign a Community Grievance
Redressal officer at its respective project sites. The same along with requisite members from project
team, CSR team, QHSE or any other team will address grievances arising out of the community. In
case the grievances are observed to be outside the scope or purview of the project level
representatives, the same would be escalated at the the corporate level to the requisite person(s) that
the respective project head will deem fit.

Disclosure of grievance mechanism with contact information of members responsible for managing
community grievances at the project level would be made available and displayed at strategic locations
in at the respective project offices. The designated grievance officer will record grievances of community
in form of village meetings, personally communicated grievances or complaints etc.

204
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Sensitization of Community for Grievance Registration and Addressal

For the grievance mechanism to be in line with the cultural and socio- economic characteristics, based
on its understanding of the ground situation in the project area, the company will strive to provide the
following information to the stakeholders (primarily community and vulnerable groups like women and
SC/STs) from time to time, at least some of the following:

e Information on who can raise complaints (affected communities);
e Where, when, and how community members can file complaints;
e Company personnel responsible for receiving and responding to complaints; and

e Type of response complainants can expect from the company, including timing of response (a
preliminary response should be made within 48 hours of the date on which grievance was recorded);

The existence of this redressal mechanism needs to be reminded on a regular basis during project
implementation in the various community meetings and different platforms like the community meetings
and at the work site. This should be done in tandem with stakeholder engagement activities wherein
existence of the community grievance officer is communicated to affected stakeholders. If there is a
change in the assigned officer, then the same should be disclosed as soon as possible to all affected
stakeholders of the project. Person from the company’s grievance committee such as onsite personnel
for handling and managing grievances, CSR officers, or individuals working in analogous positions,
shall be responsible for publicizing the procedure through appropriate methods. The disclosure should
be verbally and graphically displayed (if possible) with a written explanation in local language.

2.1.2. Step2: Receiving and keeping track of grievances

This receipt and tracking of grievances primarily involves the following stages:

¢ Collecting and recording grievances as they come in;

e Registering them in a central place; and

e Tracking them throughout the processing cycle to reflect their status and important details.
Grievance Receipt and Recording

The grievance officer or any other representative assigned for collecting community grievances (e.g.,
community liaison or field staff at the project authorized to take grievances) will write down complaints
at group or individual meetings, during field visits, or at designated locations. A uniform tracking format
should be maintained and reported in, from all the projects and should contain at least the following
grievance related details:

e Grievance Date

e Village/ work Site

e Areas

e Name and gender of Complainant

e Details of the issue (Categorization can be done)
e Issue Related to concerned Dept.

e Present Status (Open, Closed, and Pending Status)
e Total time taken to close the grievance

Subsequently, the grievance officer will track the resolution status, coordinate it with the personnel
responsible for corrective actions, and maintain a record of progress (e.g. open, pending or closed).

205
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

The grievance officer after consultation with the requisite personnel who are required for the addressal
of the grievance will give a response within maximum fifteen (15) working days of the grievance being
recorded. If the aggrieved is not satisfied with the resolution measure then process of escalation of
grievance to senior team members such as project head will be followed. In case the project head
deems the grievance to be required to be escalated at the corporate level, the same shall forward the
grievance to the relevant individual at the corporate level who he deems fit to address that particular
grievance. The records of all the grievances will be consolidated and maintained for further reference.
Kindly refer to the template of grievance register provided at the end of this document.

A few key expectations from the project grievance officer or any other member handling community
grievances should be communicated to them are as follows:

e All incoming grievances are to be acknowledged immediately at the time of grievance being
recorded. In case of grievance being heard in village meetings, it should be recorded after the
meeting and assented by the aggrieved in form of signatures of individuals or representative of a
group.. The community, in case willing, is also asked to put up their grievances in the community
meeting register, which are taken up in the subsequent meetings. However, the option of directly
communicating with the liaising in charge is also provided.

e If amore complex investigation is required, the complainant shall receive an update explaining the
actions required to resolve the complaint, and the likely timeline which is additional 6 or 12 working
days on the 15 days’ timeline depending on the level and sensitivity of the grievance.

e The company should make every effort to ensure that all grievances are addressed satisfactorily.
Again, once the matters are closed they should be signed off by the person who submitted the
grievance.

e However, at any point in time, the external party may bring his grievance to the appropriate local
court if he/she is not satisfied with the Company's grievance process.

2.1.3. Step3: Reviewing and Investigating Grievances

The requisite personnel from project team/QHSE/CSR/Land teams will be responsible for grievance
handling will organize the process to validate the complaint’s legitimacy and arrange for investigation
of details. To begin this process, the nature of the grievance shall be established to determine the
measures needed for review and investigation. All grievances shall undergo some degree of review and
investigation, depending on the type of grievance and clarity of circumstances:

e Minor, straightforward issues may only need screening before proceeding to the next step (resolution
options and response). Review of minor issues, especially those related to a complainant’s request
for information, can generally be handled easily by providing information on the spot through liaising
in-charge.

e Less clear, more problematic, or repetitive issues, or group complaints may need a more detailed
review prior to action. Staff involved in handling grievances may need to seek advice internally, and
in some cases turn to outside parties to help in the validation process, especially in cases of damage
claims.

e Complex issues with multiple parties may need investigation which can be organized internally, or
the company may designate third-party experts to investigate when impartiality. If an extensive
investigation is found to be necessary, it shall be initiated swiftly before circumstances change or
the conflict escalates further.

206
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

2.1.4. Step4: Developing Resolution options and preparing a response
Rationale for Grievance Closure

The requirement/need specified in the form of grievance by the aggrieved has been effectively
addressed to the satisfaction of the complainant.

Grievance should be duly addressed and closed by Renew and if possible signed off by the
complainant. The closure date of the grievance needs to be recorded and communicated to the
aggrieved/complainant with acknowledgement received from the complainant. This may be in form of
minutes of meeting with an aggrieved group signed off by its designated head or a written
signature/thumb-print of an individual/ written email etc.

Process of the Grievance Redressal

e The person having grievance will register his/her/their grievances either by approaching the
site/project office during office hours of 9:00 AM to 6:00 PM on working days or raise the grievance
during any village meeting or labor meeting to the project grievance representative;

e The grievance will be reported and discussed by the grievance officer with relevant project level
personnel who are in position and authority to resolve that issue. In case it is addressed, the the
same would be processed and closed within the project level;

e In case it is outside the purview of the project level representatives, the same would be
communicated at the corporate level to the respective corporate level personal;

e The aggrieved will be heard again by an officer appointed by the assigned corporate level community
grievance representative;

e The redressal measures reached for the grievance would be communicated back to the respective
project level grievance officer and the same would be forwarded to the aggrieved member within the
stipulated time of fifteen (15) days;

2.1.5. Step5: Monitoring, Reporting and Evaluating a Grievance Mechanism

Monitoring and reporting can be tools for measuring the effectiveness of the grievance mechanism and
the efficient use of resources, and for determining broad trends and recurring problems so they can be
resolved proactively before they become points of contention. Monitoring helps identify common or
recurrent claims that may require structural solutions or a policy change, and it enables the company
to capture any lessons learned in addressing grievances.

Monitoring Indicators

As part of its monitoring process for community grievances, some of the monitoring indicators identified
that can be a part of the monitoring mechanism may include:

e Tracking the number of community grievances received and resolved by project;

e In addition to processing grievances, recognize patterns in the grievances and develop solutions, so
as to minimize them and share the solutions across projects

e Circulating good practices and effective grievance redressals at the project level across to the
respective community groups;

e Identify the Communities’ preference to any of the several channels to submit grievances and refine
the modes of grievance registering with them;

e Average time taken for resolution of grievances falling under particular category;

e Effectiveness of different solutions in addressing various category of grievances;

207
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

e Whether there are matters significantly affecting company policy or requiring legal review;

e Issues of cultural appropriateness and transparency; and

e Whether the existing system meets requirements established by the company as well as the
expectations of all stakeholders.

2.1.6. Step6: Reporting and Recording

Based on all grievances received, registered, documented and tracked through database, periodic
reports shall be prepared for reporting to the ESMS committee at the project level. This shall assist in
tracking overall trends and patterns in community concerns allowing emerging issues to be flagged and
understood at an early stage. The statistics on grievance handling and redressal are to be included in
action plans and annual reporting. Monitoring and reporting also create a base level of information that
can be used by the company to report back to communities.

Manpower and Financial

As already mentioned the company will assign a community grievance officer at its different project
sites. The same along with requisite persons from the project team, QHSE team, CSR team etc. as per
requirement will be part of the redressal mechanism who will deliberate on the grievance registered. .
In case the grievances are escalated at the corporate level, RPVPL will assign required representative
who would be technically qualified to look into the grievance and address the same. The corporate
grievance representative may also draw additional members at the corporate level from teams such as
QHSE, HR, Land, CSR etc. for addressal of that grievance as per requirement and availability.

Renew will ensure a budget allocation to ensure effective function of the GRM.

Training and Capacity Building
Training to be provided especially to personnel who are in direct engagement with the communities and
related stakeholders and shall include information at a minimum on:

e Expected behaviors and accepted practices when interacting with community stakeholder groups in
order to avoid a grievance in the first instance;

e Routes available for community stakeholders to lodge a grievances;

e Roles and responsibilities for handling and resolving grievances (including key internal and external
stakeholder contacts), and;

e Recording and tracking procedures.

208
APPENDIX M: MONITORING LOCATIONS

0
Tamp|oor,

water 3
Aire&ainolSer3
Soil am SAL OUI RALLY,

a
Kadloor

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Wellampa e)

ACH Napali

SOil 2yAirgquality & noise2
VYEVAKURMAYASIME

Hasanmonmadpalle. @:
Water 2

“Yelkurth

mekmal

KORAMPALIAY. Soi

Ain&sNoise!

Mater 1

ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Sample Monitoring Photographs at the Project Site

. . ape Ground water sampling at Korampally
Air Quality Monitoring at Korampally

; Soil Sampling at Korampally
Noise Monitorring at Korampally

210
ESIA — 65 MW Solar Power Project in Medak District, Telangana
Draft V.01 / September 2016

Ground water Monitoring at Yellakurthy Noise Monitoring at Yellakurthy

Soil testing at Yellakurthy Noise Monitoring at Salojipally

211
Arcadis India Pvt. Ltd.

3rd Floor, Tower B,
Logixtechno Park,

Plot No.5, Sector 127 Noida
T: (0120) 4368 400

arcadis.com

fARCADIS

Design & Corsictsney
for natural nd
hubrascots

